Name: Regulation (EC) No 1013/2006 of the European Parliament and of the Council of 14Ã June 2006 on shipments of waste
 Type: Regulation
 Subject Matter: trade policy;  deterioration of the environment;  environmental policy;  executive power and public service
 Date Published: nan

 12.7.2006 EN Official Journal of the European Union L 190/1 REGULATION (EC) No 1013/2006 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 14 June 2006 on shipments of waste THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 175(1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) The main and predominant objective and component of this Regulation is the protection of the environment, its effects on international trade being only incidental. (2) Council Regulation (EEC) No 259/93 of 1 February 1993 on the supervision and control of shipments of waste within, into and out of the European Community (3) has already been significantly amended on several occasions and requires further amendment. It is necessary, in particular, to incorporate in that Regulation the content of Commission Decision 94/774/EC of 24 November 1994 concerning the standard consignment note referred to in Council Regulation (EEC) No 259/93 (4) and of Commission Decision 1999/412/EC of 3 June 1999 concerning a questionnaire for the reporting obligation of Member States pursuant to Article 41(2) of Council Regulation (EEC) No 259/93 (5). Regulation (EEC) No 259/93 should therefore be replaced in the interests of clarity. (3) Council Decision 93/98/EEC (6) concerned the conclusion, on behalf of the Community, of the Basel Convention of 22 March 1989 on the control of transboundary movements of hazardous wastes and their disposal (7), to which the Community has been a Party since 1994. By adopting Regulation (EEC) No 259/93, the Council has established rules to curtail and to control such movements designed, inter alia, to make the existing Community system for the supervision and control of waste movements comply with the requirements of the Basel Convention. (4) Council Decision 97/640/EC (8) concerned the approval, on behalf of the Community, of the amendment to the Basel Convention, as laid down in Decision III/1 of the Conference of the Parties. By that amendment, all exports of hazardous waste destined for disposal from countries listed in Annex VII to the Convention to countries not listed therein were prohibited, as were, with effect from 1 January 1998, all such exports of the hazardous waste referred to in Article 1(1)(a) of the Convention and destined for recovery. Regulation (EEC) No 259/93 was amended accordingly by Council Regulation (EC) No 120/97 (9). (5) In view of the fact that the Community has approved Decision C(2001)107/Final of the OECD Council concerning the revision of Decision C(92)39/Final on the control of transboundary movements of wastes destined for recovery operations (OECD Decision), in order to harmonise waste lists with the Basel Convention and revise certain other requirements, it is necessary to incorporate the content of that Decision in Community legislation. (6) The Community has signed the Stockholm Convention of 22 May 2001 on persistent organic pollutants. (7) It is important to organise and regulate the supervision and control of shipments of waste in a way which takes account of the need to preserve, protect and improve the quality of the environment and human health and which promotes a more uniform application of the Regulation throughout the Community. (8) It is also important to bear in mind the requirement laid down in Article 4(2)(d) of the Basel Convention that shipments of hazardous waste are to be reduced to a minimum, consistent with environmentally sound and efficient management of such waste. (9) Furthermore, it is important to bear in mind the right of each Party to the Basel Convention, pursuant to Article 4(1) thereof, to prohibit the import of hazardous waste or of waste listed in Annex II to that Convention. (10) Shipments of waste generated by armed forces or relief organisations should be excluded from the scope of this Regulation when imported into the Community in certain situations (including transit within the Community when the waste enters the Community). The requirements of international law and international agreements should be respected in relation to such shipments. In such cases, any competent authority of transit and the competent authority of destination in the Community should be informed in advance concerning the shipment and its destination. (11) It is necessary to avoid duplication with Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (10), which already contains provisions covering the overall consignment, channelling and movement (collection, transport, handling, processing, use, recovery or disposal, record keeping, accompanying documents and traceability) of animal by-products within, into and out of the Community. (12) The Commission should report by the date of entry into force of this Regulation on the relationship between the existing sectoral legislation on animal and public health and the provisions of this Regulation, and should submit by that date any proposals needed to bring such legislation into line with this Regulation in order to achieve an equivalent level of control. (13) Although the supervision and control of shipments of waste within a Member State is a matter for that Member State, national systems concerning shipments of waste should take account of the need for coherence with the Community system in order to ensure a high level of protection of the environment and human health. (14) In the case of shipments of waste destined for disposal operations and waste not listed in Annex III, IIIA or IIIB destined for recovery operations, it is appropriate to ensure optimum supervision and control by requiring prior written consent to such shipments. Such a procedure should in turn entail prior notification, which enables the competent authorities to be duly informed so that they can take all necessary measures for the protection of human health and the environment. It should also enable those authorities to raise reasoned objections to such a shipment. (15) In the case of shipments of waste listed in Annex III, IIIA or IIIB destined for recovery operations, it is appropriate to ensure a minimum level of supervision and control by requiring such shipments to be accompanied by certain information. (16) In view of the need for uniform application of this Regulation and for the proper functioning of the internal market, it is necessary in the interests of efficiency to require that notifications be processed through the competent authority of dispatch. (17) It is also important to clarify the system of financial guarantees or equivalent insurance. (18) Considering the responsibility of waste producers for the environmentally sound management of waste, the notification and movement documents for waste shipments should, where practicable, be filled in by the waste producers. (19) It is necessary to provide procedural safeguards for the notifier, both in the interests of legal certainty and to ensure uniform application of this Regulation and the proper functioning of the internal market. (20) In the case of shipments of waste for disposal, Member States should take into account the principles of proximity, priority for recovery and self-sufficiency at Community and national levels, in accordance with Directive 2006/12/EC of the European Parliament and of the Council of 5 April 2006 on waste (11), by taking measures in accordance with the Treaty to prohibit generally or partially or to object systematically to such shipments. Account should also be taken of the requirement laid down in Directive 2006/12/EC, whereby Member States are to establish an integrated and adequate network of waste disposal installations, in order to enable the Community as a whole to become self-sufficient in waste disposal and the Member States to move towards that aim individually, taking into account geographical circumstances or the need for specialised installations for certain types of waste. Member States should also be able to ensure that the waste management facilities covered by Council Directive 96/61/EC of24 September 1996 concerning integrated pollution prevention and control (12) apply best available techniques as defined in that Directive in compliance with the permit of the facility, and that the waste is treated in accordance with legally binding environmental protection standards in relation to disposal operations established in Community legislation. (21) In the case of shipments of waste destined for recovery, Member States should be able to ensure that the waste management facilities covered by Directive 96/61/EC apply best available techniques as defined in that Directive in compliance with the permit of the facility. Member States should also be able to ensure that waste is treated in accordance with legally binding environmental protection standards in relation to recovery operations established in Community legislation and that, taking account of Article 7(4) of Directive 2006/12/EC, waste is treated in accordance with waste management plans established pursuant to that Directive with the purpose of ensuring the implementation of legally binding recovery or recycling obligations established in Community legislation. (22) The development of mandatory requirements for waste facilities and the treatment of specific waste materials at Community level, in addition to the existing provisions of Community law, can contribute to the creation of a high level of environmental protection across the Community, assist in the creation of a level playing field for recycling and help to ensure that the development of an economically viable internal market for recycling is not hindered. Therefore there is a need to develop a Community level playing field for recycling through the application of common standards in certain areas, as appropriate and including in relation to secondary materials, in order to increase the quality of recycling. The Commission should submit, as appropriate, proposals for such standards for certain wastes and certain recycling facilities as soon as practicable based on further examination in the context of the waste strategy and taking into account existing Community legislation and legislation in the Member States. In the interim, it should be possible, under certain conditions, to object to planned shipments where the related recovery would not be in accordance with national legislation in the country of dispatch relating to the recovery of waste. In the interim, the Commission should also keep under review the situation regarding possible undesired shipments of waste to the new Member States and, if necessary, submit appropriate proposals to deal with such situations. (23) Member States should be required to ensure that, in accordance with the United Nations Economic Commission for Europe (UNECE) Convention on Access to Information, Public Participation in Decision-making and Access to Justice in Environmental Matters of 25 June 1998 (Aarhus Convention), the relevant competent authorities make publicly available by appropriate means information on notifications of shipments, where such information is not confidential under national or Community legislation. (24) An obligation should be laid down to the effect that waste from a shipment that cannot be completed as intended is to be taken back to the country of dispatch or recovered or disposed of in an alternative way. (25) It should also be made compulsory for the person whose action is the cause of an illegal shipment to take back the waste involved or make alternative arrangements for its recovery or disposal. Failing that, the competent authorities of dispatch or destination, as appropriate, should intervene themselves. (26) It is necessary, in order to protect the environment of the countries concerned, to clarify the scope of the prohibition laid down in accordance with the Basel Convention of exports from the Community of any waste destined for disposal in a third country other than an EFTA (European Free Trade Association) country. (27) Countries that are Parties to the Agreement on the European Economic Area may adopt the control procedures provided for shipments within the Community. (28) It is also necessary, in order to protect the environment of the countries concerned, to clarify the scope of the prohibition of exports of hazardous waste destined for recovery in a country to which the OECD Decision does not apply, also laid down in accordance with the Basel Convention. In particular, it is necessary to clarify the list of waste to which that prohibition applies and to ensure that it also includes the waste listed in Annex II to the Basel Convention, namely waste collected from households and residues from the incineration of household waste. (29) Specific arrangements should be maintained for exports of non-hazardous waste destined for recovery in countries to which the OECD Decision does not apply and provision should be made for them to be further streamlined at a later date. (30) Imports into the Community of waste for disposal should be permitted where the exporting country is a Party to the Basel Convention. Imports into the Community of waste for recovery should be permitted where the exporting country is one to which the OECD Decision applies or is a Party to the Basel Convention. In other cases, however, imports should be allowed only if the exporting country is bound by a bilateral or multilateral agreement or arrangement compatible with Community legislation and in accordance with Article 11 of the Basel Convention, except when this is not possible during situations of crisis, peacemaking, peacekeeping or war. (31) This Regulation should be applied in accordance with international maritime law. (32) This Regulation should reflect the rules regarding exports and imports of waste to and from the overseas countries and territories laid down in Council Decision 2001/822/EC of 27 November 2001 on the association of the overseas countries and territories with the European Community (Overseas Association Decision) (13). (33) The necessary steps should be taken to ensure that, in accordance with Directive 2006/12/EC and other Community legislation on waste, waste shipped within the Community and waste imported into the Community is managed, throughout the period of shipment and including recovery or disposal in the country of destination, without endangering human health and without using processes or methods which could harm the environment. As regards exports from the Community that are not prohibited, efforts should be made to ensure that the waste is managed in an environmentally sound manner throughout the period of shipment and including recovery or disposal in the third country of destination. The facility which receives the waste should be operated in accordance with human health and environmental protection standards that are broadly equivalent to those established in Community legislation. A list of non-binding guidelines should be established in which guidance may be sought on environmentally sound management. (34) Member States should provide the Commission with information concerning the implementation of this Regulation, both through the reports submitted to the Secretariat of the Basel Convention and on the basis of a separate questionnaire. (35) It is necessary to ensure the safe and environmentally sound management of ship dismantling in order to protect human health and the environment. Furthermore, it should be noted that a ship may become waste as defined in Article 2 of the Basel Convention and that at the same time it may be defined as a ship under other international rules. It is important to recall that work is ongoing, involving inter-agency cooperation between International Labour Organisation (ILO), International Maritime Organisation (IMO) and the Secretariat of the Basel Convention, to establish mandatory requirements at the global level ensuring an efficient and effective solution to the problem of ship dismantling. (36) Efficient international cooperation regarding control of shipments of waste is instrumental in ensuring that shipments of hazardous waste are controlled. Information exchange, shared responsibility and cooperative efforts between the Community and its Member States and third countries should be promoted with a view to ensuring sound management of waste. (37) Certain Annexes to this Regulation should be adopted by the Commission in accordance with the procedure referred to in Article 18(3) of Directive 2006/12/EC. This procedure should also apply to the amendment of the Annexes to take account of scientific and technical progress, of modifications in the relevant Community legislation or of events connected to the OECD Decision or to the Basel Convention and other related international conventions and agreements. (38) In preparing the instructions for completing the notification and movement documents to be set out in Annex IC, the Commission, taking into account the OECD Decision and the Basel Convention, should specify, inter alia, that the notification and movement documents should, as far as possible, be on two pages and what the precise timing is for completion of the notification and movement documents in Annex IA and IB, taking into account Annex II. In addition, where terminology and requirements differ between the OECD Decision or the Basel Convention and this Regulation, the specific requirements should be clarified. (39) In considering the mixtures of wastes to be added in Annex IIIA, the following information should be considered, inter alia: the properties of the waste, such as its possible hazardous characteristics, its potential for contamination and its physical state; the management aspects, such as the technological capacity to recover the waste, and the environmental benefits arising from the recovery operation, including whether the environmentally sound management of the waste may be impaired. The Commission should progress towards the completion of this Annex as far as possible before the date of entry into force of this Regulation and complete this task at the latest six months after that date. (40) Additional measures related to the implementation of this Regulation should also be adopted by the Commission in accordance with the procedure referred to in Article 18(3) of Directive 2006/12/EC. These measures should include a method for calculating the financial guarantee or equivalent insurance to be completed by the Commission, if possible, before the date of application of this Regulation. (41) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (14). (42) Since the objective of this Regulation, namely to ensure protection of the environment when waste is subject to shipment, cannot be sufficiently achieved by the Member States and can therefore, by reason of the scale and effects thereof, be better achieved at Community level, the Community may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective, HAVE ADOPTED THIS REGULATION: TITLE I SCOPE AND DEFINITIONS Article 1 Scope 1. This Regulation establishes procedures and control regimes for the shipment of waste, depending on the origin, destination and route of the shipment, the type of waste shipped and the type of treatment to be applied to the waste at its destination. 2. This Regulation shall apply to shipments of waste: (a) between Member States, within the Community or with transit through third countries; (b) imported into the Community from third countries; (c) exported from the Community to third countries; (d) in transit through the Community, on the way from and to third countries. 3. The following shall be excluded from the scope of this Regulation: (a) the offloading to shore of waste, including waste water and residues, generated by the normal operation of ships and offshore platforms, provided that such waste is subject to the requirements of the International Convention for the Prevention of Pollution from Ships, 1973, as modified by the Protocol of 1978 relating thereto (Marpol 73/78), or other binding international instruments; (b) waste generated on board vehicles, trains, aeroplanes and ships, until such waste is offloaded in order to be recovered or disposed of; (c) shipments of radioactive waste as defined in Article 2 of Council Directive 92/3/Euratom of 3 February 1992 on the supervision and control of shipments of radioactive waste between Member States and into and out of the Community (15); (d) shipments which are subject to the approval requirements of Regulation (EC) No 1774/2002; (e) shipments of the waste referred to in point 1(b)(ii), (iv) and (v) of Article 2 of Directive 2006/12/EC, where such shipments are already covered by other Community legislation containing similar provisions; (f) shipments of waste from the Antarctic into the Community which are in accordance with the requirements of the Protocol on Environmental Protection to the Antarctic Treaty (1991); (g) imports into the Community of waste generated by armed forces or relief organisations in situations of crisis, peacemaking or peacekeeping operations where such waste is shipped, by the armed forces or relief organisations concerned or on their behalf, directly or indirectly to the country of destination. In such cases, any competent authority of transit and the competent authority of destination in the Community shall be informed in advance concerning the shipment and its destination. 4. Shipments of waste from the Antarctic to countries outside the Community, which transit through the Community, shall be subject to Articles 36 and 49. 5. Shipments of waste exclusively within a Member State shall be subject only to Article 33. Article 2 Definitions For the purposes of this Regulation: 1. waste is as defined in Article 1(1)(a) of Directive 2006/12/EC; 2. hazardous waste is as defined in Article 1(4) of Council Directive 91/689/EEC of 12 December 1991 on hazardous waste (16); 3. mixture of wastes means waste that results from an intentional or unintentional mixing of two or more different wastes and for which mixture no single entry exists in Annexes III, IIIB, IV and IVA. Waste shipped in a single shipment of wastes, consisting of two or more wastes, where each waste is separated, is not a mixture of wastes; 4. disposal is as defined in Article 1(1)(e) of Directive 2006/12/EC; 5. interim disposal means disposal operations D 13 to D 15 as defined in Annex II A to Directive 2006/12/EC; 6. recovery is as defined in Article 1(1)(f) of Directive 2006/12/EC; 7. interim recovery means recovery operations R 12 and R 13 as defined in Annex II B to Directive 2006/12/EC; 8. environmentally sound management means taking all practicable steps to ensure that waste is managed in a manner that will protect human health and the environment against adverse effects which may result from such waste; 9. producer is anyone whose activities produce waste (original producer) and/or anyone who carries out pre-processing, mixing or other operations resulting in a change in the nature or composition of this waste (new producer) (as defined in Article 1(1)(b) of Directive 2006/12/EC); 10. holder is the producer of the waste or the natural or legal person who is in possession of it (and as defined in Article 1(1)(c) of Directive 2006/12/EC); 11. collector is anyone carrying out waste collection as defined in Article 1(1)(g) of Directive 2006/12/EC; 12. dealer is anyone who acts in the role of principal to purchase and subsequently sell waste, including such dealers who do not take physical possession of the waste, and as referred to in Article 12 of Directive 2006/12/EC; 13. broker is anyone arranging the recovery or disposal of waste on behalf of others, including such brokers who do not take physical possession of the waste, as referred to in Article 12 of Directive 2006/12/EC; 14. consignee means the person or undertaking under the jurisdiction of the country of destination to whom or to which the waste is shipped for recovery or disposal; 15. notifier means: (a) in the case of a shipment originating from a Member State, any natural or legal person under the jurisdiction of that Member State who intends to carry out a shipment of waste or intends to have a shipment of waste carried out and to whom the duty to notify is assigned. The notifier is one of the persons or bodies listed below, selected in accordance with the ranking established in this listing: (i) the original producer, or (ii) the licensed new producer who carries out operations prior to shipment, or (iii) a licensed collector who, from various small quantities of the same type of waste collected from a variety of sources, has assembled the shipment which is to start from a single notified location, or (iv) a registered dealer who has been authorised in writing by the original producer, new producer or licensed collector specified in (i), (ii) and (iii) to act on his/her behalf as notifier, (v) a registered broker who has been authorised in writing by the original producer, new producer or licensed collector specified in (i), (ii) and (iii) to act on his/her behalf as notifier, (vi) where all of the persons specified in (i), (ii), (iii), (iv) and (v) if applicable, are unknown or insolvent, the holder. Should a notifier specified in (iv) or (v) fail to fulfil any of the take-back obligations set out in Articles 22 to 25, the original producer, new producer or licensed collector specified in (i), (ii) or (iii) respectively who authorised that dealer or broker to act on his/her behalf shall be deemed to be the notifier for the purposes of the said take-back obligations. In circumstances of illegal shipment notified by a dealer or broker specified in (iv) or (v), the person specified in (i), (ii) or (iii) who authorised that dealer or broker to act on his/her behalf shall be deemed to be the notifier for the purposes of this Regulation; (b) in the case of import into, or transit through, the Community of waste that does not originate in a Member State, any of the following natural or legal persons under the jurisdiction of the country of destination who intends to carry out a shipment of waste or intends to have, or who has had, a shipment of waste carried out, being either: (i) the person designated by the law of the country of destination; or, in the absence of any such designation, (ii) the holder at the time the export took place; 16. Basel Convention means the Basel Convention of 22 March 1989 on the control of transboundary movements of hazardous wastes and their disposal; 17. OECD Decision means Decision C(2001)107/Final of the OECD Council concerning the revision of Decision C(92)39/Final on control of transboundary movements of wastes destined for recovery operations; 18. competent authority means: (a) in the case of Member States, the body designated by the Member State concerned in accordance with Article 53; or (b) in the case of a non-Member State that is a Party to the Basel Convention, the body designated by that country as the competent authority for the purposes of that Convention in accordance with Article 5 thereof; or (c) in the case of any country not referred to in either (a) or (b), the body that has been designated as the competent authority by the country or region concerned or, in the absence of such designation, the regulatory authority for the country or region, as appropriate, which has jurisdiction over shipments of waste for recovery or disposal or transit, as the case may be; 19. competent authority of dispatch means the competent authority for the area from which the shipment is planned to be initiated or is initiated; 20. competent authority of destination means the competent authority for the area to which the shipment is planned or takes place, or in which waste is loaded prior to recovery or disposal in an area not under the national jurisdiction of any country; 21. competent authority of transit means the competent authority for any country, other than that of the competent authority of dispatch or destination, through which the shipment is planned or takes place; 22. country of dispatch means any country from which a shipment of waste is planned to be initiated or is initiated; 23. country of destination means any country to which a shipment of waste is planned or takes place for recovery or disposal therein, or for the purpose of loading prior to recovery or disposal in an area not under the national jurisdiction of any country; 24. country of transit means any country, other than the country of dispatch or destination, through which a shipment of waste is planned or takes place; 25. area under the national jurisdiction of a country means any land or marine area within which a state exercises administrative and regulatory responsibility in accordance with international law as regards the protection of human health or the environment; 26. overseas countries and territories means the overseas countries and territories as listed in Annex IA to Decision 2001/822/EC; 27. customs office of export from the Community is the customs office as defined in Article 161(5) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (17); 28. customs office of exit from the Community is the customs office as defined in Article 793(2) of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (18); 29. customs office of entry into the Community is the customs office where waste brought into the customs territory of the Community shall be conveyed to in accordance with Article 38(1) of Regulation (EEC) No 2913/92; 30. import means any entry of waste into the Community but excluding transit through the Community; 31. export means the action of waste leaving the Community but excluding transit through the Community; 32. transit means a shipment of waste or a planned shipment of waste through one or more countries other than the country of dispatch or destination; 33. transport means the carriage of waste by road, rail, air, sea or inland waterways; 34. shipment means the transport of waste destined for recovery or disposal which is planned or takes place: (a) between a country and another country; or (b) between a country and overseas countries and territories or other areas, under that country's protection; or (c) between a country and any land area which is not part of any country under international law; or (d) between a country and the Antarctic; or (e) from one country through any of the areas referred to above; or (f) within a country through any of the areas referred to above and which originates in and ends in the same country; or (g) from a geographic area not under the jurisdiction of any country, to a country; 35. illegal shipment means any shipment of waste effected: (a) without notification to all competent authorities concerned pursuant to this Regulation; or (b) without the consent of the competent authorities concerned pursuant to this Regulation; or (c) with consent obtained from the competent authorities concerned through falsification, misrepresentation or fraud; or (d) in a way which is not specified materially in the notification or movement documents; or (e) in a way which results in recovery or disposal in contravention of Community or international rules; or (f) contrary to Articles 34, 36, 39, 40, 41 and 43; or (g) which, in relation to shipments of waste as referred to in Article 3(2) and (4), has resulted from: (i) the waste being discovered not to be listed in Annexes III, IIIA or IIIB, or (ii) non-compliance with Article 3(4), (iii) the shipment being effected in a way which is not specified materially in the document set out in Annex VII. TITLE II SHIPMENTS WITHIN THE COMMUNITY WITH OR WITHOUT TRANSIT THROUGH THIRD COUNTRIES Article 3 Overall procedural framework 1. Shipments of the following wastes shall be subject to the procedure of prior written notification and consent as laid down in the provisions of this Title: (a) if destined for disposal operations: all wastes; (b) if destined for recovery operations: (i) wastes listed in Annex IV, which include, inter alia, wastes listed in Annexes II and VIII to the Basel Convention, (ii) wastes listed in Annex IVA, (iii) wastes not classified under one single entry in either Annex III, IIIB, IV or IVA, (iv) mixtures of wastes not classified under one single entry in either Annex III, IIIB, IV or IVA unless listed in Annex IIIA. 2. Shipments of the following wastes destined for recovery shall be subject to the general information requirements laid down in Article 18, if the amount of waste shipped exceeds 20 kg: (a) waste listed in Annex III or IIIB; (b) mixtures, not classified under one single entry in Annex III, of two or more wastes listed in Annex III, provided that the composition of these mixtures does not impair their environmentally sound recovery and provided that such mixtures are listed in Annex IIIA, in accordance with Article 58. 3. For wastes listed in Annex III, in exceptional cases, the relevant provisions shall apply as if they had been listed in Annex IV, if they display any of the hazardous characteristics listed in Annex III to Directive 91/689/EEC. These cases shall be treated in accordance with Article 58. 4. Shipments of waste explicitly destined for laboratory analysis to assess either its physical or chemical characteristics or to determine its suitability for recovery or disposal operations shall not be subject to the procedure of prior written notification and consent as described in paragraph 1. Instead, the procedural requirements of Article 18 shall apply. The amount of such waste exempted when explicitly destined for laboratory analysis shall be determined by the minimum quantity reasonably needed to adequately perform the analysis in each particular case, and shall not exceed 25 kg. 5. Shipments of mixed municipal waste (waste entry 20 03 01) collected from private households, including where such collection also covers such waste from other producers, to recovery or disposal facilities shall, in accordance with this Regulation, be subject to the same provisions as shipments of waste destined for disposal. CHAPTER 1 Prior written notification and consent Article 4 Notification Where the notifier intends to ship waste as referred to in Article 3(1)(a) or (b), he/she shall submit a prior written notification to and through the competent authority of dispatch and, if submitting a general notification, comply with Article 13. When a notification is submitted, the following requirements shall be fulfilled: 1. notification and movement documents: Notification shall be effected by means of the following documents: (a) the notification document set out in Annex IA; and (b) the movement document set out in Annex IB. In submitting a notification, the notifier shall fill in the notification document and, where relevant, the movement document. When the notifier is not the original producer in accordance with point 15(a)(i) of Article 2, the notifier shall ensure that this producer or one of the persons indicated in point 15(a)(ii) or (iii) of Article 2, where practicable, also signs the notification document set out in Annex IA. The notification document and the movement document shall be issued to the notifier by the competent authority of dispatch; 2. information and documentation in the notification and movement documents: The notifier shall supply on, or annex to, the notification document information and documentation as listed in Annex II, Part 1. The notifier shall supply on, or annex to, the movement document information and documentation referred to in Annex II, Part 2, to the extent possible at the time of notification. A notification shall be considered properly carried out when the competent authority of dispatch is satisfied that the notification document and movement document have been completed in accordance with the first subparagraph; 3. additional information and documentation: If requested by any of the competent authorities concerned, the notifier shall supply additional information and documentation. A list of additional information and documentation that may be requested is set out in Annex II, Part 3. A notification shall be considered properly completed when the competent authority of destination is satisfied that the notification document and the movement document have been completed and that the information and documentation as listed in Annex II, Parts 1 and 2, as well as any additional information and documentation requested in accordance with this paragraph and as listed in Annex II, Part 3, have been supplied by the notifier; 4. conclusion of a contract between the notifier and the consignee: The notifier shall conclude a contract as described in Article 5 with the consignee for the recovery or disposal of the notified waste. Evidence of this contract or a declaration certifying its existence in accordance with Annex IA shall be supplied to the competent authorities involved at the time of notification. A copy of the contract or such evidence to the satisfaction of the competent authority concerned shall be provided by the notifier or consignee upon request by the competent authority; 5. establishment of a financial guarantee or equivalent insurance: A financial guarantee or equivalent insurance shall be established as described in Article 6. A declaration to this effect shall be made by the notifier through completion of the appropriate part of the notification document set out in Annex IA. The financial guarantee or equivalent insurance (or if the competent authority so allows, evidence of that guarantee or insurance or a declaration certifying its existence) shall be supplied as part of the notification document at the time of notification or, if the competent authority so allows, pursuant to national legislation, at such time before the shipment starts; 6. Coverage of the notification: A notification shall cover the shipment of waste from its initial place of dispatch and including its interim and non-interim recovery or disposal. If subsequent interim or non-interim operations take place in a country other than the first country of destination, the non-interim operation and its destination shall be indicated in the notification and Article 15(f) shall apply. Only one waste identification code shall be covered for each notification, except for: (a) wastes not classified under one single entry in either Annex III, IIIB, IV or IVA. In this case, only one type of waste shall be specified; (b) mixtures of wastes not classified under one single entry in either Annex III, IIIB, IV or IVA unless listed in Annex IIIA. In this case, the code for each fraction of the waste shall be specified in order of importance. Article 5 Contract 1. All shipments of waste for which notification is required shall be subject to the requirement of the conclusion of a contract between the notifier and the consignee for the recovery or disposal of the notified waste. 2. The contract shall be concluded and effective at the time of notification and for the duration of the shipment until a certificate is issued in accordance with Article 15(e), Article 16(e) or, where appropriate, Article 15(d). 3. The contract shall include obligations: (a) on the notifier to take the waste back if the shipment or the recovery or disposal has not been completed as intended or if it has been effected as an illegal shipment, in accordance with Article 22 and Article 24(2); (b) on the consignee to recover or dispose of the waste if it has been effected as an illegal shipment, in accordance with Article 24(3); and (c) on the facility to provide, in accordance with Article 16(e), a certificate that the waste has been recovered or disposed of, in accordance with the notification and the conditions specified therein and the requirements of this Regulation. 4. If the waste shipped is destined for interim recovery or disposal operations, the contract shall include the following additional obligations: (a) the obligation on the facility of destination to provide, in accordance with Article 15(d) and, where appropriate, Article 15(e), the certificates that the waste has been recovered or disposed of in accordance with the notification and the conditions specified therein and the requirements of this Regulation; and (b) the obligation on the consignee to submit, where applicable, a notification to the initial competent authority of the initial country of dispatch in accordance with Article 15(f)(ii). 5. If the waste is shipped between two establishments under the control of the same legal entity, the contract may be replaced by a declaration by the entity in question undertaking to recover or dispose of the notified waste. Article 6 Financial guarantee 1. All shipments of waste for which notification is required shall be subject to the requirement of a financial guarantee or equivalent insurance covering: (a) costs of transport; (b) costs of recovery or disposal, including any necessary interim operation; and (c) costs of storage for 90 days. 2. The financial guarantee or equivalent insurance is intended to cover costs arising in the context of: (a) cases where a shipment or the recovery or disposal cannot be completed as intended, as referred to in Article 22; and (b) cases where a shipment or the recovery or disposal is illegal as referred to in Article 24. 3. The financial guarantee or equivalent insurance shall be established by the notifier or by another natural or legal person on its behalf and shall be effective at the time of the notification or, if the competent authority which approves the financial guarantee or equivalent insurance so allows, at the latest when the shipment starts, and shall apply to the notified shipment at the latest when the shipment starts. 4. The competent authority of dispatch shall approve the financial guarantee or equivalent insurance, including the form, wording and amount of the cover. However, in cases of import into the Community, the competent authority of destination in the Community shall review the amount of cover and, if necessary, approve an additional financial guarantee or equivalent insurance. 5. The financial guarantee or equivalent insurance shall be valid for and cover a notified shipment and completion of recovery or disposal of the notified waste. The financial guarantee or equivalent insurance shall be released when the competent authority concerned has received the certificate referred to in Article 16(e) or, where appropriate, in Article 15(e) as regards interim recovery or disposal operations. 6. By way of derogation from paragraph 5, if the waste shipped is destined for interim recovery or disposal operations and a further recovery or disposal operation takes place in the country of destination, the financial guarantee or equivalent insurance may be released when the waste leaves the interim facility and the competent authority concerned has received the certificate referred to in Article 15(d). In this case, any further shipment to a recovery or disposal facility shall be covered by a new financial guarantee or equivalent insurance unless the competent authority of destination is satisfied that such a financial guarantee or equivalent insurance is not required. In these circumstances, the competent authority of destination shall be responsible for obligations arising in the case of an illegal shipment or for take-back where the shipment or the further recovery or disposal operation cannot be completed as intended. 7. The competent authority within the Community which has approved the financial guarantee or equivalent insurance shall have access thereto and shall make use of the funding, including for the purpose of payments to other authorities concerned, in order to meet the obligations arising in accordance with Articles 23 and 25. 8. In the case of a general notification pursuant to Article 13, a financial guarantee or equivalent insurance covering parts of the general notification may be established, instead of one covering the entire general notification. In such cases, the financial guarantee or equivalent insurance shall apply to the shipment at the latest when the notified shipment it covers starts. The financial guarantee or equivalent insurance shall be released when the competent authority concerned has received the certificate referred to in Article 16(e) or, where appropriate, in Article 15(e) as regards interim recovery or disposal operations for the relevant waste. Paragraph 6 shall apply mutatis mutandis. 9. Member States shall inform the Commission of provisions of national law adopted pursuant to this Article. Article 7 Transmission of the notification by the competent authority of dispatch 1. Once the notification has been properly carried out, as described in the second subparagraph, point 2 of Article 4, the competent authority of dispatch shall retain a copy of the notification and transmit the notification to the competent authority of destination with copies to any competent authority(ies) of transit, and shall inform the notifier of the transmission. This shall be done within three working days of receipt of the notification. 2. If the notification is not properly carried out, the competent authority of dispatch shall request information and documentation from the notifier in accordance with the second subparagraph, point 2 of Article 4. This shall be done within three working days of receipt of the notification. In such cases the competent authority of dispatch shall have three working days following the receipt of the information and/or documentation requested in which to comply with paragraph 1. 3. Once the notification has been properly carried out, as described in the second subparagraph, point 2 of Article 4, the competent authority of dispatch may decide, within three working days, not to proceed with the notification, if it has objections to the shipment in accordance with Articles 11 and 12. It shall immediately inform the notifier of its decision and of these objections. 4. If, within 30 days of receipt of the notification, the competent authority of dispatch has not transmitted the notification as required under paragraph 1, it shall provide the notifier with a reasoned explanation upon his/her request. This shall not apply when the request for information, referred to in paragraph 2, has not been complied with. Article 8 Requests for information and documentation by the competent authorities concerned and acknowledgement by the competent authority of destination 1. Following the transmission of the notification by the competent authority of dispatch, if any of the competent authorities concerned considers that additional information and documentation is required as referred to in the second subparagraph, point 3 of Article 4, it shall request such information and documentation from the notifier and inform the other competent authorities of such request. This shall be done within three working days of receipt of the notification. In such cases the competent authorities concerned shall have three working days following the receipt of the information and documentation requested in which to inform the competent authority of destination. 2. When the competent authority of destination considers that the notification has been properly completed, as described in the second subparagraph, point 3 of Article 4, it shall send an acknowledgement to the notifier and copies to the other competent authorities concerned. This shall be done within three working days of receipt of the properly completed notification. 3. If, within 30 days of receipt of the notification, the competent authority of destination has not acknowledged the notification as required under paragraph 2, it shall provide the notifier, upon his/her request, with a reasoned explanation. Article 9 Consents by the competent authorities of destination, dispatch and transit and time periods for transport, recovery or disposal 1. The competent authorities of destination, dispatch and transit shall have 30 days following the date of transmission of the acknowledgement by the competent authority of destination in accordance with Article 8 in which to take one of the following duly reasoned decisions in writing as regards the notified shipment: (a) consent without conditions; (b) consent with conditions in accordance with Article 10; or (c) objections in accordance with Articles 11 and 12. Tacit consent by the competent authority of transit may be assumed if no objection is lodged within the said 30-day time limit. 2. The competent authorities of destination, dispatch and, where appropriate, transit shall transmit their decision and the reasons therefor to the notifier in writing within the 30-day time limit referred to in paragraph 1, with copies to the other competent authorities concerned. 3. The competent authorities of destination, dispatch and, where appropriate, transit shall signify their written consent by appropriately stamping, signing and dating the notification document or their copies thereof. 4. A written consent to a planned shipment shall expire one calendar year after it is issued or on such later date as is indicated in the notification document. However, this shall not apply if a shorter period is indicated by the competent authorities concerned. 5. Tacit consent to a planned shipment shall expire one calendar year after the expiry of the 30-day time limit referred to in paragraph 1. 6. The planned shipment may take place only after fulfilment of the requirements of Article 16(a) and (b) and during the period of validity of the tacit or written consents of all competent authorities. 7. The recovery or disposal of waste in relation to a planned shipment shall be completed no later than one calendar year from the receipt of the waste by the facility, unless a shorter period is indicated by the competent authorities concerned. 8. The competent authorities concerned shall withdraw their consent when they have knowledge that: (a) the composition of the waste is not as notified; or (b) the conditions imposed on the shipment are not respected; or (c) the waste is not recovered or disposed of in compliance with the permit of the facility that performs the said operation; or (d) the waste is to be, or has been, shipped, recovered or disposed of in a way that is not in accordance with the information supplied on, or annexed to, the notification and movement documents. 9. Any withdrawal of consent shall be transmitted by means of official notice to the notifier with copies to the other competent authorities concerned and to the consignee. Article 10 Conditions for a shipment 1. The competent authorities of dispatch, destination and transit may, within 30 days following the date of transmission of the acknowledgement of the competent authority of destination in accordance with Article 8, lay down conditions in connection with their consent to a notified shipment. Such conditions may be based on one or more of the reasons specified in either Article 11 or Article 12. 2. The competent authorities of dispatch, destination and transit may also, within the 30-day time limit referred to in paragraph 1, lay down conditions in respect of the transport of waste within their jurisdiction. Such transport conditions shall not be more stringent than those laid down in respect of similar shipments occurring wholly within their jurisdiction and shall take due account of existing agreements, in particular relevant international agreements. 3. The competent authorities of dispatch, destination and transit may also, within the 30-day time limit referred to in paragraph 1, lay down a condition that their consent is to be considered withdrawn if the financial guarantee or equivalent insurance is not applicable at the latest when the notified shipment starts, as required by Article 6(3). 4. Conditions shall be transmitted to the notifier in writing by the competent authority that lays them down, with copies to the competent authorities concerned. Conditions shall be supplied on, or annexed to, the notification document by the relevant competent authority. 5. The competent authority of destination may also, within the 30-day time limit referred to in paragraph 1, lay down a condition that the facility which receives the waste shall keep a regular record of inputs, outputs and/or balances for wastes and the related recovery or disposal operations as contained in the notification, and for the period of validity of the notification. Such records shall be signed by a person legally responsible for the facility and be sent to the competent authority of destination within one month of completion of the notified recovery or disposal operation. Article 11 Objections to shipments of waste destined for disposal 1. Where a notification is submitted regarding a planned shipment of waste destined for disposal, the competent authorities of destination and dispatch may, within 30 days following the date of transmission of the acknowledgement of the competent authority of destination in accordance with Article 8, raise reasoned objections based on one or more of the following grounds and in accordance with the Treaty: (a) that the planned shipment or disposal would not be in accordance with measures taken to implement the principles of proximity, priority for recovery and self-sufficiency at Community and national levels in accordance with Directive 2006/12/EC, to prohibit generally or partially or to object systematically to shipments of waste; or (b) that the planned shipment or disposal would not be in accordance with national legislation relating to environmental protection, public order, public safety or health protection concerning actions taking place in the objecting country; or (c) that the notifier or the consignee has previously been convicted of illegal shipment or some other illegal act in relation to environmental protection. In this case, the competent authorities of dispatch and destination may refuse all shipments involving the person in question in accordance with national legislation; or (d) that the notifier or the facility has repeatedly failed to comply with Articles 15 and 16 in connection with past shipments; or (e) that the Member State wishes to exercise its right pursuant to Article 4(1) of the Basel Convention to prohibit the import of hazardous waste or of waste listed in Annex II to that Convention; or (f) that the planned shipment or disposal conflicts with obligations resulting from international conventions concluded by the Member State(s) concerned or the Community; or (g) that the planned shipment or disposal is not in accordance with Directive 2006/12/EC, in particular Articles 5 and 7 thereof, while taking into account geographical circumstances or the need for specialised installations for certain types of waste: (i) in order to implement the principle of self-sufficiency at Community and national levels, or (ii) in cases where the specialised installation has to dispose of waste from a nearer source and the competent authority has given priority to this waste, or (iii) in order to ensure that shipments are in accordance with waste management plans, or (h) that the waste will be treated in a facility which is covered by Directive 96/61/EC, but which does not apply best available techniques as defined in Article 9(4) of that Directive in compliance with the permit of the facility; or (i) that the waste is mixed municipal waste collected from private households (waste entry 20 03 01); or (j) that the waste concerned will not be treated in accordance with legally binding environmental protection standards in relation to disposal operations established in Community legislation (also in cases where temporary derogations are granted). 2. The competent authority(ies) of transit may, within the 30-day time limit referred to in paragraph 1, raise reasoned objections based only on paragraph 1(b), (c), (d) and (f). 3. In the case of hazardous waste produced in a Member State of dispatch in such a small quantity overall per year that the provision of new specialised disposal installations within that Member State would be uneconomic, paragraph 1(a) shall not apply. The competent authority of destination shall cooperate with the competent authority of dispatch which considers that this paragraph and not paragraph 1(a) should apply, with a view to resolving the issue bilaterally. If there is no satisfactory solution, either Member State may refer the matter to the Commission. The Commission shall then determine the issue in accordance with the procedure referred to in Article 18(3) of Directive 2006/12/EC. 4. If, within the 30-day time limit referred to in paragraph 1, the competent authorities consider that the problems which gave rise to their objections have been resolved, they shall immediately inform the notifier in writing, with copies to the consignee and to the other competent authorities concerned. 5. If the problems giving rise to the objections have not been resolved within the 30-day time limit referred to in paragraph 1, the notification shall cease to be valid. In cases where the notifier still intends to carry out the shipment, a new notification shall be submitted, unless all the competent authorities concerned and the notifier agree otherwise. 6. Measures taken by Member States in accordance with paragraph 1(a), to prohibit generally or partially or to object systematically to shipments of waste destined for disposal, or in accordance with paragraph 1(e), shall immediately be notified to the Commission which shall inform the other Member States. Article 12 Objections to shipments of waste destined for recovery 1. Where a notification is submitted regarding a planned shipment of waste destined for recovery, the competent authorities of destination and dispatch may, within 30 days following the date of transmission of the acknowledgement of the competent authority of destination in accordance with Article 8, raise reasoned objections based on one or more of the following grounds and in accordance with the Treaty: (a) that the planned shipment or recovery would not be in accordance with Directive 2006/12/EC, in particular Articles 3, 4, 7 and 10 thereof; or (b) that the planned shipment or recovery would not be in accordance with national legislation relating to environmental protection, public order, public safety or health protection concerning actions taking place in the objecting country; or (c) that the planned shipment or recovery would not be in accordance with national legislation in the country of dispatch relating to the recovery of waste, including where the planned shipment would concern waste destined for recovery in a facility which has lower treatment standards for the particular waste than those of the country of dispatch, respecting the need to ensure the proper functioning of the internal market; This shall not apply if: (i) there is corresponding Community legislation, in particular related to waste, and if requirements that are at least as stringent as those laid down in the Community legislation have been introduced in national legislation transposing such Community legislation, (ii) the recovery operation in the country of destination takes place under conditions that are broadly equivalent to those prescribed in the national legislation of the country of dispatch, (iii) the national legislation in the country of dispatch, other than that covered by (i), has not been notified in accordance with Directive 98/34/EC of the European Parliament and of the Council of 22 June 1998 laying down a procedure for the provision of information in the field of technical standards and regulations and of rules on Information Society services (19), where required by that Directive, or (d) that the notifier or the consignee has previously been convicted of illegal shipment or some other illegal act in relation to environmental protection. In this case, the competent authorities of dispatch and destination may refuse all shipments involving the person in question in accordance with national legislation; or (e) that the notifier or the facility has repeatedly failed to comply with Articles 15 and 16 in connection with past shipments; or (f) that the planned shipment or recovery conflicts with obligations resulting from international conventions concluded by the Member State(s) concerned or the Community; or (g) that the ratio of the recoverable and non-recoverable waste, the estimated value of the materials to be finally recovered or the cost of the recovery and the cost of the disposal of the non-recoverable fraction do not justify the recovery, having regard to economic and/or environmental considerations; or (h) that the waste shipped is destined for disposal and not for recovery; or (i) that the waste will be treated in a facility which is covered by Directive 96/61/EC, but which does not apply best available techniques as defined in Article 9(4) of that Directive in compliance with the permit of the facility; or (j) that the waste concerned will not be treated in accordance with legally binding environmental protection standards in relation to recovery operations, or legally binding recovery or recycling obligations established in Community legislation (also in cases where temporary derogations are granted); or (k) that the waste concerned will not be treated in accordance with waste management plans drawn up pursuant to Article 7 of Directive 2006/12/EC with the purpose of ensuring the implementation of legally binding recovery or recycling obligations established in Community legislation. 2. The competent authority(ies) of transit may, within the 30-day time limit referred to in paragraph 1, raise reasoned objections to the planned shipment based only on paragraph 1(b), (d), (e) and (f). 3. If, within the 30-day time limit referred to in paragraph 1, the competent authorities consider that the problems which gave rise to their objections have been resolved, they shall immediately inform the notifier in writing, with copies to the consignee and to the other competent authorities concerned. 4. If the problems giving rise to the objections are not resolved within the 30-day time limit referred to in paragraph 1, the notification shall cease to be valid. In cases where the notifier still intends to carry out the shipment, a new notification shall be submitted, unless all the competent authorities concerned and the notifier agree otherwise. 5. Objections raised by competent authorities in accordance with paragraph 1(c) shall be reported by Member States to the Commission in accordance with Article 51. 6. The Member State of dispatch shall inform the Commission and the other Member States of the national legislation on which objections raised by competent authorities in accordance with paragraph 1(c) may be based, and shall state to which waste and waste recovery operations those objections apply, before such legislation is invoked in order to raise reasoned objections. Article 13 General notification 1. The notifier may submit a general notification to cover several shipments if, in the case of each shipment: (a) the waste has essentially similar physical and chemical characteristics; and (b) the waste is shipped to the same consignee and the same facility; and (c) the route of the shipment as indicated in the notification document is the same. 2. If, owing to unforeseen circumstances, the same route cannot be followed, the notifier shall inform the competent authorities concerned as soon as possible and, if possible, before the shipment starts if the need for modification is already known. Where the route modification is known before the shipment starts and involves competent authorities other than those concerned by the general notification, the general notification may not be used and a new notification shall be submitted. 3. The competent authorities concerned may make their agreement to the use of a general notification subject to the subsequent provision of additional information and documentation, in accordance with the second subparagraph, points 2 and 3 of Article 4. Article 14 Pre-consented recovery facilities 1. The competent authorities of destination which have jurisdiction over specific recovery facilities may decide to issue pre-consents to such facilities. Such decisions shall be limited to a specific period and may be revoked at any time. 2. In the case of a general notification submitted in accordance with Article 13, the period of validity of the consent referred to in Article 9(4) and (5) may be extended to up to three years by the competent authority of destination in agreement with the other competent authorities concerned. 3. Competent authorities which decide to issue a pre-consent to a facility in accordance with paragraphs 1 and 2 shall inform the Commission and, where appropriate, the OECD Secretariat of: (a) the name, registration number and address of the recovery facility; (b) the description of technologies employed, including R-code(s); (c) the wastes as listed in Annexes IV and IVA or the wastes to which the decision applies; (d) the total pre-consented quantity; (e) the period of validity; (f) any change in the pre-consent; (g) any change in the information notified; and (h) any revocation of the pre-consent. For this purpose the form set out in Annex VI shall be used. 4. By way of derogation from Articles 9, 10 and 12, the consent given in accordance with Article 9, conditions imposed in accordance with Article 10 or objections raised in accordance with Article 12 by the competent authorities concerned shall be subject to a time limit of seven working days following the date of transmission of the acknowledgement of the competent authority of destination in accordance with Article 8. 5. Notwithstanding paragraph 4, the competent authority of dispatch may decide that more time is needed in order to receive further information or documentation from the notifier. In such cases, the competent authority shall, within seven working days, inform the notifier in writing with copies to the other competent authorities concerned. The total time needed shall not exceed 30 days following the date of transmission of the acknowledgement of the competent authority of destination in accordance with Article 8. Article 15 Additional provisions regarding interim recovery and disposal operations Shipments of waste destined for interim recovery or disposal operations shall be subject to the following additional provisions: (a) Where a shipment of waste is destined for an interim recovery or disposal operation, all the facilities where subsequent interim as well as non-interim recovery and disposal operations are envisaged shall also be indicated in the notification document in addition to the initial interim recovery or disposal operation. (b) The competent authorities of dispatch and destination may give their consent to a shipment of waste destined for an interim recovery or disposal operation only if there are no grounds for objection, in accordance with Articles 11 or 12, to the shipment(s) of waste to the facilities performing any subsequent interim or non-interim recovery or disposal operations. (c) Within three days of the receipt of the waste by the facility which carries out this interim recovery or disposal operation, that facility shall provide confirmation in writing that the waste has been received. This confirmation shall be supplied on, or annexed to, the movement document. The said facility shall send signed copies of the movement document containing this confirmation to the notifier and to the competent authorities concerned. (d) As soon as possible, but no later than 30 days after completion of the interim recovery or disposal operation, and no later than one calendar year, or a shorter period in accordance with Article 9(7), following the receipt of the waste, the facility carrying out this operation shall, under its responsibility, certify that the interim recovery or disposal has been completed. This certificate shall be contained in, or annexed to, the movement document. The said facility shall send signed copies of the movement document containing this certificate to the notifier and to the competent authorities concerned. (e) When a recovery or disposal facility which carries out an interim recovery or disposal operation delivers the waste for any subsequent interim or non-interim recovery or disposal operation to a facility located in the country of destination, it shall obtain as soon as possible but no later than one calendar year following delivery of the waste, or a shorter period in accordance with Article 9(7), a certificate from that facility that the subsequent non-interim recovery or disposal operation has been completed. The said facility that carries out an interim recovery or disposal operation shall promptly transmit the relevant certificate(s) to the notifier and the competent authorities concerned, identifying the shipment(s) to which the certificate(s) pertain. (f) When a delivery as described in subparagraph (e) is made to a facility respectively located: (i) in the initial country of dispatch or in another Member State, a new notification shall be required in accordance with the provisions of this Title, or (ii) in a third country, a new notification shall be required in accordance with the provisions of this Regulation, with the addition that the provisions concerning the competent authorities concerned shall also apply to the initial competent authority of the initial country of dispatch. Article 16 Requirements following consent to a shipment After consent has been given to a notified shipment by the competent authorities involved, all undertakings involved shall complete the movement document, or, in the case of a general notification, the movement documents at the points indicated, sign it or them and retain a copy or copies. The following requirements shall be fulfilled: (a) Completion of the movement document by the notifier: once the notifier has received consent from the competent authorities of dispatch, destination and transit or, in relation to the competent authority of transit, can assume tacit consent, he/she shall insert the actual date of shipment and otherwise complete the movement document to the extent possible. (b) Prior information regarding actual start of shipment: the notifier shall send signed copies of the then completed movement document, as described in point (a), to the competent authorities concerned and to the consignee at least three working days before the shipment starts. (c) Documents to accompany each transport: the notifier shall retain a copy of the movement document. The movement document and copies of the notification document containing the written consents and the conditions of the competent authorities concerned shall accompany each transport. The movement document shall be retained by the facility which receives the waste. (d) Written confirmation of receipt of the waste by the facility: within three days of receipt of the waste, the facility shall provide confirmation in writing that the waste has been received. This confirmation shall be contained in, or annexed to, the movement document. The facility shall send signed copies of the movement document containing this confirmation to the notifier and to the competent authorities concerned. (e) Certificate for non-interim recovery or disposal by the facility: as soon as possible, but no later than 30 days after completion of the non-interim recovery or disposal operation, and no later than one calendar year, or a shorter period in accordance with Article 9(7), following receipt of the waste, the facility carrying out the operation shall, under its responsibility, certify that the non-interim recovery or disposal has been completed. This certificate shall be contained in, or annexed to, the movement document. The facility shall send signed copies of the movement document containing this certificate to the notifier and to the competent authorities concerned. Article 17 Changes in the shipment after consent 1. If any essential change is made to the details and/or conditions of the consented shipment, including changes in the intended quantity, route, routing, date of shipment or carrier, the notifier shall inform the competent authorities concerned and the consignee immediately and, where possible, before the shipment starts. 2. In such cases a new notification shall be submitted, unless all the competent authorities concerned consider that the proposed changes do not require a new notification. 3. Where such changes involve competent authorities other than those concerned in the original notification, a new notification shall be submitted. CHAPTER 2 General information requirements Article 18 Waste to be accompanied by certain information 1. Waste as referred to in Article 3(2) and (4) that is intended to be shipped shall be subject to the following procedural requirements: (a) In order to assist the tracking of shipments of such waste, the person under the jurisdiction of the country of dispatch who arranges the shipment shall ensure that the waste is accompanied by the document contained in Annex VII. (b) The document contained in Annex VII shall be signed by the person who arranges the shipment before the shipment takes place and shall be signed by the recovery facility or the laboratory and the consignee when the waste in question is received. 2. The contract referred to in Annex VII between the person who arranges the shipment and the consignee for recovery of the waste shall be effective when the shipment starts and shall include an obligation, where the shipment of waste or its recovery cannot be completed as intended or where it has been effected as an illegal shipment, on the person who arranges the shipment or, where that person is not in a position to complete the shipment of waste or its recovery (for example, is insolvent), on the consignee, to: (a) take the waste back or ensure its recovery in an alternative way; and (b) provide, if necessary, for its storage in the meantime. The person who arranges the shipment or the consignee shall provide a copy of the contract upon request by the competent authority concerned. 3. For inspection, enforcement, planning and statistical purposes, Member States may in accordance with national legislation require information as referred to in paragraph 1 on shipments covered by this Article. 4. The information referred to in paragraph 1 shall be treated as confidential where this is required by Community and national legislation. CHAPTER 3 General requirements Article 19 Prohibition on mixing waste during shipment From the start of the shipment to the receipt in a recovery or disposal facility, waste, as specified on the notification document or as referred to in Article 18, shall not be mixed with other waste. Article 20 Keeping of documents and information 1. All documents sent to or by the competent authorities in relation to a notified shipment shall be kept in the Community for at least three years from the date when the shipment starts, by the competent authorities, the notifier, the consignee and the facility which receives the waste. 2. Information given pursuant to Article 18(1) shall be kept in the Community for at least three years from the date when the shipment starts, by the person who arranges for the shipment, the consignee and the facility which receives the waste. Article 21 Public access to notifications The competent authorities of dispatch or destination may make publicly available by appropriate means, such as the Internet, information on notifications of shipments they have consented to, where such information is not confidential under national or Community legislation. CHAPTER 4 Take-back obligations Article 22 Take-back when a shipment cannot be completed as intended 1. Where any of the competent authorities concerned becomes aware that a shipment of waste, including its recovery or disposal, cannot be completed as intended in accordance with the terms of the notification and movement documents and/or contract referred to in the second subparagraph, point 4 of Article 4 and in Article 5, it shall immediately inform the competent authority of dispatch. Where a recovery or disposal facility rejects a shipment received, it shall immediately inform the competent authority of destination. 2. The competent authority of dispatch shall ensure that, except in cases referred to in paragraph 3, the waste in question is taken back to its area of jurisdiction or elsewhere within the country of dispatch by the notifier as identified in accordance with the ranking established in point 15 of Article 2, or, if impracticable, by that competent authority itself or by a natural or legal person on its behalf. This shall take place within 90 days, or such other period as may be agreed between the competent authorities concerned, after the competent authority of dispatch becomes aware or has been advised in writing by the competent authorities of destination or transit that the consented shipment of waste or its recovery or disposal cannot be completed and has been informed of the reason(s) therefor. Such advice may result from information submitted to the competent authorities of destination or transit, inter alia, by other competent authorities. 3. The take-back obligation in paragraph 2 shall not apply if the competent authorities of dispatch, transit and destination involved in disposing of or recovering the waste are satisfied that the waste can be recovered or disposed of in an alternative way in the country of destination or elsewhere by the notifier or, if impracticable, by the competent authority of dispatch or by a natural or legal person on its behalf. The take-back obligation in paragraph 2 shall not apply if the waste shipped has, in the course of the operation at the facility concerned, been irreversibly mixed with other waste before a competent authority concerned has become aware of the fact that the notified shipment cannot be completed as referred to in paragraph 1. Such mixture shall be recovered or disposed of in an alternative way in accordance with the first subparagraph. 4. In cases of take-back as referred to in paragraph 2, a new notification shall be submitted, unless the competent authorities concerned agree that a duly reasoned request by the initial competent authority of dispatch is sufficient. A new notification, where appropriate, shall be submitted by the initial notifier or, if impracticable, by any other natural or legal persons identified in accordance with point 15 of Article 2, or, if impracticable, by the initial competent authority of dispatch or by a natural or legal person on its behalf. No competent authority shall oppose or object to the return of waste from a shipment that cannot be completed or to the related recovery and disposal operation. 5. In cases of alternative arrangements outside the initial country of destination as referred to in paragraph 3, a new notification, where appropriate, shall be submitted by the initial notifier or, if impracticable, by any other natural or legal persons identified in accordance with point 15 of Article 2, or, if impracticable, by the initial competent authority of dispatch or by a natural or legal person on its behalf. When such a new notification is submitted by the notifier, this notification shall also be submitted to the competent authority of the initial country of dispatch. 6. In cases of alternative arrangements in the initial country of destination as referred to in paragraph 3, a new notification shall not be required and a duly reasoned request shall suffice. Such a duly reasoned request, seeking agreement to the alternative arrangement, shall be transmitted to the competent authority of destination and dispatch by the initial notifier or, if impracticable, to the competent authority of destination by the initial competent authority of dispatch. 7. If no new notification is to be submitted in accordance with paragraphs 4 or 6, a new movement document shall be completed in accordance with Article 15 or Article 16 by the initial notifier or, if impracticable, by any other natural or legal persons identified in accordance with point 15 of Article 2, or, if impracticable, by the initial competent authority of dispatch or by a natural or legal person on its behalf. If a new notification is submitted by the initial competent authority of dispatch in accordance with paragraphs 4 or 5, a new financial guarantee or equivalent insurance shall not be required. 8. The obligation of the notifier and the subsidiary obligation of the country of dispatch to take the waste back or arrange for alternative recovery or disposal shall end when the facility issues the certificate of non-interim recovery or disposal as referred to in Article 16(e) or, where appropriate, in Article 15(e). In the cases of interim recovery or disposal referred to in Article 6(6), the subsidiary obligation of the country of dispatch shall end when the facility issues the certificate referred to in Article 15(d). If a facility issues a certificate of recovery or disposal in such a way as to result in an illegal shipment, with the consequence that the financial guarantee is released, Article 24(3) and Article 25(2) shall apply. 9. Where waste from a shipment which cannot be completed, including its recovery or disposal, is discovered within a Member State, the competent authority with jurisdiction over the area where the waste was discovered shall be responsible for ensuring that arrangements are made for the safe storage of the waste pending its return or non-interim recovery or disposal in an alternative way. Article 23 Costs for take-back when a shipment cannot be completed 1. Costs arising from the return of waste from a shipment that cannot be completed, including costs of its transport, recovery or disposal pursuant to Article 22(2) or (3) and, from the date on which the competent authority of dispatch becomes aware that a shipment of waste or its recovery or disposal cannot be completed, storage costs pursuant to Article 22(9) shall be charged: (a) to the notifier as identified in accordance with the ranking established in point 15 of Article 2; or, if impracticable; (b) to other natural or legal persons as appropriate; or, if impracticable; (c) to the competent authority of dispatch; or, if impracticable; (d) as otherwise agreed between the competent authorities concerned. 2. This Article shall be without prejudice to Community and national provisions concerning liability. Article 24 Take-back when a shipment is illegal 1. Where a competent authority discovers a shipment that it considers to be an illegal shipment, it shall immediately inform the other competent authorities concerned. 2. If an illegal shipment is the responsibility of the notifier, the competent authority of dispatch shall ensure that the waste in question is: (a) taken back by the notifier de facto; or, if no notification has been submitted; (b) taken back by the notifier de jure; or, if impracticable; (c) taken back by the competent authority of dispatch itself or by a natural or legal person on its behalf; or, if impracticable; (d) alternatively recovered or disposed of in the country of destination or dispatch by the competent authority of dispatch itself or by a natural or legal person on its behalf; or, if impracticable; (e) alternatively recovered or disposed of in another country by the competent authority of dispatch itself or by a natural or legal person on its behalf if all the competent authorities concerned agree. This take-back, recovery or disposal shall take place within 30 days, or such other period as may be agreed between the competent authorities concerned after the competent authority of dispatch becomes aware of or has been advised in writing by the competent authorities of destination or transit of the illegal shipment and informed of the reason(s) therefor. Such advice may result from information submitted to the competent authorities of destination or transit, inter alia, by other competent authorities. In cases of take-back as referred to in (a), (b) and (c), a new notification shall be submitted, unless the competent authorities concerned agree that a duly reasoned request by the initial competent authority of dispatch is sufficient. The new notification shall be submitted by the person or authority listed in (a), (b) or (c) and in accordance with that order. No competent authority shall oppose or object to the return of waste of an illegal shipment. In the case of alternative arrangements as referred to in (d) and (e) by the competent authority of dispatch, a new notification shall be submitted by the initial competent authority of dispatch or by a natural or legal person on its behalf unless the competent authorities concerned agree that a duly reasoned request by that authority is sufficient. 3. If an illegal shipment is the responsibility of the consignee the competent authority of destination shall ensure that the waste in question is recovered or disposed of in an environmentally sound manner: (a) by the consignee; or, if impracticable, (b) by the competent authority itself or by a natural or legal person on its behalf. This recovery or disposal shall take place within 30 days, or such other period as may be agreed between the competent authorities concerned after the competent authority of destination becomes aware of or has been advised in writing by the competent authorities of dispatch or transit of the illegal shipment and informed of the reason(s) therefor. Such advice may result from information submitted to the competent authorities of dispatch and transit, inter alia, by other competent authorities. To this end, the competent authorities concerned shall cooperate, as necessary, in the recovery or disposal of the waste. 4. If no new notification is to be submitted, a new movement document shall be completed in accordance with Article 15 or 16 by the person responsible for take-back or, if impracticable, by the initial competent authority of dispatch. If a new notification is submitted by the initial competent authority of dispatch, a new financial guarantee or equivalent insurance shall not be required. 5. In particular in cases where responsibility for the illegal shipment cannot be imputed to either the notifier or the consignee, the competent authorities concerned shall cooperate to ensure that the waste in question is recovered or disposed of. 6. In the cases of interim recovery or disposal referred to in Article 6(6) where an illegal shipment is discovered after completion of the interim recovery or disposal operation, the subsidiary obligation of the country of dispatch to take the waste back or arrange for alternative recovery or disposal shall end when the facility has issued the certificate referred to in Article 15(d). If a facility issues a certificate of recovery or disposal in such a way as to result in an illegal shipment, with the consequence that the financial guarantee is released, paragraph 3 and Article 25(2) shall apply. 7. Where the waste of an illegal shipment is discovered within a Member State, the competent authority with jurisdiction over the area where the waste was discovered shall be responsible for ensuring that arrangements are made for the safe storage of the waste pending its return or non-interim recovery or disposal in an alternative way. 8. Articles 34 and 36 shall not apply in cases where illegal shipments are returned to the country of dispatch and that country of dispatch is a country covered by the prohibitions set out in those Articles. 9. In the case of an illegal shipment as defined in point 35(g) of Article 2, the person who arranges the shipment shall be subject to the same obligations established in this Article as the notifier. 10. This Article shall be without prejudice to Community and national provisions concerning liability. Article 25 Costs for take-back when a shipment is illegal 1. Costs arising from the take-back of waste of an illegal shipment, including costs of its transport, recovery or disposal pursuant to Article 24(2) and, from the date on which the competent authority of dispatch becomes aware that a shipment is illegal, storage costs pursuant to Article 24(7), shall be charged to: (a) the notifier de facto, as identified in accordance with the ranking established in point 15 of Article 2; or, if no notification has been submitted; (b) the notifier de jure or other natural or legal persons as appropriate; or, if impracticable; (c) the competent authority of dispatch. 2. Costs arising from recovery or disposal pursuant to Article 24(3), including possible transport and storage costs pursuant to Article 24(7), shall be charged to: (a) the consignee; or, if impracticable; (b) the competent authority of destination. 3. Costs arising from recovery or disposal pursuant to Article 24(5), including possible transport and storage costs pursuant to Article 24(7), shall be charged to: (a) the notifier, as identified in accordance with the ranking established in point 15 of Article 2, and/or the consignee, depending upon the decision by the competent authorities involved; or, if impracticable, (b) other natural or legal persons as appropriate; or, if impracticable, (c) the competent authorities of dispatch and destination. 4. In the case of an illegal shipment as defined in point 35(g) of Article 2, the person who arranges the shipment shall be subject to the same obligations established in this Article as the notifier. 5. This Article shall be without prejudice to Community and national provisions concerning liability. CHAPTER 5 General administrative provisions Article 26 Format of the communications 1. The information and documents listed below may be submitted by post: (a) notification of a planned shipment pursuant to Articles 4 and 13; (b) request for information and documentation pursuant to Articles 4, 7 and 8; (c) submission of information and documentation pursuant to Articles 4, 7 and 8; (d) written consent to a notified shipment pursuant to Article 9; (e) conditions for a shipment pursuant to Article 10; (f) objections to a shipment pursuant to Articles 11 and 12; (g) information on decisions to issue pre-consents to specific recovery facilities pursuant to Article 14(3); (h) written confirmation of receipt of the waste pursuant to Articles 15 and 16; (i) certificate for recovery or disposal of the waste pursuant to Articles 15 and 16; (j) prior information regarding actual start of the shipment pursuant to Article 16; (k) information on changes in the shipment after consent pursuant to Article 17; and (l) written consents and movement documents to be sent pursuant to Titles IV, V and VI. 2. Subject to the agreement of the competent authorities concerned and the notifier, the documents referred to in paragraph 1 may alternatively be submitted using any of the following methods of communication: (a) by fax; or (b) by fax followed by post; or (c) by e-mail with digital signature. In this case, any stamp or signature required shall be replaced by the digital signature; or (d) by e-mail without digital signature followed by post. 3. The documents to accompany each transport in accordance with Article 16(c) and Article 18 may be in an electronic form with digital signatures if they can be made readable at any time during the transport and if this is acceptable to the competent authorities concerned. 4. Subject to the agreement of the competent authorities concerned and of the notifier, the information and documents listed in paragraph 1 may be submitted and exchanged by means of electronic data interchange with electronic signature or electronic authentication in accordance with Directive 1999/93/EC of the European Parliament and of the Council of 13 December 1999 on a Community framework for electronic signatures (20), or a comparable electronic authentication system which provides the same level of security. In such cases, organisational arrangements concerning the flow of electronic data interchange may be made. Article 27 Language 1. Any notification, information, documentation or other communication submitted pursuant to the provisions of this Title shall be supplied in a language acceptable to the competent authorities concerned. 2. The notifier shall provide the competent authorities concerned with authorised translation(s) into a language which is acceptable to them, should they so request. Article 28 Disagreement on classification issues 1. If the competent authorities of dispatch and of destination cannot agree on the classification as regards the distinction between waste and non-waste, the subject matter shall be treated as if it were waste. This shall be without prejudice to the right of the country of destination to deal with the shipped material in accordance with its national legislation, following arrival of the shipped material and where such legislation is in accordance with Community or international law. 2. If the competent authorities of dispatch and of destination cannot agree on the classification of the notified waste as being listed in Annex III, IIIA, IIIB or IV, the waste shall be regarded as listed in Annex IV. 3. If the competent authorities of dispatch and destination cannot agree on the classification of the waste treatment operation notified as being recovery or disposal, the provisions regarding disposal shall apply. 4. Paragraphs 1 to 3 shall apply only for the purposes of this Regulation, and shall be without prejudice to rights of interested parties to resolve any dispute related to these questions before a court of law or tribunal. Article 29 Administrative costs Appropriate and proportionate administrative costs of implementing the notification and supervision procedures and usual costs of appropriate analyses and inspections may be charged to the notifier. Article 30 Border-area agreements 1. In exceptional cases, and if the specific geographical or demographical situation warrants such a step, Member States may conclude bilateral agreements making the notification procedure for shipments of specific flows of waste less stringent in respect of cross-border shipments to the nearest suitable facility located in the border area between the two Member States concerned. 2. Such bilateral agreements may also be concluded where waste is shipped from and treated in the country of dispatch but transits another Member State. 3. Member States may also conclude such agreements with countries that are Parties to the Agreement on the European Economic Area. 4. Such agreements shall be notified to the Commission before they take effect. CHAPTER 6 Shipments within the Community with transit via third countries Article 31 Shipments of waste destined for disposal Where a shipment of waste takes place within the Community with transit via one or more third countries, and the waste is destined for disposal, the competent authority of dispatch shall, in addition to the provisions of this Title, ask the competent authority in the third countries whether it wishes to send its written consent to the planned shipment: (a) in the case of Parties to the Basel Convention, within 60 days, unless it has waived this right in accordance with the terms of that Convention; or (b) in the case of countries not Parties to the Basel Convention, within a period agreed between the competent authorities. Article 32 Shipments of waste destined for recovery 1. When a shipment of waste takes place within the Community with transit via one or more third countries to which the OECD Decision does not apply, and the waste is destined for recovery, Article 31 shall apply. 2. When a shipment of waste takes place within the Community, including shipments between localities in the same Member State, with transit via one or more third countries to which the OECD Decision applies, and the waste is destined for recovery, the consent referred to in Article 9 may be provided tacitly, and if no objection has been lodged or no conditions have been specified, the shipment may start 30 days after the date of transmission of the acknowledgement by the competent authority of destination in accordance with Article 8. TITLE III SHIPMENTS EXCLUSIVELY WITHIN MEMBER STATES Article 33 Application of this Regulation to shipments exclusively within Member States 1. Member States shall establish an appropriate system for the supervision and control of shipments of waste exclusively within their jurisdiction. This system shall take account of the need for coherence with the Community system established by Titles II and VII. 2. Member States shall inform the Commission of their system for supervision and control of shipments of waste. The Commission shall inform the other Member States thereof. 3. Member States may apply the system provided for in Titles II and VII within their jurisdiction. TITLE IV EXPORTS FROM THE COMMUNITY TO THIRD COUNTRIES CHAPTER 1 Exports of waste for disposal Article 34 Export prohibited except to EFTA countries 1. All exports of waste from the Community destined for disposal shall be prohibited. 2. The prohibition in paragraph 1 shall not apply to exports of waste destined for disposal in EFTA countries which are also Parties to the Basel Convention. 3. However, exports of waste for disposal to an EFTA country Party to the Basel Convention shall also be prohibited: (a) where the EFTA country prohibits imports of such waste; or (b) if the competent authority of dispatch has reason to believe that the waste will not be managed in an environmentally sound manner, as referred to in Article 49, in the country of destination concerned. 4. This provision shall be without prejudice to the take-back obligations as laid down in Articles 22 and 24. Article 35 Procedures when exporting to EFTA countries 1. Where waste is exported from the Community and destined for disposal in EFTA countries Parties to the Basel Convention, the provisions of Title II shall apply mutatis mutandis, with the adaptations and additions listed in paragraphs 2 and 3. 2. The following adaptations shall apply: (a) the competent authority of transit outside the Community shall have 60 days following the date of transmission of its acknowledgement of receipt of the notification in which to request additional information on the notified shipment, to provide, if the country concerned has decided not to require prior written consent and has informed the other Parties thereof in accordance with Article 6(4) of the Basel Convention, tacit consent or to give a written consent with or without conditions; and (b) the competent authority of dispatch in the Community shall take the decision to consent to the shipment as referred to in Article 9 only after having received written consent from the competent authority of destination and, where appropriate, the tacit or written consent of the competent authority of transit outside the Community, and not earlier than 61 days following the date of transmission of the acknowledgement by the competent authority of transit. The competent authority of dispatch may take the decision before the conclusion of the 61-day time limit if it has the written consent of the other competent authorities concerned. 3. The following additional provisions shall apply: (a) the competent authority of transit in the Community shall acknowledge the receipt of the notification to the notifier; (b) the competent authorities of dispatch and, where appropriate, transit in the Community shall send a stamped copy of their decisions to consent to the shipment to the customs office of export and to the customs office of exit from the Community; (c) a copy of the movement document shall be delivered by the carrier to the customs office of export and the customs office of exit from the Community; (d) as soon as the waste has left the Community, the customs office of exit from the Community shall send a stamped copy of the movement document to the competent authority of dispatch in the Community stating that the waste has left the Community; (e) if, 42 days after the waste has left the Community, the competent authority of dispatch in the Community has received no information from the facility about receipt of the waste, it shall without delay inform the competent authority of destination; and (f) the contract referred to in the second subparagraph, point 4 of Article 4 and in Article 5 shall stipulate that: (i) if a facility issues an incorrect certificate of disposal with the consequence that the financial guarantee is released, the consignee shall bear the costs arising from the duty to return the waste to the area of jurisdiction of the competent authority of dispatch and from its recovery or disposal in an alternative and environmentally sound manner, (ii) within three days of receipt of the waste for disposal, the facility shall send signed copies of the completed movement document, except for the certificate of disposal referred to in subpoint iii, to the notifier and the competent authorities concerned, and (iii) as soon as possible but no later than 30 days after completion of disposal, and no later than one calendar year following the receipt of the waste the facility shall, under its responsibility, certify that the disposal has been completed and shall send signed copies of the movement document containing this certification to the notifier and to the competent authorities concerned. 4. The shipment may take place only if: (a) the notifier has received written consent from the competent authorities of dispatch, destination and, where appropriate, transit outside the Community and if the conditions laid down are met; (b) a contract between the notifier and consignee has been concluded and is effective, as required in the second subparagraph, point 4 of Article 4 and in Article 5; (c) a financial guarantee or equivalent insurance has been established and is effective, as required in the second subparagraph, point 5 of Article 4 and in Article 6; and (d) environmentally sound management, as referred to in Article 49, is ensured. 5. Where waste is exported, it shall be destined for disposal operations within a facility which, under applicable national law, is operating or is authorised to operate in the country of destination. 6. If a customs office of export or a customs office of exit from the Community discovers an illegal shipment, it shall without delay inform the competent authority in the country of the customs office which shall: (a) without delay inform the competent authority of dispatch in the Community; and (b) ensure detention of the waste until the competent authority of dispatch has decided otherwise and has communicated that decision in writing to the competent authority in the country of the customs office in which the waste is detained. CHAPTER 2 Exports of waste for recovery Section 1 Exports to non-OECD Decision countries Article 36 Exports prohibition 1. Exports from the Community of the following wastes destined for recovery in countries to which the OECD Decision does not apply are prohibited: (a) wastes listed as hazardous in Annex V; (b) wastes listed in Annex V, Part 3; (c) hazardous wastes not classified under one single entry in Annex V; (d) mixtures of hazardous wastes and mixtures of hazardous wastes with non-hazardous wastes not classified under one single entry in Annex V; (e) wastes that the country of destination has notified to be hazardous under Article 3 of the Basel Convention; (f) wastes the import of which has been prohibited by the country of destination; or (g) wastes which the competent authority of dispatch has reason to believe will not be managed in an environmentally sound manner, as referred to in Article 49, in the country of destination concerned. 2. This provision shall be without prejudice to the take-back obligations as set out in Articles 22 and 24. 3. Member States may, in exceptional cases, adopt provisions to determine, on the basis of documentary evidence provided in an appropriate way by the notifier, that a specific hazardous waste listed in Annex V is excluded from the export prohibition if it does not display any of the properties listed in Annex III to Directive 91/689/EEC, taking into account, as regards the properties H3 to H8, H10 and H11 defined in that Annex, the limit values laid down in Commission Decision 2000/532/EC of 3 May 2000 replacing Decision 94/3/EC establishing a list of wastes pursuant to Article 1(a) of Council Directive 75/442/EEC on waste and Council Decision 94/904/EC establishing a list of hazardous waste pursuant to Article 1(4) of Council Directive 91/689/EEC on hazardous waste (21). 4. The fact that waste is not listed as hazardous in Annex V, or that it is listed in Annex V, Part 1, List B, shall not preclude, in exceptional cases, characterisation of such waste as hazardous and therefore subject to the export prohibition if it displays any of the properties listed in Annex III to Directive 91/689/EEC, taking into account, as regards the properties H3 to H8, H10 and H11 defined in that Annex, the limit values laid down in Commission Decision 2000/532/EC, as provided for in Article 1(4), second indent, of Directive 91/689/EEC and in the introductory paragraph of Annex III to this Regulation. 5. In the cases referred to in paragraphs 3 and 4, the Member State concerned shall inform the envisaged country of destination prior to taking a decision. Member States shall notify such cases to the Commission before the end of each calendar year. The Commission shall forward the information to all Member States and to the Secretariat of the Basel Convention. On the basis of the information provided, the Commission may make comments and, where appropriate, adapt Annex V in accordance with Article 58. Article 37 Procedures when exporting waste listed in Annex III or IIIA 1. In the case of waste which is listed in Annex III or IIIA and the export of which is not prohibited under Article 36, the Commission shall, within 20 days of the entry into force of this Regulation, send a written request to each country to which the OECD Decision does not apply, seeking: (i) confirmation in writing that the waste may be exported from the Community for recovery in that country, and (ii) an indication as to which control procedure, if any, would be followed in the country of destination. Each country to which the OECD Decision does not apply shall be given the following options: (a) a prohibition; or (b) a procedure of prior written notification and consent as described in Article 35; or (c) no control in the country of destination. 2. Before the date of application of this Regulation, the Commission shall adopt a Regulation taking into account all replies received pursuant to paragraph 1 and shall inform the Committee established pursuant to Article 18 of Directive 2006/12/EC. If a country has not issued a confirmation as referred to in paragraph 1 or if a country for any reason has not been contacted, paragraph 1(b) shall apply. The Commission shall periodically update the Regulation adopted. 3. If a country indicates in its reply that certain shipments of waste are not subject to any control, Article 18 shall apply mutatis mutandis to such shipments. 4. Where waste is exported, it shall be destined for recovery operations within a facility which, under applicable national law, is operating or is authorised to operate in the country of destination. 5. In the case of a shipment of waste not classified under one single entry in Annex III or a shipment of mixtures of wastes not classified under one single entry in Annex III or IIIA or a shipment of waste classified in Annex IIIB, and provided that the export is not prohibited pursuant to Article 36, paragraph 1(b) of this Article shall apply. Section 2 Exports to OECD-Decision countries Article 38 Exports of waste listed in Annexes III, IIIA, IIIB, IV and IVA 1. Where waste listed in Annexes III, IIIA, IIIB, IV and IVA, waste not classified or mixtures of wastes not classified under one single entry in either Annex III, IV or IVA are exported from the Community and destined for recovery in countries to which the OECD Decision applies, with or without transit through countries to which the OECD Decision applies, the provisions of Title II shall apply mutatis mutandis, with the adaptations and additions listed in paragraphs 2, 3 and 5. 1. The following adaptations shall apply: (a) mixtures of wastes listed in Annex IIIA destined for an interim operation shall be subject to the procedure of prior written notification and consent if any subsequent interim or non-interim recovery or disposal operation is to take place in a country to which the OECD Decision does not apply; (b) waste listed in Annex IIIB shall be subject to the procedure of prior written notification and consent; (c) the consent as required in accordance with Article 9 may be provided in the form of tacit consent from the competent authority of destination outside the Community. 3. As regards exports of waste listed in Annexes IV and IVA, the following additional provisions shall apply: (a) the competent authorities of dispatch and, where appropriate, transit in the Community shall send a stamped copy of their decisions to consent to the shipment to the customs office of export and to the customs office of exit from the Community; (b) a copy of the movement document shall be delivered by the carrier to the customs office of export and customs office of exit from the Community; (c) as soon as the waste has left the Community, the customs office of exit from the Community shall send a stamped copy of the movement document to the competent authority of dispatch in the Community stating that the waste has left the Community; (d) if, 42 days after the waste has left the Community, the competent authority of dispatch in the Community has received no information from the facility about receipt of the waste, it shall without delay inform the competent authority of destination; and (e) the contract referred to in the second subparagraph, point 4 of Article 4 and in Article 5 shall stipulate that: (i) if a facility issues an incorrect certificate of recovery with the consequence that the financial guarantee is released, the consignee shall bear the costs arising from the duty to return the waste to the area of jurisdiction of the competent authority of dispatch and from its recovery or disposal in an alternative and environmentally sound manner, (ii) within three days of receipt of the waste for recovery, the facility shall send signed copies of the completed movement document, except for the certificate of recovery referred to in subpoint iii, to the notifier and the competent authorities concerned, and (iii) as soon as possible but no later than 30 days after completion of recovery, and no later than one calendar year following the receipt of the waste the facility shall, under its responsibility, certify that the recovery has been completed and shall send signed copies of the movement document containing this certification to the notifier and to the competent authorities concerned. 4. The shipment may take place only if: (a) the notifier has received written consent from the competent authorities of dispatch, destination and, where appropriate, transit or, if tacit consent from the competent authorities of destination and transit outside the Community is provided or can be assumed and if the conditions laid down are met; (b) Article 35(4)(b), (c) and (d) is complied with. 5. If an export as described in paragraph 1 of waste listed in Annexes IV and IVA is in transit through a country to which the OECD Decision does not apply, the following adaptations shall apply: (a) the competent authority of transit to which the OECD Decision does not apply shall have 60 days following the date of transmission of its acknowledgement of receipt of the notification in which to request additional information on the notified shipment, to provide, if the country concerned has decided not to require prior written consent and has informed the other Parties thereof in accordance with Article 6(4) of the Basel Convention, tacit consent or to give a written consent with or without conditions; and (b) the competent authority of dispatch in the Community shall take the decision to consent to the shipment as referred to in Article 9 only after having received tacit or written consent from that competent authority of transit to which the OECD Decision does not apply, and not earlier than 61 days following the date of transmission of the acknowledgement of the competent authority of transit. The competent authority of dispatch may take the decision before the conclusion of the 61-day time limit if it has the written consent of the other competent authorities concerned. 6. Where waste is exported, it shall be destined for recovery operations within a facility which, under applicable national law, is operating or is authorised to operate in the country of destination. 7. If a customs office of export or a customs office of exit from the Community discovers an illegal shipment, it shall without delay inform the competent authority in the country of the customs office which shall: (a) without delay inform the competent authority of dispatch in the Community; and (b) ensure detention of the waste until the competent authority of dispatch has decided otherwise and has communicated that decision in writing to the competent authority in the country of the customs office in which the waste is detained. CHAPTER 3 General provisions Article 39 Exports to the Antarctic Exports of waste from the Community to the Antarctic shall be prohibited. Article 40 Exports to overseas countries or territories 1. Exports from the Community of waste destined for disposal in overseas countries or territories shall be prohibited. 2. As regards exports of waste destined for recovery in overseas countries or territories, the prohibition set out in Article 36 shall apply mutatis mutandis. 3. As regards exports of waste destined for recovery in overseas countries or territories not covered by the prohibition set out in paragraph 2, the provisions of Title II shall apply mutatis mutandis. TITLE V IMPORTS INTO THE COMMUNITY FROM THIRD COUNTRIES CHAPTER 1 Imports of waste for disposal Article 41 Imports prohibited except from a country Party to the Basel Convention or with an agreement in place or from other areas during situations of crisis or war 1. Imports into the Community of waste destined for disposal shall be prohibited except those from: (a) countries which are Parties to the Basel Convention; or (b) other countries with which the Community, or the Community and its Member States, have concluded bilateral or multilateral agreements or arrangements compatible with Community legislation and in accordance with Article 11 of the Basel Convention; or (c) other countries with which individual Member States have concluded bilateral agreements or arrangements in accordance with paragraph 2; or (d) other areas in cases where, on exceptional grounds during situations of crisis, peacemaking, peacekeeping or war, no bilateral agreements or arrangements pursuant to points (b) or (c) can be concluded or where a competent authority in the country of dispatch has either not been designated or is unable to act. 2. In exceptional cases, individual Member States may conclude bilateral agreements and arrangements for the disposal of specific waste in those Member States, where such waste will not be managed in an environmentally sound manner, as referred to in Article 49, in the country of dispatch. These agreements and arrangements shall be compatible with Community legislation and in accordance with Article 11 of the Basel Convention. These agreements and arrangements shall guarantee that the disposal operations will be carried out in an authorised facility and will comply with the requirements for environmentally sound management. These agreements and arrangements shall also guarantee that the waste is produced in the country of dispatch and that disposal will be carried out exclusively in the Member State which has concluded the agreement or arrangement. These agreements or arrangements shall be notified to the Commission prior to their conclusion. However, in emergency situations they may be notified up to one month after conclusion. 3. Bilateral or multilateral agreements or arrangements entered into in accordance with paragraph 1(b) and (c) shall be based upon the procedural requirements of Article 42. 4. The countries referred to in paragraph 1(a), (b) and (c) shall be required to present a prior duly reasoned request to the competent authority of the Member State of destination on the basis that they do not have and cannot reasonably acquire the technical capacity and the necessary facilities in order to dispose of the waste in an environmentally sound manner. Article 42 Procedural requirements for imports from a country Party to the Basel Convention or from other areas during situations of crisis or war 1. Where waste is imported into the Community and destined for disposal from countries Parties to the Basel Convention, the provisions of Title II shall apply mutatis mutandis, with the adaptations and additions listed in paragraphs 2 and 3. 2. The following adaptations shall apply: (a) the competent authority of transit outside the Community shall have 60 days following the date of transmission of its acknowledgement of receipt of the notification in which to request additional information on the notified shipment, to provide, if the country concerned has decided not to require prior written consent and has informed the other Parties thereof in accordance with Article 6(4) of the Basel Convention, tacit consent or to give a written consent with or without conditions; and (b) in the cases referred to in Article 41(1)(d) involving situations of crisis, peacemaking, peacekeeping or war, the consent of the competent authorities of dispatch shall not be required. 3. The following additional provisions shall apply: (a) the competent authority of transit in the Community shall acknowledge the receipt of the notification to the notifier, with copies to the competent authorities concerned; (b) the competent authorities of destination and, where appropriate, transit in the Community shall send a stamped copy of their decisions to consent to the shipment to the customs office of entry into the Community; (c) a copy of the movement document shall be delivered by the carrier to the customs office of entry into the Community; and (d) having carried out the necessary customs formalities, the customs office of entry into the Community shall send a stamped copy of the movement document to the competent authorities of destination and transit in the Community, stating that the waste has entered the Community. 4. The shipment may take place only if: (a) the notifier has received written consent from the competent authorities of dispatch, destination and, where appropriate, transit and if the conditions laid down are met; (b) a contract between the notifier and consignee has been concluded and is effective, as required in the second subparagraph, point 4 of Article 4 and in Article 5; (c) a financial guarantee or equivalent insurance has been established and is effective, as required in the second subparagraph, point 5 of Article 4 and in Article 6; and (d) environmentally sound management, as referred to in Article 49, is ensured. 5. If a customs office of entry into the Community discovers an illegal shipment, it shall without delay inform the competent authority in the country of the customs office which shall: (a) without delay inform the competent authority of destination in the Community which shall inform the competent authority of dispatch outside the Community; and (b) ensure detention of the waste until the competent authority of dispatch outside the Community has decided otherwise and has communicated that decision in writing to the competent authority in the country of the customs office in which the waste is detained. CHAPTER 2 Imports of waste for recovery Article 43 Imports prohibited except from an OECD Decision country or a country Party to the Basel Convention or with an agreement in place or from other areas during situations of crisis or war 1. All imports into the Community of waste destined for recovery shall be prohibited except those from: (a) countries to which the OECD Decision applies; or (b) other countries which are Parties to the Basel Convention; or (c) other countries with which the Community, or the Community and its Member States, have concluded bilateral or multilateral agreements or arrangements compatible with Community legislation and in accordance with Article 11 of the Basel Convention; or (d) other countries with which individual Member States have concluded bilateral agreements or arrangements in accordance with paragraph 2; or (e) other areas in cases where, on exceptional grounds during situations of crisis, peacemaking, peacekeeping or war, no bilateral agreements or arrangements pursuant to points (b) or (c) can be concluded or where a competent authority in the country of dispatch has either not been designated or is unable to act. 2. In exceptional cases, individual Member States may conclude bilateral agreements and arrangements for the recovery of specific waste in those Member States, where such waste will not be managed in an environmentally sound manner, as referred to in Article 49, in the country of dispatch. In such cases Article 41(2) shall apply. 3. Bilateral or multilateral agreements or arrangements entered into in accordance with paragraph 1(c) and (d) shall be based upon the procedural requirements of Article 42 in so far as may be relevant. Article 44 Procedural requirements for imports from an OECD Decision country or from other areas during situations of crisis or war 1. Where waste destined for recovery is imported into the Community from countries and through countries to which the OECD Decision applies, the provisions of Title II shall apply mutatis mutandis, with the adaptations and additions listed in paragraphs 2 and 3. 2. The following adaptations shall apply: (a) the consent as required in accordance with Article 9 may be provided in the form of tacit consent from the competent authority of dispatch outside the Community; (b) prior written notification in accordance with Article 4 may be submitted by the notifier; and (c) in the cases referred to in Article 43(1)(e) involving situations of crisis, peacemaking, peacekeeping or war, the consent of the competent authorities of dispatch shall not be required. 3. In addition, Article 42(3)(b), (c) and (d) shall be complied with. 4. The shipment may take place only if: (a) the notifier has received written consent from the competent authorities of dispatch, destination and, where appropriate, transit or if tacit consent from the competent authority of dispatch outside the Community is provided or can be assumed and if the conditions laid down are met; (b) a contract between the notifier and consignee has been concluded and is effective, as required in the second subparagraph, point 4 of Article 4 and in Article 5; (c) a financial guarantee or equivalent insurance has been established and is effective, as required in the second subparagraph, point 5 of Article 4 and in Article 6; and (d) environmentally sound management, as referred to in Article 49, is ensured. 5. If a customs office of entry into the Community discovers an illegal shipment, it shall without delay inform the competent authority in the country of the customs office which shall: (a) without delay inform the competent authority of destination in the Community which shall inform the competent authority of dispatch outside the Community; and (b) ensure detention of the waste until the competent authority of dispatch outside the Community has decided otherwise and has communicated that decision in writing to the competent authority in the country of the customs office in which the waste is detained. Article 45 Procedural requirements for imports from a non-OECD Decision country Party to the Basel Convention or from other areas during situations of crisis or war Where waste destined for recovery is imported into the Community: (a) from a country to which the OECD Decision does not apply; or (b) through any country to which the OECD Decision does not apply and which is also Party to the Basel Convention, Article 42 shall apply mutatis mutandis. CHAPTER 3 General provisions Article 46 Imports from overseas countries or territories 1. Where waste is imported into the Community from overseas countries or territories, Title II shall apply mutatis mutandis. 2. One or more overseas countries and territories and the Member State to which they are linked may apply national procedures to shipments from the overseas country or territory to that Member State. 3. Member States which apply paragraph 2 shall notify the Commission of the national procedures applied. TITLE VI TRANSIT THROUGH THE COMMUNITY FROM AND TO THIRD COUNTRIES CHAPTER 1 Transit of waste for disposal Article 47 Transit through the Community of waste destined for disposal Where waste destined for disposal is shipped through Member States from and to third countries, Article 42 shall apply mutatis mutandis, with the adaptations and additions listed below: (a) the first and last competent authority of transit in the Community shall, where appropriate, send a stamped copy of the decisions to consent to the shipment or, if they have provided tacit consent, a copy of the acknowledgement in accordance with Article 42(3)(a) to the customs offices of entry into and exit from the Community respectively; and (b) as soon as the waste has left the Community, the customs office of exit from the Community shall send a stamped copy of the movement document to the competent authority(ies) of transit in the Community, stating that the waste has left the Community. CHAPTER 2 Transit of waste for recovery Article 48 Transit through the Community of waste destined for recovery 1. Where waste destined for recovery is shipped through Member States from and to a country to which the OECD Decision does not apply, Article 47 shall apply mutatis mutandis. 2. Where waste destined for recovery is shipped through Member States from and to a country to which the OECD Decision applies, Article 44 shall apply mutatis mutandis, with the adaptations and additions listed below: (a) the first and last competent authority of transit in the Community shall, where appropriate, send a stamped copy of the decisions to consent to the shipment or, if they have provided tacit consent, a copy of the acknowledgement in accordance with Article 42(3)(a) to the customs offices of entry into and exit from the Community respectively; and (b) as soon as the waste has left the Community, the customs office of exit from the Community shall send a stamped copy of the movement document to the competent authority(ies) of transit in the Community, stating that the waste has left the Community. 3. Where waste destined for recovery is shipped through Member States from a country to which the OECD Decision does not apply to a country to which the OECD Decision applies or vice versa, paragraph 1 shall apply as regards the country to which the OECD Decision does not apply and paragraph 2 shall apply as regards the country to which the OECD Decision applies. TITLE VII OTHER PROVISIONS CHAPTER 1 Additional obligations Article 49 Protection of the environment 1. The producer, the notifier and other undertakings involved in a shipment of waste and/or its recovery or disposal shall take the necessary steps to ensure that any waste they ship is managed without endangering human health and in an environmentally sound manner throughout the period of shipment and during its recovery and disposal. In particular, when the shipment takes place in the Community, the requirements of Article 4 of Directive 2006/12/EC and other Community legislation on waste shall be respected. 2. In the case of exports from the Community, the competent authority of dispatch in the Community shall: (a) require and endeavour to secure that any waste exported is managed in an environmentally sound manner throughout the period of shipment, including recovery as referred to in Articles 36 and 38 or disposal as referred to in Article 34, in the third country of destination; (b) prohibit an export of waste to third countries if it has reason to believe that the waste will not be managed in accordance with the requirements of point (a). Environmentally sound management may, inter alia, be assumed as regards the waste recovery or disposal operation concerned, if the notifier or the competent authority in the country of destination can demonstrate that the facility which receives the waste will be operated in accordance with human health and environmental protection standards that are broadly equivalent to standards established in Community legislation. This assumption shall, however, be without prejudice to the overall assessment of environmentally sound management throughout the period of shipment and including recovery or disposal in the third country of destination. For the purposes of seeking guidance on environmentally sound management, the guidelines listed in Annex VIII may be considered. 3. In the case of imports into the Community, the competent authority of destination in the Community shall: (a) require and take the necessary steps to ensure that any waste shipped into its area of jurisdiction is managed without endangering human health and without using processes or methods which could harm the environment, and in accordance with Article 4 of Directive 2006/12/EC and other Community legislation on waste throughout the period of shipment, including recovery or disposal in the country of destination; (b) prohibit an import of waste from third countries if it has reason to believe that the waste will not be managed in accordance with the requirements of point (a). Article 50 Enforcement in Member States 1. Member States shall lay down the rules on penalties applicable for infringement of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. Member States shall notify the Commission of their national legislation relating to prevention and detection of illegal shipments and penalties for such shipments. 2. Member States shall, by way of measures for the enforcement of this Regulation, provide, inter alia, for inspections of establishments and undertakings in accordance with Article 13 of Directive 2006/12/EC, and for spot checks on shipments of waste or on the related recovery or disposal. 3. Checks on shipments may take place in particular: (a) at the point of origin, carried out with the producer, holder or notifier; (b) at the destination, carried out with the consignee or the facility; (c) at the frontiers of the Community; and/or (d) during the shipment within the Community. 4. Checks on shipments shall include the inspection of documents, the confirmation of identity and, where appropriate, physical checking of the waste. 5. Member States shall cooperate, bilaterally or multilaterally, with one another in order to facilitate the prevention and detection of illegal shipments. 6. Member States shall identify those members of their permanent staff responsible for the cooperation referred to in paragraph 5 and identify the focal point(s) for the physical checks referred to in paragraph 4. The information shall be sent to the Commission which shall distribute a compiled list to the correspondents referred to in Article 54. 7. At the request of another Member State, a Member State may take enforcement action against persons suspected of being engaged in the illegal shipment of waste who are present in that Member State. Article 51 Reports by Member States 1. Before the end of each calendar year, each Member State shall send the Commission a copy of the report for the previous calendar year which, in accordance with Article 13(3) of the Basel Convention, it has drawn up and submitted to the Secretariat of that Convention. 2. Before the end of each calendar year, Member States shall also draw up a report for the previous year based on the additional reporting questionnaire in Annex IX, and shall send it to the Commission. 3. The reports drawn up by Member States in accordance with paragraphs 1 and 2 shall be submitted to the Commission in an electronic version. 4. The Commission shall establish every three years a report, based on these reports, on the implementation of this Regulation by the Community and its Member States. Article 52 International cooperation Member States, where appropriate and necessary in liaison with the Commission, shall cooperate with other Parties to the Basel Convention and inter-State organisations, inter alia, via the exchange and/or sharing of information, the promotion of environmentally sound technologies and the development of appropriate codes of good practice. Article 53 Designation of competent authorities Member States shall designate the competent authority or authorities responsible for the implementation of this Regulation. Each Member State shall designate only one single competent authority of transit. Article 54 Designation of correspondents Member States and the Commission shall each designate one or more correspondents responsible for informing or advising persons or undertakings making enquiries. The Commission correspondent shall forward to the correspondents of the Member States any questions put to him/her which concern the latter, and vice versa. Article 55 Designation of customs offices of entry into and exit from the Community Member States may designate specific customs offices of entry into and exit from the Community for shipments of waste entering and leaving the Community. If Member States decide to designate such customs offices, no shipment of waste shall be allowed to use any other frontier crossing points within a Member State for the purposes of entering or leaving the Community. Article 56 Notification of, and information regarding, designations 1. Member States shall notify the Commission of designations of: (a) competent authorities, pursuant to Article 53; (b) correspondents, pursuant to Article 54; and, (c) where appropriate, customs offices of entry into and exit from the Community, pursuant to Article 55. 2. In relation to those designations, Member States shall notify the Commission of the following information: (a) name(s); (b) postal address(es); (c) e-mail address(es); (d) telephone number(s); (e) fax number(s); and (f) languages acceptable to the competent authorities. 3. Member States shall immediately notify the Commission of any changes in this information. 4. This information as well as any changes in the information shall be submitted to the Commission in an electronic as well as a paper version if so required. 5. The Commission shall publish on its web-site lists of the designated competent authorities, correspondents and customs offices of entry into and exit from the Community, and shall update these lists as appropriate. CHAPTER 2 Other provisions Article 57 Meeting of the correspondents The Commission shall, if requested by Member States or if otherwise appropriate, periodically hold a meeting of the correspondents to examine the questions raised by the implementation of this Regulation. Relevant stakeholders shall be invited to such meetings, or parts of meetings, where all Member States and the Commission are in agreement that this is appropriate. Article 58 Amendment of Annexes 1. The Annexes may be amended by the Commission by means of Regulations and in accordance with the procedure referred to in Article 18(3) of Directive 2006/12/EC, to take account of scientific and technical progress. In addition: (a) Annexes I, II, III, IIIA, IV and V shall be amended to take account of changes agreed under the Basel Convention and the OECD Decision; in addition, Annex IC on specific instructions for completing the notification and movement documents shall be completed at the latest by the date of application of this Regulation having regard to the OECD instructions; (b) unclassified wastes may be added to Annex IIIB, IV or V on a provisional basis pending a decision on their inclusion in the relevant Annexes to the Basel Convention or to the OECD Decision; (c) following the submission of a request by a Member State, mixtures of two or more wastes listed in Annex III may be considered for inclusion in Annex IIIA in the cases referred to in Article 3(2) on a provisional basis pending a decision on their inclusion in the relevant Annexes to the Basel Convention or to the OECD Decision. The initial entries to be included in Annex IIIA shall be inserted, if practicable, by the date of application of this Regulation and at the latest six months after that date. Annex IIIA may contain the proviso that one or more of the entries therein shall not apply for exports to countries to which the OECD Decision does not apply; (d) the exceptional cases referred to in Article 3(3) shall be determined and, where necessary, such waste shall be added to Annexes IVA and V and deleted from Annex III; (e) Annex V shall be amended to reflect agreed changes to the list of hazardous waste adopted in accordance with Article 1(4) of Directive 91/689/EEC; (f) Annex VIII shall be amended to reflect relevant international conventions and agreements. 2. When amending Annex IX, the Committee established by Council Directive 91/692/EEC of 23 December 1991 standardising and rationalising reports on the implementation of certain Directives relating to the environment (22) shall be fully associated with the deliberations. 3. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. Article 59 Additional measures 1. The Commission may adopt additional measures related to the implementation of this Regulation as follows: (a) a method for calculating the financial guarantee or equivalent insurance as set out in Article 6; (b) guidelines for the application of Article 12(1)(g); (c) further conditions and requirements in relation to pre-consented recovery facilities as referred to in Article 14; (d) guidelines on the application of Article 15 in relation to the identification and tracking of waste undergoing substantial changes in the interim recovery or disposal operation; (e) guidelines for the cooperation of competent authorities with regard to illegal shipments as referred to in Article 24; (f) technical and organisational requirements for the practical implementation of electronic data interchange for the submission of documents and information in accordance with Article 26(4); (g) further guidance concerning the use of languages referred to in Article 27; (h) further clarification of the procedural requirements of Title II as regards their application to exports, imports and transit of waste from, to, and through the Community; (i) further guidance concerning undefined legal terms. 2. Such measures shall be decided in accordance with the procedure referred to in Article 18(3) of Directive 2006/12/EC. 3. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. Article 60 Review 1. By 15 July 2006, the Commission shall complete its review of the relationship between existing sectoral legislation on animal and public health, including shipments of waste covered by Regulation (EC) No 1774/2002, and the provisions of this Regulation. If necessary, this review shall be accompanied by appropriate proposals with a view to achieving an equivalent level of procedures and control regime for the shipment of such waste. 2. Within five years from 12 July 2007, the Commission shall review the implementation of Article 12(1)(c), including its effect on environment protection and the functioning of the internal market. If necessary, this review shall be accompanied by appropriate proposals to amend this provision. Article 61 Repeals 1. Regulation (EEC) No 259/93 and Decision 94/774/EC are hereby repealed with effect from 12 July 2007. 2. References made to the repealed Regulation (EEC) No 259/93 shall be construed as being made to this Regulation. 3. Decision 1999/412/EC is hereby repealed with effect from 1 January 2008. Article 62 Transition rules 1. Any shipment that has been notified and for which the competent authority of destination has given acknowledgement before 12 July 2007 shall be subject to the provisions of Regulation (EEC) No 259/93. 2. Any shipment for which the competent authorities concerned have given their consent pursuant to Regulation (EEC) No 259/93 shall be completed not later than one year from 12 July 2007. 3. Reporting pursuant to Article 41(2) of Regulation (EEC) No 259/93 and Article 51 of this Regulation for the year 2007 shall be based on the questionnaire contained in Decision 1999/412/EC. Article 63 Transitional arrangements for certain Member States 1. Until 31 December 2010, all shipments to Latvia of waste for recovery listed in Annexes III and IV and shipments of waste for recovery not listed in those Annexes shall be subject to the procedure of prior written notification and consent in accordance with Title II. By way of derogation from Article 12, the competent authorities shall object to shipments of waste for recovery listed in Annexes III and IV and shipments of waste for recovery not listed in those Annexes destined for a facility benefiting from a temporary derogation from certain provisions of Directive 96/61/EC during the period in which the temporary derogation is applied to the facility of destination. 2. Until 31 December 2012, all shipments to Poland of waste for recovery listed in Annex III shall be subject to the procedure of prior written notification and consent in accordance with Title II. By way of derogation from Article 12, until 31 December 2007, the competent authorities may raise objections to shipments to Poland for recovery of the following waste listed in Annexes III and IV in conformity with the grounds for objection laid down in Article 11: B2020 and GE020 (glass waste) B2070 B2080 B2100 B2120 B3010 and GH013 (solid plastic waste) B3020 (paper waste) B3140 (waste pneumatic tyres) Y46 Y47 A1010 and A1030 (only the indents referring to arsenic and mercury) A1060 A1140 A2010 A2020 A2030 A2040 A3030 A3040 A3070 A3120 A3130 A3160 A3170 A3180 (applies only in respect of polychlorinated naphthalenes (PCN)) A4010 A4050 A4060 A4070 A4090 AB030 AB070 AB120 AB130 AB150 AC060 AC070 AC080 AC150 AC160 AC260 AD150 With the exception of glass waste, paper waste and waste pneumatic tyres, this period may be extended until no later than 31 December 2012 in accordance with the procedure referred to in Article 18(3) of Directive 2006/12/EC. By way of derogation from Article 12, until 31 December 2012, the competent authorities may raise objections in conformity with the grounds for objection laid down in Article 11 to shipments to Poland of: (a) the following waste for recovery listed in Annex IV: A2050 A3030 A3180, except polychlorinated naphthalenes (PCN) A3190 A4110 A4120 RB020 and of (b) waste for recovery not listed in the Annexes. By way of derogation from Article 12, competent authorities shall object to shipments of waste for recovery listed in Annexes III and IV and shipments of waste for recovery not listed in those Annexes destined for a facility benefiting from a temporary derogation from certain provisions of Directive 96/61/EC during the period in which the temporary derogation is applied to the facility of destination. 3. Until 31 December 2011, all shipments to Slovakia of waste for recovery listed in Annexes III and IV and shipments of waste for recovery not listed in those Annexes shall be subject to the procedure of prior written notification and consent in accordance with Title II. By way of derogation from Article 12, the competent authorities shall object to shipments of waste for recovery listed in Annexes III and IV and shipments of waste for recovery not listed in those Annexes destined for a facility benefiting from a temporary derogation from certain provisions of Directives 94/67/EC (23) and 96/61/EC, Directive 2000/76/EC of the European Parliament and of the Council of 4 December 2000 on the incineration of waste (24), and Directive 2001/80/EC of the European Parliament and of the Council of 23 October 2001 on the limitation of emissions of certain pollutants into the air from large combustion plants (25) during the period in which the temporary derogation is applied to the facility of destination. 4. Until 31 December 2014, all shipments to Bulgaria of waste for recovery listed in Annex III shall be subject to the procedure of prior written notification and consent in accordance with Title II. By way of derogation from Article 12, until 31 December 2009, the Bulgarian competent authorities may raise objections to shipments to Bulgaria for recovery of the following waste listed in Annexes III and IV in conformity with the grounds for objection laid down in Article 11: B2070 B2080 B2100 B2120 Y46 Y47 A1010 and A1030 (only the indents referring to arsenic and mercury) A1060 A1140 A2010 A2020 A2030 A2040 A3030 A3040 A3070 A3120 A3130 A3160 A3170 A3180 (applies only in respect of polychlorinated naphthalenes (PCN)) A4010 A4050 A4060 A4070 A4090 AB030 AB070 AB120 AB130 AB150 AC060 AC070 AC080 AC150 AC160 AC260 AD150 This period may be extended until no later than 31 December 2012 in accordance with the procedure referred to in Article 18(3) of Directive 2006/12/EC. By way of derogation from Article 12, until 31 December 2009, the Bulgarian competent authorities may raise objections in conformity with the grounds for objection laid down in Article 11 to shipments to Bulgaria of: (a) the following waste for recovery listed in Annex IV: A2050 A3030 A3180, except polychlorinated naphthalenes (PCN) A3190 A4110 A4120 RB020 and of (b) waste for recovery not listed in those Annexes. By way of derogation from Article 12, the Bulgarian competent authorities shall object to shipments of waste for recovery listed in Annexes III and IV and shipments of waste for recovery not listed in those Annexes destined for a facility benefiting from a temporary derogation from certain provisions of Directive 96/61/EC or Directive 2001/80/EC during the period in which the temporary derogation is applied to the facility of destination. 5. Until 31 December 2015, all shipments to Romania of waste for recovery listed in Annex III shall be subject to the procedure of prior written notification and consent in accordance with Title II. By way of derogation from Article 12, until 31 December 2011, the Romanian competent authorities may raise objections to shipments to Romania for recovery of the following waste listed in Annexes III and IV in conformity with the grounds for objection laid down in Article 11: B2070 B2100, except waste alumina B2120 B4030 Y46 Y47 A1010 and A1030 (only the indents referring to arsenic, mercury and thallium) A1060 A1140 A2010 A2020 A2030 A3030 A3040 A3050 A3060 A3070 A3120 A3130 A3140 A3150 A3160 A3170 A3180 (applies only in respect of polychlorinated naphthalenes (PCN)) A4010 A4030 A4040 A4050 A4080 A4090 A4100 A4160 AA060 AB030 AB120 AC060 AC070 AC080 AC150 AC160 AC260 AC270 AD120 AD150 This period may be extended until no later than 31 December 2015 in accordance with the procedure referred to in Article 18(3) of Directive 2006/12/EC. By way of derogation from Article 12, until 31 December 2011, the Romanian competent authorities may raise objections in conformity with the grounds for objection laid down in Article 11 to shipments to Romania of: (a) the following waste for recovery listed in Annex IV: A2050 A3030 A3180, except polychlorinated naphthalenes (PCN) A3190 A4110 A4120 RB020 and of (b) waste for recovery not listed in those Annexes. This period may be extended until no later than 31 December 2015 in accordance with the procedure referred to in Article 18(3) of Directive 2006/12/EC. By way of derogation from Article 12, the Romanian competent authorities shall object to shipments of waste for recovery listed in Annexes III and IV and shipments of waste for recovery not listed in those Annexes destined for a facility benefiting from a temporary derogation from certain provisions of Directive 96/61/EC, Directive 2000/76/EC or Directive 2001/80/EC during the period in which the temporary derogation is applied to the facility of destination. 6. When reference is made in this Article to Title II in relation to waste listed in Annex III, Article 3(2), Article 4, second subparagraph, point 5, and Articles 6, 11, 22, 23, 24, 25 and 31 shall not apply. Article 64 Entry into force and application 1. This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 12 July 2007. 2. Should the date of accession of Bulgaria or Romania be later than the date of application specified in paragraph 1, Article 63(4) and (5) shall, by way of derogation from paragraph 1 of this Article, apply from the date of accession. 3. Subject to the agreement of the Member States concerned, Article 26(4) may be applied before 12 July 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 14 June 2006. For the European Parliament The President J. BORRELL FONTELLES For the Council The President H. WINKLER (1) OJ C 108, 30.4.2004, p. 58. (2) Opinion of the European Parliament of 19 November 2003 (OJ C 87 E, 7.4.2004, p. 281), Council Common Position of 24 June 2005 (OJ C 206 E, 23.8.2005, p. 1) and position of the European Parliament of 25 October 2005 (not yet published in the Official Journal). Council Decision of 29 May 2006. (3) OJ L 30, 6.2.1993, p. 1. Regulation as last amended by Commission Regulation (EC) No 2557/2001 (OJ L 349, 31.12.2001, p. 1). (4) OJ L 310, 3.12.1994, p. 70. (5) OJ L 156, 23.6.1999, p. 37. (6) OJ L 39, 16.2.1993, p. 1. (7) OJ L 39, 16.2.1993, p. 3. (8) OJ L 272, 4.10.1997, p. 45. (9) OJ L 22, 24.1.1997, p. 14. (10) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 416/2005 (OJ L 66, 12.3.2005, p. 10). (11) OJ L 114, 27.4.2006, p. 9. (12) OJ L 257, 10.10.1996, p. 26. Directive as last amended by Regulation (EC) No 166/2006 of the European Parliament and of the Council (OJ L 33, 4.2.2006, p. 1). (13) OJ L 314, 30.11.2001, p. 1. (14) OJ L 184, 17.7.1999, p. 23. (15) OJ L 35, 12.2.1992, p. 24. (16) OJ L 377, 31.12.1991, p. 20. Directive as amended by Directive 94/31/EC (OJ L 168, 2.7.1994, p. 28). (17) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 648/2005 of the European Parliament and of the Council (OJ L 117, 4.5.2005, p. 13). (18) OJ L 253, 11.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 215/2006 (OJ L 38, 9.2.2006, p. 11). (19) OJ L 204, 21.7.1998, p. 37. Directive as last amended by the 2003 Act of Accession. (20) OJ L 13, 19.1.2000, p. 12. (21) OJ L 226, 6.9.2000, p. 3. Decision as last amended by Council Decision 2001/573/EC (OJ L 203, 28.7.2001, p. 18). (22) OJ L 377, 31.12.1991, p. 48. Directive as amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (23) OJ L 365, 31.12.1994, p. 34. (24) OJ L 332, 28.12.2000, p. 91. (25) OJ L 309, 27.11.2001, p. 1. Directive as amended by the 2003 Act of Accession. ANNEX IA ANNEX IB ANNEX IC SPECIFIC INSTRUCTIONS FOR COMPLETING THE NOTIFICATION AND MOVEMENT DOCUMENTS ANNEX II INFORMATION AND DOCUMENTATION RELATED TO NOTIFICATION Part 1: Information to be supplied on, or annexed to, the notification document: 1. Serial number or other accepted identifier of the notification document and intended total number of shipments. 2. Notifier's name, address, telephone number, fax number, e-mail address, registration number and contact person. 3. If the notifier is not the producer: producer's (producers') name, address, telephone number, fax number, e-mail address and contact person. 4. Dealer's (dealers') or broker's (brokers') name, address, telephone number, fax number, e mail address and contact person, where the notifier has authorised him in accordance with point 15 of Article 2. 5. Recovery or disposal facility's name, address, telephone number, fax number, e-mail address, registration number, contact person, technologies employed and possible status as pre-consented in accordance with Article 14. If the waste is destined for an interim recovery or disposal operation, similar information regarding all facilities where subsequent interim and non-interim recovery or disposal operations are envisaged shall be indicated. If the recovery or disposal facility is listed in Annex I, Category 5 of Directive 96/61/EC, evidence (e.g. a declaration certifying its existence) of a valid permit issued in accordance with Articles 4 and 5 of that Directive shall be provided. 6. Consignee's name, address, telephone number, fax number, e-mail address, registration number and contact person. 7. Intended carrier's (carriers') and/or their agent's (agents') name, address, telephone number, fax number, e-mail address, registration number and contact person. 8. Country of dispatch and relevant competent authority. 9. Countries of transit and relevant competent authorities. 10. Country of destination and relevant competent authority. 11. Single notification or general notification. If general notification, period of validity requested. 12. Date(s) envisaged for start of the shipment(s). 13. Means of transport envisaged. 14. Intended routing (point of exit from and entry into each country concerned, including customs offices of entry into and/or exit from and/or export from the Community) and intended route (route between points of exit and entry), including possible alternatives, also in case of unforeseen circumstances. 15. Evidence of registration of the carrier(s) regarding waste transports (e.g. a declaration certifying its existence). 16. Designation of the waste on the appropriate list, the source(s), description, composition and any hazardous characteristics. In the case of waste from various sources, also a detailed inventory of the waste. 17. Estimated maximum and minimum quantities. 18. Type of packaging envisaged. 19. Specification of the recovery or disposal operation(s) as referred to in Annexes II A and II B to Directive 2006/12/EC. 20. If the waste is destined for recovery: (a) the planned method of disposal for the non-recoverable fraction after recovery; (b) the amount of recovered material in relation to non-recoverable waste; (c) the estimated value of the recovered material; (d) the cost of recovery and the cost of disposal of the non-recoverable fraction. 21. Evidence of insurance against liability for damage to third parties (e.g. a declaration certifying its existence). 22. Evidence of a contract (or a declaration certifying its existence) between the notifier and consignee for the recovery or disposal of the waste that has been concluded and is effective at the time of the notification, as required in the second subparagraph, point 4 of Article 4 and in Article 5. 23. A copy of the contract or evidence of the contract (or a declaration certifying its existence) between the producer, new producer or collector and the broker or dealer, in the event that the broker or dealer acts as notifier. 24. Evidence of a financial guarantee or equivalent insurance (or a declaration certifying its existence if the competent authority so allows) that has been established and is effective at the time of the notification or, if the competent authority which approves the financial guarantee or equivalent insurance so allows, at the latest when the shipment starts, as required in the second subparagraph, point 5 of Article 4 and in Article 6. 25. Certification by the notifier that the information is complete and correct to the best of his/her knowledge. 26. When the notifier is not the producer in accordance with point 15(a)(i) of Article 2, the notifier shall ensure that the producer or one of the persons indicated in point 15(a)(ii) or (iii) of Article 2, where practicable, also signs the notification document provided for in Annex IA. Part 2: Information to be supplied on, or annexed to, the movement document: Supply all information listed in Part 1, updated in accordance with the points set out below, and the other additional information specified: 1. Serial and total number of shipments. 2. Date shipment started. 3. Means of transport. 4. Carrier's (carriers') name, address, telephone number, fax number and e-mail address. 5. Routing (point of exit from and entry into each country concerned, including customs offices of entry into and/or exit from and/or export from the Community) and route (route between points of exit and entry), including possible alternatives, also in case of unforeseen circumstances. 6. Quantities. 7. Type of packaging. 8. Any special precautions to be taken by the carrier(s). 9. Declaration by the notifier that all necessary consents have been received from the competent authorities of the countries concerned. This declaration must be signed by the notifier. 10. Appropriate signatures for each custody transfer. Part 3: Additional information and documentation that may be requested by the competent authorities: 1. The type and duration of the authorisation pursuant to which the recovery or disposal facility operates. 2. Copy of the permit issued in accordance with Articles 4 and 5 of Directive 96/61/EC. 3. Information concerning the measures to be taken to ensure transport safety. 4. The transport distance(s) between the notifier and the facility, including possible alternative routes, also in case of unforeseen circumstances and, in the event of intermodal transport, the place where the transfer will take place. 5. Information about costs of transport between the notifier and the facility. 6. Copy of the registration of the carrier(s) regarding the waste transport. 7. Chemical analysis of the composition of the waste. 8. Description of the production process of the waste. 9. Description of the treatment process of the facility which receives the waste. 10. The financial guarantee or equivalent insurance or a copy thereof. 11. Information concerning the calculation of the financial guarantee or equivalent insurance as required in the second subparagraph, point 5 of Article 4 and in Article 6. 12. Copy of the contracts referred to in Part 1, points 22 and 23. 13. Copy of the policy of insurance against liability for damage to third parties. 14. Any other information which is pertinent to the assessment of the notification in accordance with this Regulation and national legislation. ANNEX III LIST OF WASTES SUBJECT TO THE GENERAL INFORMATION REQUIREMENTS LAID DOWN IN ARTICLE 18 (GREEN LISTED WASTE) (1) Regardless of whether or not wastes are included on this list, they may not be subject to the general information requirements laid down in Article 18 if they are contaminated by other materials to an extent which (a) increases the risks associated with the wastes sufficiently to render them appropriate for submission to the procedure of prior written notification and consent, when taking into account the hazardous characteristics listed in Annex III to Directive 91/689/EEC; or (b) prevents the recovery of the wastes in an environmentally sound manner. Part I The following wastes will be subject to the general information requirements laid down in Article 18: Wastes listed in Annex IX to the Basel Convention (2). For the purposes of this Regulation: (a) any reference to list A in Annex IX to the Basel Convention shall be understood as a reference to Annex IV to this Regulation; (b) in Basel entry B1020, the term bulk finished form includes all metallic non-dispersible (3) forms of the scrap listed therein. (c) the part of Basel entry B1100 that refers to Slags from copper processing etc., does not apply and (OECD) entry GB040 in Part II applies instead; (d) Basel entry B1110 does not apply and (OECD) entries GC010 and GC020 in Part II apply instead. (e) Basel entry B2050 does not apply and (OECD) entry GG040 in Part II applies instead; (f) the reference in Basel entry B3010 to fluorinated polymer wastes shall be deemed to include polymers and co-polymers of fluorinated ethylene (PTFE). Part II The following wastes will also be subject to the general information requirements laid down in Article 18: Metal bearing wastes arising from melting, smelting and refining of metals GB040 7112 262030 262090 Slags from precious metals and copper processing for further refining Other wastes containing metals GC010 Electrical assemblies consisting only of metals or alloys GC020 Electronic scrap (e.g. printed circuit boards, electronic components, wire, etc.) and reclaimed electronic components suitable for base and precious metal recovery GC030 ex ex 890800 Vessels and other floating structures for breaking up, properly emptied of any cargo and other materials arising from the operation of the vessel which may have been classified as a dangerous substance or waste GC050 Spent fluid catalytic cracking (FCC) catalysts (e.g. aluminium oxide, zeolites) Glass waste in non-dispersible form GE020 ex ex 7001 ex ex 701939 Glass fibre waste Ceramic wastes in non-dispersible form GF010 Ceramic wastes which have been fired after shaping, including ceramic vessels (before and/or after use) Other wastes containing principally inorganic constituents, which may contain metals and organic materials GG030 ex ex 2621 Bottom ash and slag tap from coal fired power plants GG040 ex ex 2621 Coal fired power plants fly ash Solid plastic wastes GH013 391530 ex ex 390410 40 Polymers of vinyl chloride Wastes arising from tanning and fellmongery operations and leather use GN010 ex ex 050200 Waste of pigs', hogs' or boars' bristles and hair or of badger hair and other brush making hair GN020 ex ex 050300 Horsehair waste, whether or not put up as a layer with or without supporting material GN030 ex ex 050590 Waste of skins and other parts of birds, with their feathers or down, of feathers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preservation (1) This list originates from the OECD Decision, Appendix 3. (2) Annex IX to the Basel Convention is listed in this Regulation in Annex V, Part 1, List B. (3) Non-dispersible does not include any wastes in the form of powder, sludge, dust or solid items containing encased hazardous waste liquids. ANNEX IIIA MIXTURES OF TWO OR MORE WASTES LISTED IN ANNEX III AND NOT CLASSIFIED UNDER ONE SINGLE ENTRY AS REFERRED TO IN ARTICLE 3(2) ANNEX IIIB ADDITIONAL GREEN LISTED WASTE AWAITING INCLUSION IN THE RELEVANT ANNEXES TO THE BASEL CONVENTION OR THE OECD DECISION AS REFERRED TO IN ARTICLE 58(1)(B) ANNEX IV LIST OF WASTES SUBJECT TO THE PROCEDURE OF PRIOR WRITTEN NOTIFICATION AND CONSENT (AMBER LISTED WASTE) (1) Part I The following wastes will be subject to the procedure of prior written notification and consent: Wastes listed in Annexes II and VIII to the Basel Convention (2). For the purposes of this Regulation: (a) Any reference to list B in Annex VIII to the Basel Convention shall be understood as a reference to Annex III to this Regulation. (b) In Basel entry A1010, the term excluding such wastes specifically listed on List B (Annex IX) is a reference both to Basel entry B1020 and the note on B1020 in Annex III to this Regulation, Part I(b). (c) Basel entries A1180 and A2060 do not apply and OECD entries GC010, GC020 and GG040 in Annex III, Part II apply instead when appropriate. (d) Basel entry A4050 includes spent potlinings from aluminium smelting because they contain Y33 inorganic cyanides. If the cyanides have been destroyed, spent potlinings are assigned to Part II entry AB120 because they contain Y32, inorganic fluorine compounds excluding calcium fluoride. Part II The following wastes will also be subject to the procedure of prior written notification and consent: Metal bearing wastes AA010 261900 Dross, scalings and other wastes from the manufacture of iron and steel (3) AA060 262050 Vanadium ashes and residues (3) AA190 810420ex ex 810430 Magnesium waste and scrap that is flammable, pyrophoric or emits, upon contact with water, flammable gases in dangerous quantities Wastes containing principally inorganic constituents, which may contain metals and organic materials AB030 Wastes from non-cyanide based systems which arise from surface treatment of metals AB070 Sands used in foundry operations AB120 ex ex 281290ex ex 3824 Inorganic halide compounds, not elsewhere specified or included AB130 Used blasting grit AB150 ex ex 382490 Unrefined calcium sulphite and calcium sulphate from flue gas desulphurisation (FGD) Wastes containing principally organic constituents, which may contain metals and inorganic materials AC060 ex ex 381900 Hydraulic fluids AC070 ex ex 381900 Brake fluids AC080 ex ex 382000 Antifreeze fluids AC150 Chlorofluorocarbons AC160 Halons AC170 ex ex 440310 Treated cork and wood wastes AC250 Surface active agents (surfactants) AC260 ex ex 3101 Liquid pig manure; faeces AC270 Sewage sludge Wastes which may contain either inorganic or organic constituents AD090 ex ex 382490 Wastes from production, formulation and use of reprographic and photographic chemicals and materials not elsewhere specified or included AD100 Wastes from non-cyanide based systems which arise from surface treatment of plastics AD120 ex ex 391400ex ex 3915 Ion exchange resins AD150 Naturally occurring organic material used as a filter medium (such as bio-filters) Wastes containing principally inorganic constituents, which may contain metals and organic materials RB020 ex ex 6815 Ceramic based fibres of physico-chemical characteristics similar to those of asbestos (1) This list originates from the OECD Decision, Appendix 4. (2) Annex VIII to the Basel Convention is listed in this Regulation in Annex V, Part 1, List A. Annex II to the Basel Convention contains the following entries: Y46 Waste collected from households unless appropriately classified under a single entry in Annex III. Y47 Residues arising from the incineration of household wastes. (3) This listing includes wastes in the form of ash, residue, slag, dross, skimming, scaling, dust, powder, sludge and cake, unless a material is expressly listed elsewhere. ANNEX IVA WASTE LISTED IN ANNEX III BUT SUBJECT TO THE PROCEDURE OF PRIOR WRITTEN NOTIFICATION AND CONSENT (ARTICLE 3(3)) ANNEX V WASTE SUBJECT TO THE EXPORT PROHIBITION IN ARTICLE 36 Introductory notes 1. This Annex applies without prejudice to Directives 91/689/EEC and 2006/12/EC. 2. This Annex consists of three parts, Parts 2 and 3 of which apply only when Part 1 is not applicable. Consequently, to determine whether a specific waste is listed in this Annex, an initial check must be made to ascertain whether the waste is listed in Part 1 of this Annex, and, if it does not, whether it is listed in Part 2, and, if it does not, whether it is listed in Part 3. Part 1 is divided into two sub-sections: List A lists wastes which are classified as hazardous by Article 1(1)(a) of the Basel Convention, and therefore covered by the export prohibition, and List B lists wastes which are not covered by Article 1(1)(a) of the Basel Convention, and therefore not covered by the export prohibition. Thus, if a waste is listed in Part 1, a check must be made to ascertain whether it is listed in List A or in List B. Only if a waste is not listed in either List A or List B of Part 1, must a check be made to ascertain whether it is listed either among the hazardous waste listed in Part 2 (i.e. types of waste marked with an asterisk) or in Part 3, and if this is the case, it is covered by the export prohibition. 3. Wastes listed in List B of Part 1 or which are among the non-hazardous waste listed in Part 2 (i.e. wastes not marked with an asterisk) are covered by the export prohibition if they are contaminated by other materials to an extent which (a) increases the risks associated with the waste sufficiently to render it appropriate for submission to the procedure of prior written notification and consent, when taking into account the hazardous characteristics listed in Annex III to Directive 91/689/EEC; or (b) prevents the recovery of the waste in an environmentally sound manner. Part 1 (1) List A (Annex VIII to the Basel Convention) A1 METAL AND METAL BEARING WASTES A1010 Metal wastes and waste consisting of alloys of any of the following:  Antimony  Arsenic  Beryllium  Cadmium  Lead  Mercury  Selenium  Tellurium  Thallium but excluding such wastes specifically listed on list B. A1020 Waste having as constituents or contaminants, excluding metal waste in massive form, any of the following:  Antimony; antimony compounds  Beryllium; beryllium compounds  Cadmium; cadmium compounds  Lead; lead compounds  Selenium; selenium compounds  Tellurium; tellurium compounds A1030 Wastes having as constituents or contaminants any of the following:  Arsenic; arsenic compounds  Mercury; mercury compounds  Thallium; thallium compounds A1040 Wastes having as constituents any of the following:  Metal carbonyls  Hexavalent chromium compounds A1050 Galvanic sludges A1060 Waste liquors from the pickling of metals A1070 Leaching residues from zinc processing, dust and sludges such as jarosite, hematite, etc. A1080 Waste zinc residues not included on list B, containing lead and cadmium in concentrations sufficient to exhibit Annex III characteristics A1090 Ashes from the incineration of insulated copper wire A1100 Dusts and residues from gas cleaning systems of copper smelters A1110 Spent electrolytic solutions from copper electrorefining and electrowinning operations A1120 Waste sludges, excluding anode slimes, from electrolyte purification systems in copper electrorefining and electrowinning operations A1130 Spent etching solutions containing dissolved copper A1140 Waste cupric chloride and copper cyanide catalysts A1150 Precious metal ash from incineration of printed circuit boards not included on list B (2) A1160 Waste lead-acid batteries, whole or crushed A1170 Unsorted waste batteries excluding mixtures of only list B batteries. Waste batteries not specified on list B containing Annex I constituents to an extent to render them hazardous A1180 Waste electrical and electronic assemblies or scrap (3) containing components such as accumulators and other batteries included on list A, mercury-switches, glass from cathode ray tubes and other activated glass and PCB-capacitors, or contaminated with Annex I constituents (e.g. cadmium, mercury, lead, polychlorinated biphenyl) to an extent that they possess any of the characteristics contained in Annex III (note the related entry on list B, B1110) (4) A1190 Waste metal cables coated or insulated with plastics containing or contaminated with coal tar, PCB (5), lead, cadmium, other organohalogen compounds or other Annex I constituents, to the extent that they exhibit Annex III characteristics A2 WASTES CONTAINING PRINCIPALLY INORGANIC CONSTITUENTS, WHICH MAY CONTAIN METALS AND ORGANIC MATERIALS A2010 Glass waste from cathode-ray tubes and other activated glasses A2020 Waste inorganic fluorine compounds in the form of liquids or sludges but excluding such wastes specified on list B A2030 Waste catalysts but excluding such wastes specified on list B A2040 Waste gypsum arising from chemical industry processes, when containing Annex I constituents to the extent that it exhibits an Annex III hazardous characteristic (note the related entry on list B, B2080) A2050 Waste asbestos (dusts and fibres) A2060 Coal-fired power plant fly-ash containing Annex I substances in concentrations sufficient to exhibit Annex III characteristics (note the related entry on list B, B2050) A3 WASTES CONTAINING PRINCIPALLY ORGANIC CONSTITUENTS, WHICH MAY CONTAIN METALS AND INORGANIC MATERIALS A3010 Waste from the production or processing of petroleum coke and bitumen A3020 Waste mineral oils unfit for their originally intended use A3030 Wastes that contain, consist of or are contaminated with leaded anti-knock compound sludges A3040 Waste thermal (heat transfer) fluids A3050 Wastes from production, formulation and use of resins, latex, plasticisers, glues/adhesives excluding such wastes specified on list B (note the related entry on list B, B4020) A3060 Waste nitrocellulose A3070 Waste phenols, phenol compounds including chlorophenol in the form of liquids or sludges A3080 Waste ethers not including those specified on list B A3090 Waste leather dust, ash, sludges and flours when containing hexavalent chromium compounds or biocides (note the related entry on list B, B3100) A3100 Waste paring and other waste of leather or of composition leather not suitable for the manufacture of leather articles containing hexavalent chromium compounds or biocides (note the related entry on list B, B3090) A3110 Fellmongery wastes containing hexavalent chromium compounds or biocides or infectious substances (note the related entry on list B, B3110) A3120 Fluff  light fraction from shredding A3130 Waste organic phosphorous compounds A3140 Waste non-halogenated organic solvents but excluding such wastes specified on list B A3150 Waste halogenated organic solvents A3160 Waste halogenated or unhalogenated non-aqueous distillation residues arising from organic solvent recovery operations A3170 Wastes arising from the production of aliphatic halogenated hydrocarbons (such as chloromethane, dichloro-ethane, vinyl chloride, vinylidene chloride, allyl chloride and epichlorhydrin) A3180 Wastes, substances and articles containing, consisting of or contaminated with polychlorinated biphenyl (PCB), polychlorinated terphenyl (PCT), polychlorinated naphthalene (PCN) or polybrominated biphenyl (PBB), or any other polybrominated analogues of these compounds, at a concentration level of 50 mg/kg or more (6) A3190 Waste tarry residues (excluding asphalt cements) arising from refining, distillation and any pyrolitic treatment of organic materials A3200 Bituminous material (asphalt waste) from road construction and maintenance, containing tar (note the related entry on list B B2130) A4 WASTES WHICH MAY CONTAIN EITHER INORGANIC OR ORGANIC CONSTITUENTS A4010 Wastes from the production, preparation and use of pharmaceutical products but excluding such wastes specified on list B A4020 Clinical and related wastes; that is wastes arising from medical, nursing, dental, veterinary, or similar practices, and wastes generated in hospitals or other facilities during the investigation or treatment of patients, or research projects A4030 Wastes from the production, formulation and use of biocides and phytopharmaceuticals, including waste pesticides and herbicides which are off-specification, out-dated (7), or unfit for their originally intended use A4040 Wastes from the manufacture, formulation and use of wood-preserving chemicals (8) A4050 Wastes that contain, consist of or are contaminated with any of the following:  Inorganic cyanides, excepting precious-metal-bearing residues in solid form containing traces of inorganic cyanides  Organic cyanides A4060 Waste oils/water, hydrocarbons/water mixtures, emulsions A4070 Wastes from the production, formulation and use of inks, dyes, pigments, paints, lacquers, varnish excluding any such waste specified on list B (note the related entry on list B, B4010) A4080 Wastes of an explosive nature (but excluding such wastes specified on list B) A4090 Waste acidic or basic solutions, other than those specified in the corresponding entry on list B (note the related entry on list B, B2120) A4100 Wastes from industrial pollution control devices for cleaning of industrial off-gases but excluding such wastes specified on list B A4110 Wastes that contain, consist of or are contaminated with any of the following:  any congenor of polychlorinated dibenzo-furan  any congenor of polychlorinated dibenzo-dioxin A4120 Wastes that contain, consist of or are contaminated with peroxides A4130 Waste packages and containers containing Annex I substances in concentrations sufficient to exhibit Annex III hazard characteristics A4140 Waste consisting of or containing off-specification or out-dated (9) chemicals corresponding to Annex I categories and exhibiting Annex III hazard characteristics A4150 Waste chemical substances arising from research and development or teaching activities which are not identified and/or are new and whose effects on human health and/or the environment are not known A4160 Spent activated carbon not included on list B (note the related entry on list B, B2060) List B (Annex IX to the Basel Convention) B1 METAL AND METAL BEARING WASTES B1010 Metal and metal-alloy wastes in metallic, non-dispersible form:  Precious metals (gold, silver, the platinum group, but not mercury)  Iron and steel scrap  Copper scrap  Nickel scrap  Aluminium scrap  Zinc scrap  Tin scrap  Tungsten scrap  Molybdenum scrap  Tantalum scrap  Magnesium scrap  Cobalt scrap  Bismuth scrap  Titanium scrap  Zirconium scrap  Manganese scrap  Germanium scrap  Vanadium scrap  Scrap of Hafnium, Indium, Niobium, Rhenium and Gallium  Thorium scrap  Rare earths scrap  Chromium scrap B1020 Clean, uncontaminated metal scrap, including alloys, in bulk finished form (sheet, plate, beams, rods, etc.):  Antimony scrap  Beryllium scrap  Cadmium scrap  Lead scrap (but excluding lead-acid batteries)  Selenium scrap  Tellurium scrap B1030 Refractory metals containing residues B1031 Molybdenum, tungsten, titanium, tantalum, niobium and rhenium metal and metal alloy wastes in metallic dispersible form (metal powder), excluding such wastes as specified in list A under entry A1050, Galvanic sludges. B1040 Scrap assemblies from electrical power generation not contaminated with lubricating oil, PCB or PCT to an extent to render them hazardous B1050 Mixed non-ferrous metal, heavy fraction scrap, not containing Annex I materials in concentrations sufficient to exhibit Annex III characteristics (10) B1060 Waste Selenium and Tellurium in metallic elemental form including powder B1070 Waste of copper and copper alloys in dispersible form, unless they contain Annex I constituents to an extent that they exhibit Annex III characteristics B1080 Zinc ash and residues including zinc alloys residues in dispersible form unless containing Annex I constituents in concentration such as to exhibit Annex III characteristics or exhibiting hazard characteristic H4.3 (11) B1090 Waste batteries conforming to a specification, excluding those made with lead, cadmium or mercury B1100 Metal-bearing wastes arising from melting, smelting and refining of metals:  Hard zinc spelter  Zinc-containing drosses:  Galvanising slab zinc top dross (>90 % Zn)  Galvanising slab zinc bottom dross (>92 % Zn)  Zinc die casting dross (>85 % Zn)  Hot dip galvanisers slab zinc dross (batch) (>92 % Zn)  Zinc skimmings  Aluminium skimmings (or skims) excluding salt slag  Slags from copper processing for further processing or refining not containing arsenic, lead or cadmium to an extent that they exhibit Annex III hazard characteristics  Wastes of refractory linings, including crucibles, originating from copper smelting  Slags from precious metals processing for further refining  Tantalum bearing tin slags with less than 0,5 % tin B1110 Electrical and electronic assemblies:  Electronic assemblies consisting only of metals or alloys  Waste electrical and electronic assemblies or scrap (12)(including printed circuit boards) not containing components such as accumulators and other batteries included on list A, mercury-switches, glass from cathode-ray tubes and other activated glass and PCB-capacitors, or not contaminated with Annex I constituents (e.g. cadmium, mercury, lead, polychlorinated biphenyl) or from which these have been removed, to an extent that they do not possess any of the characteristics contained in Annex III (note the related entry on list A, A1180)  Electrical and electronic assemblies (including printed circuit boards, electronic components and wires) destined for direct re-use (13) and not for recycling or final disposal (14) B1115 Waste metal cables coated or insulated with plastics, not included in list A1190, excluding those destined for Annex IVA operations or any other disposal operations involving, at any stage, uncontrolled thermal processes, such as open-burning B1120 Spent catalysts excluding liquids used as catalysts, containing any of:  Transition Metals, excluding waste catalysts (spent catalysts, liquid used catalysts or other catalysts) on list A Scandium Vanadium Manganese Cobalt Copper Yttrium Niobium Hafnium Tungsten Titanium Chromium Iron Nickel Zinc Zirconium Molybdenum Tantalum Rhenium  Lanthanides (rare earth metals): Lanthanum Praseodymium Samarium Gadolinium Dysprosium Erbium Ytterbium Cerium Neodym Europium Terbium Holmium Thulium Lutetium B1130 Cleaned spent precious-metal-bearing catalysts B1140 Precious-metal-bearing residues in solid form which contain traces of inorganic cyanides B1150 Precious metals and alloy wastes (gold, silver, the platinum group, but not mercury) in a dispersible, non-liquid form with appropriate packaging and labelling B1160 Precious-metal ash from the incineration of printed circuit boards (note the related entry on list A, A1150) B1170 Precious-metal ash from the incineration of photographic film B1180 Waste photographic film containing silver halides and metallic silver B1190 Waste photographic paper containing silver halides and metallic silver B1200 Granulated slag arising from the manufacture of iron and steel B1210 Slag arising from the manufacture of iron and steel including slags as a source of TiO2 and Vanadium B1220 Slag from zinc production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301) mainly for construction B1230 Mill scaling arising from the manufacture of iron and steel B1240 Copper oxide mill-scale B1250 Waste end-of-life motor vehicles, containing neither liquids nor other hazardous components B2 WASTES CONTAINING PRINCIPALLY INORGANIC CONSTITUENTS, WHICH MAY CONTAIN METALS AND ORGANIC MATERIALS B2010 Wastes from mining operations in non-dispersible form:  Natural graphite waste  Slate waste, whether or not roughly trimmed or merely cut, by sawing or otherwise  Mica waste  Leucite, nepheline and nepheline syenite waste  Feldspar waste  Fluorspar waste  Silica wastes in solid form excluding those used in foundry operations B2020 Glass waste in non-dispersible form:  Cullet and other waste and scrap of glass except for glass from cathode-ray tubes and other activated glasses B2030 Ceramic wastes in non-dispersible form:  Cermet wastes and scrap (metal ceramic composites)  Ceramic based fibres not elsewhere specified or included B2040 Other wastes containing principally inorganic constituents:  Partially refined calcium sulphate produced from flue-gas desulphurisation (FGD)  Waste gypsum wallboard or plasterboard arising from the demolition of buildings  Slag from copper production, chemically stabilised, having a high iron content (above 20 %) and processed according to industrial specifications (e.g. DIN 4301 and DIN 8201) mainly for construction and abrasive applications  Sulphur in solid form  Limestone from the production of calcium cyanamide (having a pH less than 9)  Sodium, potassium, calcium chlorides  Carborundum (silicon carbide)  Broken concrete  Lithium-Tantalum and Lithium-Niobium containing glass scraps B2050 Coal-fired power plant fly-ash, not included on list A (note the related entry on list A, A2060) B2060 Spent activated carbon not containing any Annex I constituents to an extent they exhibit Annex III characteristics, for example, carbon resulting from the treatment of potable water and processes of the food industry and vitamin production (note the related entry on list A A4160) B2070 Calcium fluoride sludge B2080 Waste gypsum arising from chemical industry processes not included on list A (note the related entry on list A, A2040) B2090 Waste anode butts from steel or aluminium production made of petroleum coke or bitumen and cleaned to normal industry specifications (excluding anode butts from chlor alkali electrolyses and from metallurgical industry) B2100 Waste hydrates of aluminium and waste alumina and residues from alumina production excluding such materials used for gas cleaning, flocculation or filtration processes B2110 Bauxite residue (red mud) (pH moderated to less than 11,5) B2120 Waste acidic or basic solutions with a pH greater than 2 and less than 11,5, which are not corrosive or otherwise hazardous (note the related entry on list A, A4090) B2130 Bituminous material (asphalt waste) from road construction and maintenance, not containing tar (15)(note the related entry on list A A3200) B3 WASTES CONTAINING PRINCIPALLY ORGANIC CONSTITUENTS, WHICH MAY CONTAIN METALS AND INORGANIC MATERIALS B3010 Solid plastic waste: The following plastic or mixed plastic materials, provided they are not mixed with other wastes and are prepared to a specification:  Scrap plastic of non-halogenated polymers and copolymers, including but not limited to the following (16):  ethylene  styrene  polypropylene  polyethylene terephthalate  acrylonitrile  butadiene  polyacetals  polyamides  polybutylene terephthalate  polycarbonates  polyethers  polyphenylene sulphides  acrylic polymers  alkanes C10-C13 (plasticiser)  polyurethane (not containing CFCs)  polysiloxanes  polymethyl methacrylate  polyvinyl alcohol  polyvinyl butyral  polyvinyl acetate  Cured waste resins or condensation products including the following:  urea formaldehyde resins  phenol formaldehyde resins  melamine formaldehyde resins  expoxy resins  alkyd resins  polyamides  The following fluorinated polymer wastes (17):  Perfluoroethylene/propylene (FEP)  Perfluoro alkoxyl alkane  Tetrafluoroethylene/per fluoro vinyl ether (PFA)  Tetrafluoroethylene/per fluoro methylvinyl ether (MFA)  Polyvinylfluoride (PVF)  Polyvinylidenefluoride (PVDF) B3020 Paper, paperboard and paper product wastes The following materials, provided they are not mixed with hazardous wastes: Waste and scrap of paper or paperboard of:  unbleached paper or paperboard or of corrugated paper or paperboard  other paper or paperboard, made mainly of bleached chemical pulp, not coloured in the mass  paper or paperboard made mainly of mechanical pulp (for example, newspapers, journals and similar printed matter)  other, including but not limited to 1. laminated paperboard; 2. unsorted scrap B3030 Textile wastes The following materials, provided they are not mixed with other wastes and are prepared to a specification:  Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock)  not carded or combed  other  Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garnetted stock  noils of wool or of fine animal hair  other waste of wool or of fine animal hair  waste of coarse animal hair  Cotton waste (including yarn waste and garnetted stock)  yarn waste (including thread waste)  garnetted stock  other  Flax tow and waste  Tow and waste (including yarn waste and garnetted stock) of true hemp (Cannabis sativa L.)  Tow and waste (including yarn waste and garnetted stock) of jute and other textile bast fibres (excluding flax, true hemp and ramie)  Tow and waste (including yarn waste and garnetted stock) of sisal and other textile fibres of the genus Agave  Tow, noils and waste (including yarn waste and garnetted stock) of coconut  Tow, noils and waste (including yarn waste and garnetted stock) of abaca (Manila hemp or Musa textilis Nee)  Tow, noils and waste (including yarn waste and garnetted stock) of ramie and other vegetable textile fibres, not elsewhere specified or included  Waste (including noils, yarn waste and garnetted stock) of man-made fibres  of synthetic fibres  of artificial fibres  Worn clothing and other worn textile articles  Used rags, scrap twine, cordage, rope and cables and worn out articles of twine, cordage, rope or cables of textile  sorted  other B3035 Waste textile floor coverings, carpets B3040 Rubber wastes The following materials, provided they are not mixed with other wastes:  Waste and scrap of hard rubber (e.g. ebonite)  Other rubber wastes (excluding such wastes specified elsewhere) B3050 Untreated cork and wood waste:  Wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms  Cork waste: crushed, granulated or ground cork B3060 Wastes arising from agro-food industries provided it is not infectious:  Wine lees  Dried and sterilised vegetable waste, residues and byproducts, whether or not in the form of pellets, or a kind used in animal feeding, not elsewhere specified or included  Degras: residues resulting from the treatment of fatty substances or animal or vegetable waxes  Waste of bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised  Fish waste  Cocoa shells, husks, skins and other cocoa waste  Other wastes from the agro-food industry excluding by-products which meet national and international requirements and standards for human or animal consumption B3065 Waste edible fats and oils of animal or vegetable origin (e.g. frying oils), provided they do not exhibit an Annex III characteristic B3070 The following wastes:  Waste of human hair  Waste straw  Deactivated fungus mycelium from penicillin production to be used as animal feed B3080 Waste parings and scrap of rubber B3090 Paring and other wastes of leather or of composition leather not suitable for the manufacture of leather articles, excluding leather sludges, not containing hexavalent chromium compounds and biocides (note the related entry on list A, A3100) B3100 Leather dust, ash, sludges or flours not containing hexavalent chromium compounds or biocides (note the related entry on list A, A3090) B3110 Fellmongery wastes not containing hexavalent chromium compounds or biocides or infectious substances (note the related entry on list A, A3110) B3120 Wastes consisting of food dyes B3130 Waste polymer ethers and waste non-hazardous monomer ethers incapable of forming peroxides B3140 Waste pneumatic tyres, excluding those destined for Annex IVA operations B4 WASTES WHICH MAY CONTAIN EITHER INORGANIC OR ORGANIC CONSTITUENTS B4010 Wastes consisting mainly of water-based/latex paints, inks and hardened varnishes not containing organic solvents, heavy metals or biocides to an extent to render them hazardous (note the related entry on list A, A4070) B4020 Wastes from production, formulation and use of resins, latex, plasticisers, glues/adhesives, not listed on list A, free of solvents and other contaminants to an extent that they do not exhibit Annex III characteristics, e.g. water based, or glues based on casein starch, dextrin, cellulose ethers, polyvinyl alcohols (note the related entry on list A, A3050) B4030 Used single use cameras, with batteries not included on list A Part 2 Wastes listed in the Annex to Decision 2000/532/EC (18) 01 WASTES RESULTING FROM EXPLORATION, MINING, QUARRYING, AND PHYSICAL AND CHEMICAL TREATMENT OF MINERALS 01 01 wastes from mineral excavation 01 01 01 wastes from mineral metalliferous excavation 01 01 02 wastes from mineral non-metalliferous excavation 01 03 wastes from physical and chemical processing of metalliferous minerals 01 03 04* acid-generating tailings from processing of sulphide ore 01 03 05* other tailings containing dangerous substances 01 03 06 tailings other than those mentioned in 01 03 04 and 01 03 05 01 03 07* other wastes containing dangerous substances from physical and chemical processing of metalliferous minerals 01 03 08 dusty and powdery wastes other than those mentioned in 01 03 07 01 03 09 red mud from alumina production other than the wastes mentioned in 01 03 07 01 03 99 wastes not otherwise specified 01 04 wastes from physical and chemical processing of non-metalliferous minerals 01 04 07* wastes containing dangerous substances from physical and chemical processing of non-metalliferous minerals 01 04 08 waste gravel and crushed rocks other than those mentioned in 01 04 07 01 04 09 waste sand and clays 01 04 10 dusty and powdery wastes other than those mentioned in 01 04 07 01 04 11 wastes from potash and rock-salt processing other than those mentioned in 01 04 07 01 04 12 tailings and other wastes from washing and cleaning of minerals other than those mentioned in 01 04 07 and 01 04 11 01 04 13 wastes from stone cutting and sawing other than those mentioned in 01 04 07 01 04 99 wastes not otherwise specified 01 05 drilling muds and other drilling wastes 01 05 04 fresh-water drilling muds and wastes 01 05 05* oil-containing drilling muds and wastes 01 05 06* drilling muds and other drilling wastes containing dangerous substances 01 05 07 barite-containing drilling muds and wastes other than those mentioned in 01 05 05 and 01 05 06 01 05 08 chloride-containing drilling muds and wastes other than those mentioned in 01 05 05 and 01 05 06 01 05 99 wastes not otherwise specified 02 WASTES FROM AGRICULTURE, HORTICULTURE, AQUACULTURE, FORESTRY, HUNTING AND FISHING, FOOD PREPARATION AND PROCESSING 02 01 wastes from agriculture, horticulture, aquaculture, forestry, hunting and fishing 02 01 01 sludges from washing and cleaning 02 01 02 animal-tissue waste 02 01 03 plant-tissue waste 02 01 04 waste plastics (except packaging) 02 01 06 animal faeces, urine and manure (including spoiled straw), effluent, collected separately and treated off-site 02 01 07 wastes from forestry 02 01 08* agrochemical waste containing dangerous substances 02 01 09 agrochemical waste other than those mentioned in 02 01 08 02 01 10 waste metal 02 01 99 wastes not otherwise specified 02 02 wastes from the preparation and processing of meat, fish and other foods of animal origin 02 02 01 sludges from washing and cleaning 02 02 02 animal-tissue waste 02 02 03 materials unsuitable for consumption or processing 02 02 04 sludges from on-site effluent treatment 02 02 99 wastes not otherwise specified 02 03 wastes from fruit, vegetables, cereals, edible oils, cocoa, coffee, tea and tobacco preparation and processing; conserve production; yeast and yeast extract production, molasses preparation and fermentation 02 03 01 sludges from washing, cleaning, peeling, centrifuging and separation 02 03 02 wastes from preserving agents 02 03 03 wastes from solvent extraction 02 03 04 materials unsuitable for consumption or processing 02 03 05 sludges from on-site effluent treatment 02 03 99 wastes not otherwise specified 02 04 wastes from sugar processing 02 04 01 soil from cleaning and washing beet 02 04 02 off-specification calcium carbonate 02 04 03 sludges from on-site effluent treatment 02 04 99 wastes not otherwise specified 02 05 wastes from the dairy products industry 02 05 01 materials unsuitable for consumption or processing 02 05 02 sludges from on-site effluent treatment 02 05 99 wastes not otherwise specified 02 06 wastes from the baking and confectionery industry 02 06 01 materials unsuitable for consumption or processing 02 06 02 wastes from preserving agents 02 06 03 sludges from on-site effluent treatment 02 06 99 wastes not otherwise specified 02 07 wastes from the production of alcoholic and non-alcoholic beverages (except coffee, tea and cocoa) 02 07 01 wastes from washing, cleaning and mechanical reduction of raw materials 02 07 02 wastes from spirits distillation 02 07 03 wastes from chemical treatment 02 07 04 materials unsuitable for consumption or processing 02 07 05 sludges from on-site effluent treatment 02 07 99 wastes not otherwise specified 03 WASTES FROM WOOD PROCESSING AND THE PRODUCTION OF PANELS AND FURNITURE, PULP, PAPER AND CARDBOARD 03 01 wastes from wood processing and the production of panels and furniture 03 01 01 waste bark and cork 03 01 04* sawdust, shavings, cuttings, wood, particle board and veneer containing dangerous substances 03 01 05 sawdust, shavings, cuttings, wood, particle board and veneer other than those mentioned in 03 01 04 03 01 99 wastes not otherwise specified 03 02 wastes from wood preservation 03 02 01* non-halogenated organic wood preservatives 03 02 02* organochlorinated wood preservatives 03 02 03* organometallic wood preservatives 03 02 04* inorganic wood preservatives 03 02 05* other wood preservatives containing dangerous substances 03 02 99 wood preservatives not otherwise specified 03 03 wastes from pulp, paper and cardboard production and processing 03 03 01 waste bark and wood 03 03 02 green liquor sludge (from recovery of cooking liquor) 03 03 05 de-inking sludges from paper recycling 03 03 07 mechanically separated rejects from pulping of waste paper and cardboard 03 03 08 wastes from sorting of paper and cardboard destined for recycling 03 03 09 lime mud waste 03 03 10 fibre rejects, fibre-, filler- and coating sludges from mechanical separation 03 03 11 sludges from on-site effluent treatment other than those mentioned in 03 03 10 03 03 99 wastes not otherwise specified 04 WASTES FROM THE LEATHER, FUR AND TEXTILE INDUSTRIES 04 01 wastes from the leather and fur industry 04 01 01 fleshings and lime split wastes 04 01 02 liming waste 04 01 03* degreasing wastes containing solvents without a liquid phase 04 01 04 tanning liquor containing chromium 04 01 05 tanning liquor free of chromium 04 01 06 sludges, in particular from on-site effluent treatment containing chromium 04 01 07 sludges, in particular from on-site effluent treatment free of chromium 04 01 08 waste tanned leather (blue sheetings, shavings, cuttings, buffing dust) containing chromium 04 01 09 wastes from dressing and finishing 04 01 99 wastes not otherwise specified 04 02 wastes from the textile industry 04 02 09 wastes from composite materials (impregnated textile, elastomer, plastomer) 04 02 10 organic matter from natural products (e.g. grease, wax) 04 02 14* wastes from finishing containing organic solvents 04 02 15 wastes from finishing other than those mentioned in 04 02 14 04 02 16* dyestuffs and pigments containing dangerous substances 04 02 17 dyestuffs and pigments other than those mentioned in 04 02 16 04 02 19* sludges from on-site effluent treatment containing dangerous substances 04 02 20 sludges from on-site effluent treatment other than those mentioned in 04 02 19 04 02 21 wastes from unprocessed textile fibres 04 02 22 wastes from processed textile fibres 04 02 99 wastes not otherwise specified 05 WASTES FROM PETROLEUM REFINING, NATURAL GAS PURIFICATION AND PYROLYTIC TREATMENT OF COAL 05 01 wastes from petroleum refining 05 01 02* desalter sludges 05 01 03* tank bottom sludges 05 01 04* acid alkyl sludges 05 01 05* oil spills 05 01 06* oily sludges from maintenance operations of the plant or equipment 05 01 07* acid tars 05 01 08* other tars 05 01 09* sludges from on-site effluent treatment containing dangerous substances 05 01 10 sludges from on-site effluent treatment other than those mentioned in 05 01 09 05 01 11* wastes from cleaning of fuels with bases 05 01 12* oil containing acids 05 01 13 boiler feedwater sludges 05 01 14 wastes from cooling columns 05 01 15* spent filter clays 05 01 16 sulphur-containing wastes from petroleum desulphurisation 05 01 17 bitumen 05 01 99 wastes not otherwise specified 05 06 wastes from the pyrolytic treatment of coal 05 06 01* acid tars 05 06 03* other tars 05 06 04 waste from cooling columns 05 06 99 wastes not otherwise specified 05 07 wastes from natural gas purification and transportation 05 07 01* wastes containing mercury 05 07 02 wastes containing sulphur 05 07 99 wastes not otherwise specified 06 WASTES FROM INORGANIC CHEMICAL PROCESSES 06 01 wastes from the manufacture, formulation, supply and use (MFSU) of acids 06 01 01* sulphuric acid and sulphurous acid 06 01 02* hydrochloric acid 06 01 03* hydrofluoric acid 06 01 04* phosphoric and phosphorous acid 06 01 05* nitric acid and nitrous acid 06 01 06* other acids 06 01 99 wastes not otherwise specified 06 02 wastes from the MFSU of bases 06 02 01* calcium hydroxide 06 02 03* ammonium hydroxide 06 02 04* sodium and potassium hydroxide 06 02 05* other bases 06 02 99 wastes not otherwise specified 06 03 wastes from the MFSU of salts and their solutions and metallic oxides 06 03 11* solid salts and solutions containing cyanides 06 03 13* solid salts and solutions containing heavy metals 06 03 14 solid salts and solutions other than those mentioned in 06 03 11 and 06 03 13 06 03 15* metallic oxides containing heavy metals 06 03 16 metallic oxides other than those mentioned in 06 03 15 06 03 99 wastes not otherwise specified 06 04 metal-containing wastes other than those mentioned in 06 03 06 04 03* wastes containing arsenic 06 04 04* wastes containing mercury 06 04 05* wastes containing other heavy metals 06 04 99 wastes not otherwise specified 06 05 sludges from on-site effluent treatment 06 05 02* sludges from on-site effluent treatment containing dangerous substances 06 05 03 sludges from on-site effluent treatment other than those mentioned in 06 05 02 06 06 wastes from the MFSU of sulphur chemicals, sulphur chemical processes and desulphurisation processes 06 06 02* wastes containing dangerous sulphides 06 06 03 wastes containing sulphides other than those mentioned in 06 06 02 06 06 99 wastes not otherwise specified 06 07 wastes from the MFSU of halogens and halogen chemical processes 06 07 01* wastes containing asbestos from electrolysis 06 07 02* activated carbon from chlorine production 06 07 03* barium sulphate sludge containing mercury 06 07 04* solutions and acids, e.g. contact acid 06 07 99 wastes not otherwise specified 06 08 wastes from the MFSU of silicon and silicon derivatives 06 08 02* wastes containing dangerous chlorosilanes 06 08 99 wastes not otherwise specified 06 09 wastes from the MSFU of phosphorous chemicals and phosphorous chemical processes 06 09 02 phosphorous slag 06 09 03* calcium-based reaction wastes containing or contaminated with dangerous substances 06 09 04 calcium-based reaction wastes other than those mentioned in 06 09 03 06 09 99 wastes not otherwise specified 06 10 wastes from the MFSU of nitrogen chemicals, nitrogen chemical processes and fertiliser manufacture 06 10 02* wastes containing dangerous substances 06 10 99 wastes not otherwise specified 06 11 wastes from the manufacture of inorganic pigments and opacificiers 06 11 01 calcium-based reaction wastes from titanium dioxide production 06 11 99 wastes not otherwise specified 06 13 wastes from inorganic chemical processes not otherwise specified 06 13 01* inorganic plant protection products, wood-preserving agents and other biocides. 06 13 02* spent activated carbon (except 06 07 02) 06 13 03 carbon black 06 13 04* wastes from asbestos processing 06 13 05* soot 06 13 99 wastes not otherwise specified 07 WASTES FROM ORGANIC CHEMICAL PROCESSES 07 01 wastes from the manufacture, formulation, supply and use (MFSU) of basic organic chemicals 07 01 01* aqueous washing liquids and mother liquors 07 01 03* organic halogenated solvents, washing liquids and mother liquors 07 01 04* other organic solvents, washing liquids and mother liquors 07 01 07* halogenated still bottoms and reaction residues 07 01 08* other still bottoms and reaction residues 07 01 09* halogenated filter cakes and spent absorbents 07 01 10* other filter cakes and spent absorbents 07 01 11* sludges from on-site effluent treatment containing dangerous substances 07 01 12 sludges from on-site effluent treatment other than those mentioned in 07 01 11 07 01 99 wastes not otherwise specified 07 02 wastes from the MFSU of plastics, synthetic rubber and man-made fibres 07 02 01* aqueous washing liquids and mother liquors 07 02 03* organic halogenated solvents, washing liquids and mother liquors 07 02 04* other organic solvents, washing liquids and mother liquors 07 02 07* halogenated still bottoms and reaction residues 07 02 08* other still bottoms and reaction residues 07 02 09* halogenated filter cakes and spent absorbents 07 02 10* other filter cakes and spent absorbents 07 02 11* sludges from on-site effluent treatment containing dangerous substances 07 02 12 sludges from on-site effluent treatment other than those mentioned in 07 02 11 07 02 13 waste plastic 07 02 14* wastes from additives containing dangerous substances 07 02 15 wastes from additives other than those mentioned in 07 02 14 07 02 16* wastes containing dangerous silicones 07 02 17 waste containing silicones other than those mentioned in 07 02 16 07 02 99 wastes not otherwise specified 07 03 wastes from the MFSU of organic dyes and pigments (except 06 11) 07 03 01* aqueous washing liquids and mother liquors 07 03 03* organic halogenated solvents, washing liquids and mother liquors 07 03 04* other organic solvents, washing liquids and mother liquors 07 03 07* halogenated still bottoms and reaction residues 07 03 08* other still bottoms and reaction residues 07 03 09* halogenated filter cakes and spent absorbents 07 03 10* other filter cakes and spent absorbents 07 03 11* sludges from on-site effluent treatment containing dangerous substances 07 03 12 sludges from on-site effluent treatment other than those mentioned in 07 03 11 07 03 99 wastes not otherwise specified 07 04 wastes from the MFSU of organic plant protection products (except 02 01 08 and 02 01 09), wood preserving agents (except 03 02) and other biocides 07 04 01* aqueous washing liquids and mother liquors 07 04 03* organic halogenated solvents, washing liquids and mother liquors 07 04 04* other organic solvents, washing liquids and mother liquors 07 04 07* halogenated still bottoms and reaction residues 07 04 08* other still bottoms and reaction residues 07 04 09* halogenated filter cakes and spent absorbents 07 04 10* other filter cakes and spent absorbents 07 04 11* sludges from on-site effluent treatment containing dangerous substances 07 04 12 sludges from on-site effluent treatment other than those mentioned in 07 04 11 07 04 13* solid wastes containing dangerous substances 07 04 99 wastes not otherwise specified 07 05 wastes from the MFSU of pharmaceuticals 07 05 01* aqueous washing liquids and mother liquors 07 05 03* organic halogenated solvents, washing liquids and mother liquors 07 05 04* other organic solvents, washing liquids and mother liquors 07 05 07* halogenated still bottoms and reaction residues 07 05 08* other still bottoms and reaction residues 07 05 09* halogenated filter cakes and spent absorbents 07 05 10* other filter cakes and spent absorbents 07 05 11* sludges from on-site effluent treatment containing dangerous substances 07 05 12 sludges from on-site effluent treatment other than those mentioned in 07 05 11 07 05 13* solid wastes containing dangerous substances 07 05 14 solid wastes other than those mentioned in 07 05 13 07 05 99 wastes not otherwise specified 07 06 wastes from the MFSU of fats, grease, soaps, detergents, disinfectants and cosmetics 07 06 01* aqueous washing liquids and mother liquors 07 06 03* organic halogenated solvents, washing liquids and mother liquors 07 06 04* other organic solvents, washing liquids and mother liquors 07 06 07* halogenated still bottoms and reaction residues 07 06 08* other still bottoms and reaction residues 07 06 09* halogenated filter cakes and spent absorbents 07 06 10* other filter cakes and spent absorbents 07 06 11* sludges from on-site effluent treatment containing dangerous substances 07 06 12 sludges from on-site effluent treatment other than those mentioned in 07 06 11 07 06 99 wastes not otherwise specified 07 07 wastes from the MFSU of fine chemicals and chemical products not otherwise specified 07 07 01* aqueous washing liquids and mother liquors 07 07 03* organic halogenated solvents, washing liquids and mother liquors 07 07 04* other organic solvents, washing liquids and mother liquors 07 07 07* halogenated still bottoms and reaction residues 07 07 08* other still bottoms and reaction residues 07 07 09* halogenated filter cakes and spent absorbents 07 07 10* other filter cakes and spent absorbents 07 07 11* sludges from on-site effluent treatment containing dangerous substances 07 07 12 sludges from on-site effluent treatment other than those mentioned in 07 07 11 07 07 99 wastes not otherwise specified 08 WASTES FROM THE MANUFACTURE, FORMULATION, SUPPLY AND USE (MFSU) OF COATINGS (PAINTS, VARNISHES AND VITREOUS ENAMELS), ADHESIVES, SEALANTS AND PRINTING INKS 08 01 wastes from MFSU and removal of paint and varnish 08 01 11* waste paint and varnish containing organic solvents or other dangerous substances 08 01 12 waste paint and varnish other than those mentioned in 08 01 11 08 01 13* sludges from paint or varnish containing organic solvents or other dangerous substances 08 01 14 sludges from paint or varnish other than those mentioned in 08 01 13 08 01 15* aqueous sludges containing paint or varnish containing organic solvents or other dangerous substances 08 01 16 aqueous sludges containing paint or varnish other than those mentioned in 08 01 15 08 01 17* wastes from paint or varnish removal containing organic solvents or other dangerous substances 08 01 18 wastes from paint or varnish removal other than those mentioned in 08 01 17 08 01 19* aqueous suspensions containing paint or varnish containing organic solvents or other dangerous substances 08 01 20 aqueous suspensions containing paint or varnish other than those mentioned in 08 01 19 08 01 21* waste paint or varnish remover 08 01 99 wastes not otherwise specified 08 02 wastes from MFSU of other coatings (including ceramic materials) 08 02 01 waste coating powders 08 02 02 aqueous sludges containing ceramic materials 08 02 03 aqueous suspensions containing ceramic materials 08 02 99 wastes not otherwise specified 08 03 wastes from MFSU of printing inks 08 03 07 aqueous sludges containing ink 08 03 08 aqueous liquid waste containing ink 08 03 12* waste ink containing dangerous substances 08 03 13 waste ink other than those mentioned in 08 03 12 08 03 14* ink sludges containing dangerous substances 08 03 15 ink sludges other than those mentioned in 08 03 14 08 03 16* waste etching solutions 08 03 17* waste printing toner containing dangerous substances 08 03 18 waste printing toner other than those mentioned in 08 03 17 08 03 19* disperse oil 08 03 99 wastes not otherwise specified 08 04 wastes from MFSU of adhesives and sealants (including waterproofing products) 08 04 09* waste adhesives and sealants containing organic solvents or other dangerous substances 08 04 10 waste adhesives and sealants other than those mentioned in 08 04 09 08 04 11* adhesive and sealant sludges containing organic solvents or other dangerous substances 08 04 12 adhesive and sealant sludges other than those mentioned in 08 04 11 08 04 13* aqueous sludges containing adhesives or sealants containing organic solvents or other dangerous substances 08 04 14 aqueous sludges containing adhesives or sealants other than those mentioned in 08 04 13 08 04 15* aqueous liquid waste containing adhesives or sealants containing organic solvents or other dangerous substances 08 04 16 aqueous liquid waste containing adhesives or sealants other than those mentioned in 08 04 15 08 04 17* rosin oil 08 04 99 wastes not otherwise specified 08 05 wastes not otherwise specified in 08 08 05 01* waste isocyanates 09 WASTES FROM THE PHOTOGRAPHIC INDUSTRY 09 01 wastes from the photographic industry 09 01 01* water-based developer and activator solutions 09 01 02* water-based offset plate developer solutions 09 01 03* solvent-based developer solutions 09 01 04* fixer solutions 09 01 05* bleach solutions and bleach fixer solutions 09 01 06* wastes containing silver from on-site treatment of photographic wastes 09 01 07 photographic film and paper containing silver or silver compounds 09 01 08 photographic film and paper free of silver or silver compounds 09 01 10 single-use cameras without batteries 09 01 11* single-use cameras containing batteries included in 16 06 01, 16 06 02 or 16 06 03 09 01 12 single-use cameras containing batteries other than those mentioned in 09 01 11 09 01 13* aqueous liquid waste from on-site reclamation of silver other than those mentioned in 09 01 06 09 01 99 wastes not otherwise specified 10 WASTES FROM THERMAL PROCESSES 10 01 wastes from power stations and other combustion plants (except 19) 10 01 01 bottom ash, slag and boiler dust (excluding boiler dust mentioned in 10 01 04) 10 01 02 coal fly ash 10 01 03 fly ash from peat and untreated wood 10 01 04* oil fly ash and boiler dust 10 01 05 calcium-based reaction wastes from flue-gas desulphurisation in solid form 10 01 07 calcium-based reaction wastes from flue-gas desulphurisation in sludge form 10 01 09* sulphuric acid 10 01 13* fly ash from emulsified hydrocarbons used as fuel 10 01 14* bottom ash, slag and boiler dust from coincineration containing dangerous substances 10 01 15 bottom ash, slag and boiler dust from coincineration other than those mentioned in 10 01 14 10 01 16* fly ash from coincineration containing dangerous substances 10 01 17 fly ash from coincineration other than those mentioned in 10 01 16 10 01 18* wastes from gas cleaning containing dangerous substances 10 01 19 wastes from gas cleaning other than those mentioned in 10 01 05, 10 01 07 and 10 01 18 10 01 20* sludges from on-site effluent treatment containing dangerous substances 10 01 21 sludges from on-site effluent treatment other than those mentioned in 10 01 20 10 01 22* aqueous sludges from boiler cleansing containing dangerous substances 10 01 23 aqueous sludges from boiler cleansing other than those mentioned in 10 01 22 10 01 24 sands from fluidised beds 10 01 25 wastes from fuel storage and preparation of coal-fired power plants 10 01 26 wastes from cooling-water treatment 10 01 99 wastes not otherwise specified 10 02 wastes from the iron and steel industry 10 01 01 wastes from the processing of slag 10 01 02 unprocessed slag 10 01 07* solid wastes from gas treatment containing dangerous substances 10 01 08 solid wastes from gas treatment other than those mentioned in 10 02 07 10 01 10 mill scales 10 01 11* wastes from cooling-water treatment containing oil 10 01 12 wastes from cooling-water treatment other than those mentioned in 10 02 11 10 01 13* sludges and filter cakes from gas treatment containing dangerous substances 10 01 14 sludges and filter cakes from gas treatment other than those mentioned in 10 02 13 10 01 15 other sludges and filter cakes 10 02 99 wastes not otherwise specified 10 03 wastes from aluminium thermal metallurgy 10 03 02 anode scraps 10 03 04 primary production slags 10 03 05 waste alumina 10 03 08* salt slags from secondary production 10 03 09* black drosses from secondary production 10 03 15* skimmings that are flammable or emit, upon contact with water, flammable gases in dangerous quantities 10 03 16 skimmings other than those mentioned in 10 03 15 10 03 17* tar-containing wastes from anode manufacture 10 03 18 carbon-containing wastes from anode manufacture other than those mentioned in 10 03 17 10 03 19* flue-gas dust containing dangerous substances 10 03 20 flue-gas dust other than those mentioned in 10 03 19 10 03 21* other particulates and dust (including ball-mill dust) containing dangerous substances 10 03 22 other particulates and dust (including ball-mill dust) other than those mentioned in 10 03 21 10 03 23* solid wastes from gas treatment containing dangerous substances 10 03 24 solid wastes from gas treatment other than those mentioned in 10 03 23 10 03 25* sludges and filter cakes from gas treatment containing dangerous substances 10 03 26 sludges and filter cakes from gas treatment other than those mentioned in 10 03 25 10 03 27* wastes from cooling-water treatment containing oil 10 03 28 wastes from cooling-water treatment other than those mentioned in 10 03 27 10 03 29* wastes from treatment of salt slags and black drosses containing dangerous substances 10 03 30 wastes from treatment of salt slags and black drosses other than those mentioned in 10 03 29 10 03 99 wastes not otherwise specified 10 04 wastes from lead thermal metallurgy 10 04 01* slags from primary and secondary production 10 04 02* dross and skimmings from primary and secondary production 10 04 03* calcium arsenate 10 04 04* flue-gas dust 10 04 05* other particulates and dust 10 04 06* solid wastes from gas treatment 10 04 07* sludges and filter cakes from gas treatment 10 04 09* wastes from cooling-water treatment containing oil 10 04 10 wastes from cooling-water treatment other than those mentioned in 10 04 09 10 04 99 wastes not otherwise specified 10 05 wastes from zinc thermal metallurgy 10 05 01 slags from primary and secondary production 10 05 03* flue-gas dust 10 05 04 other particulates and dust 10 05 05* solid waste from gas treatment 10 05 06* sludges and filter cakes from gas treatment 10 05 08* wastes from cooling-water treatment containing oil 10 05 09 wastes from cooling-water treatment other than those mentioned in 10 05 08 10 05 10* dross and skimmings that are flammable or emit, upon contact with water, flammable gases in dangerous quantities 10 05 11 dross and skimmings other than those mentioned in 10 05 10 10 05 99 wastes not otherwise specified 10 06 wastes from copper thermal metallurgy 10 06 01 dross and skimmings from primary and secondary production 10 06 02 slags from primary and secondary production 10 06 03* flue-gas dust 10 06 04 other particulates and dust 10 06 06* solid wastes from gas treatment 10 06 07* sludges and filter cakes from gas treatment 10 06 09* wastes from cooling-water treatment containing oil 10 06 10 wastes from cooling-water treatment other than those mentioned in 10 06 09 10 06 99 wastes not otherwise specified 10 07 wastes from silver, gold and platinum thermal metallurgy 10 07 01 slags from primary and secondary production 10 07 02 dross and skimmings from primary and secondary production 10 07 03 solid wastes from gas treatment 10 07 04 other particulates and dust 10 07 05 sludges and filter cakes from gas treatment 10 07 07* wastes from cooling-water treatment containing oil 10 07 08 wastes from cooling-water treatment other than those mentioned in 10 07 07 10 07 99 wastes not otherwise specified 10 08 wastes from other non-ferrous thermal metallurgy 10 08 04* particulates and dust 10 08 08* salt slag from primary and secondary production 10 08 09* other slags 10 08 10* dross and skimmings that are flammable or emit, upon contact with water, flammable gases in dangerous quantities 10 08 11 dross and skimmings other than those mentioned in 10 08 10 10 08 12* tar-containing wastes from anode manufacture 10 08 13 carbon-containing wastes from anode manufacture other than those mentioned in 10 08 12 10 08 14 anode scrap 10 08 15* flue-gas dust containing dangerous substances 10 08 16 flue-gas dust other than those mentioned in 10 08 15 10 08 17* sludges and filter cakes from flue-gas treatment containing dangerous substances 10 08 18 sludges and filter cakes from flue-gas treatment other than those mentioned in 10 08 17 10 08 19* wastes from cooling-water treatment containing oil 10 08 20 wastes from cooling-water treatment other than those mentioned in 10 08 19 10 08 99 wastes not otherwise specified 10 09 wastes from casting of ferrous pieces 10 09 03 furnace slag 10 09 05* casting cores and moulds which have not undergone pouring containing dangerous substances 10 09 06 casting cores and moulds which have not undergone pouring other than those mentioned in 10 09 05 10 09 07* casting cores and moulds which have undergone pouring containing dangerous substances 10 09 08 casting cores and moulds which have undergone pouring other than those mentioned in 10 09 07 10 09 09* flue-gas dust containing dangerous substances 10 09 10 flue-gas dust other than those mentioned in 10 09 09 10 09 11* other particulates containing dangerous substances 10 09 12 other particulates other than those mentioned in 10 09 11 10 09 13* waste binders containing dangerous substances 10 09 14 waste binders other than those mentioned in 10 09 13 10 09 15* waste crack-indicating agent containing dangerous substances 10 09 16 waste crack-indicating agent other than those mentioned in 10 09 15 10 09 99 wastes not otherwise specified 10 10 wastes from casting of non-ferrous pieces 10 10 03 furnace slag 10 10 05* casting cores and moulds which have not undergone pouring containing dangerous substances 10 10 06 casting cores and moulds which have not undergone pouring other than those mentioned in 10 10 05 10 10 07* casting cores and moulds which have undergone pouring containing dangerous substances 10 10 08 casting cores and moulds which have undergone pouring other than those mentioned in 10 10 07 10 10 09* flue-gas dust containing dangerous substances 10 10 10 flue-gas dust other than those mentioned in 10 10 09 10 10 11* other particulates containing dangerous substances 10 10 12 other particulates other than those mentioned in 10 10 11 10 10 13* waste binders containing dangerous substances 10 10 14 waste binders other than those mentioned in 10 10 13 10 10 15* waste crack-indicating agent containing dangerous substances 10 10 16 waste crack-indicating agent other than those mentioned in 10 10 15 10 10 99 wastes not otherwise specified 10 11 wastes from manufacture of glass and glass products 10 11 03 waste glass-based fibrous materials 10 11 05 particulates and dust 10 11 09* waste preparation mixture before thermal processing containing dangerous substances 10 11 10 waste preparation mixture before thermal processing other than those mentioned in 10 11 09 10 11 11* waste glass in small particles and glass powder containing heavy metals (e.g. from cathode ray tubes) 10 11 12 waste glass other than those mentioned in 10 11 11 10 11 13* glass-polishing and -grinding sludge containing dangerous substances 10 11 14 glass-polishing and -grinding sludge other than those mentioned in 10 11 13 10 11 15* solid wastes from flue-gas treatment containing dangerous substances 10 11 16 solid wastes from flue-gas treatment other than those mentioned in 10 11 15 10 11 17* sludges and filter cakes from flue-gas treatment containing dangerous substances 10 11 18 sludges and filter cakes from flue-gas treatment other than those mentioned in 10 11 17 10 11 19* solid wastes from on-site effluent treatment containing dangerous substances 10 11 20 solid wastes from on-site effluent treatment other than those mentioned in 10 11 19 10 11 99 wastes not otherwise specified 10 12 wastes from manufacture of ceramic goods, bricks, tiles and construction products 10 12 01 waste preparation mixture before thermal processing 10 12 03 particulates and dust 10 12 05 sludges and filter cakes from gas treatment 10 12 06 discarded molds 10 12 08 waste ceramics, bricks, tiles and construction products (after thermal processing) 10 12 09* solid wastes from gas treatment containing dangerous substances 10 12 10 solid wastes from gas treatment other than those mentioned in 10 12 09 10 12 11* wastes from glazing containing heavy metals 10 12 12 wastes from glazing other than those mentioned in 10 12 11 10 12 13 sludge from on-site effluent treatment 10 12 99 wastes not otherwise specified 10 13 wastes from manufacture of cement, lime and plaster and articles and products made from them 10 13 01 waste preparation mixture before thermal processing 10 13 04 wastes from calcination and hydration of lime 10 13 06 particulates and dust (except 10 13 12 and 10 13 13) 10 13 07 sludges and filter cakes from gas treatment 10 13 09* wastes from asbestos-cement manufacture containing asbestos 10 13 10 wastes from asbestos-cement manufacture other than those mentioned in 10 13 09 10 13 11 wastes from cement-based composite materials other than those mentioned in 10 13 09 and 10 13 10 10 13 12* solid wastes from gas treatment containing dangerous substances 10 13 13 solid wastes from gas treatment other than those mentioned in 10 13 12 10 13 14 waste concrete and concrete sludge 10 13 99 wastes not otherwise specified 10 14 waste from crematoria 10 14 01* waste from gas cleaning containing mercury 11 WASTES FROM CHEMICAL SURFACE TREATMENT AND COATING OF METALS AND OTHER MATERIALS; NON-FERROUS HYDRO METALLURGY 11 01 wastes from chemical surface treatment and coating of metals and other materials (e.g. galvanic processes, zinc coating processes, pickling processes, etching, phosphatising, alkaline degreasing, anodising) 11 01 05* pickling acids 11 01 06* acids not otherwise specified 11 01 07* pickling bases 11 01 08* phosphatising sludges 11 01 09* sludges and filter cakes containing dangerous substances 11 01 10 sludges and filter cakes other than those mentioned in 11 01 09 11 01 11* aqueous rinsing liquids containing dangerous substances 11 01 12 aqueous rinsing liquids other than those mentioned in 11 01 11 11 01 13* degreasing wastes containing dangerous substances 11 01 14 degreasing wastes other than those mentioned in 11 01 13 11 01 15* eluate and sludges from membrane systems or ion exchange systems containing dangerous substances 11 01 16* saturated or spent ion exchange resins 11 01 98* other wastes containing dangerous substances 11 01 99 wastes not otherwise specified 11 02 wastes from non-ferrous hydrometallurgical processes 11 02 02* sludges from zinc hydrometallurgy (including Jarosite, goethite) 11 02 03 wastes from the production of anodes for aqueous electrolytical processes 11 02 05* wastes from copper hydrometallurgical processes containing dangerous substances 11 02 06 wastes from copper hydrometallurgical processes other than those mentioned in 11 02 05 11 02 07* other wastes containing dangerous substances 11 02 99 wastes not otherwise specified 11 03 sludges and solids from tempering processes 11 03 01* wastes containing cyanide 11 03 02* other wastes 11 05 wastes from hot galvanising processes 11 05 01 hard zinc 11 05 02 zinc ash 11 05 03* solid wastes from gas treatment 11 05 04* spent flux 11 05 99 wastes not otherwise specified 12 WASTES FROM SHAPING AND PHYSICAL AND MECHANICAL SURFACE TREATMENT OF METALS AND PLASTICS 12 01 wastes from shaping and physical and mechanical surface treatment of metals and plastics 12 01 01 ferrous metal filings and turnings 12 01 02 ferrous metal dust and particles 12 01 03 non-ferrous metal filings and turnings 12 01 04 non-ferrous metal dust and particles 12 01 05 plastics shavings and turnings 12 01 06* mineral-based machining oils containing halogens (except emulsions and solutions) 12 01 07* mineral-based machining oils free of halogens (except emulsions and solutions) 12 01 08* machining emulsions and solutions containing halogens 12 01 09* machining emulsions and solutions free of halogens 12 01 10* synthetic machining oils 12 01 12* spent waxes and fats 12 01 13 welding wastes 12 01 14* machining sludges containing dangerous substances 12 01 15 machining sludges other than those mentioned in 12 01 14 12 01 16* waste blasting material containing dangerous substances 12 01 17 waste blasting material other than those mentioned in 12 01 16 12 01 18* metal sludge (grinding, honing and lapping sludge) containing oil 12 01 19* readily biodegradable machining oil 12 01 20* spent grinding bodies and grinding materials containing dangerous substances 12 01 21 spent grinding bodies and grinding materials other than those mentioned in 12 01 20 12 01 99 wastes not otherwise specified 12 03 wastes from water and steam degreasing processes (except 11) 12 03 01* aqueous washing liquids 12 03 02* steam degreasing wastes 13 OIL WASTES AND WASTES OF LIQUID FUELS (EXCEPT EDIBLE OILS, AND THOSE IN CHAPTERS 05, 12 AND 19) 13 01 waste hydraulic oils 13 01 01* hydraulic oils, containing PCBs (19) 13 01 04* chlorinated emulsions 13 01 05* non-chlorinated emulsions 13 01 09* mineral-based chlorinated hydraulic oils 13 01 10* mineral based non-chlorinated hydraulic oils 13 01 11* synthetic hydraulic oils 13 01 12* readily biodegradable hydraulic oils 13 01 13* other hydraulic oils 13 02 waste engine, gear and lubricating oils 13 02 04* mineral-based chlorinated engine, gear and lubricating oils 13 02 05* mineral-based non-chlorinated engine, gear and lubricating oils 13 02 06* synthetic engine, gear and lubricating oils 13 02 07* readily biodegradable engine, gear and lubricating oils 13 02 08* other engine, gear and lubricating oils 13 03 waste insulating and heat transmission oils 13 03 01* insulating or heat transmission oils containing PCBs 13 03 06* mineral-based chlorinated insulating and heat transmission oils other than those mentioned in 13 03 01 13 03 07* mineral-based non-chlorinated insulating and heat transmission oils 13 03 08* synthetic insulating and heat transmission oils 13 03 09* readily biodegradable insulating and heat transmission oils 13 03 10* other insulating and heat transmission oils 13 04 bilge oils 13 04 01* bilge oils from inland navigation 13 04 02* bilge oils from jetty sewers 13 04 03* bilge oils from other navigation 13 05 oil/water separator contents 13 05 01* solids from grit chambers and oil/water separators 13 05 02* sludges from oil/water separators 13 05 03* interceptor sludges 13 05 06* oil from oil/water separators 13 05 07* oily water from oil/water separators 13 05 08* mixtures of wastes from grit chambers and oil/water separators 13 07 wastes of liquid fuels 13 07 01* fuel oil and diesel 13 07 02* petrol 13 07 03* other fuels (including mixtures) 13 08 oil wastes not otherwise specified 13 08 01* desalter sludges or emulsions 13 08 02* other emulsions 13 08 99* wastes not otherwise specified 14 WASTE ORGANIC SOLVENTS, REFRIGERANTS AND PROPELLANTS (EXCEPT 07 AND 08) 14 06 waste organic solvents, refrigerants and foam/aerosol propellants 14 06 01* chlorofluorocarbons, HCFC, HFC 14 06 02* other halogenated solvents and solvent mixtures 14 06 03* other solvents and solvent mixtures 14 06 04* sludges or solid wastes containing halogenated solvents 14 06 05* sludges or solid wastes containing other solvents 15 WASTE PACKAGING; ABSORBENTS, WIPING CLOTHS, FILTER MATERIALS AND PROTECTIVE CLOTHING NOT OTHERWISE SPECIFIED 15 01 packaging (including separately collected municipal packaging waste) 15 01 01 paper and cardboard packaging 15 01 02 plastic packaging 15 01 03 wooden packaging 15 01 04 metallic packaging 15 01 05 composite packaging 15 01 06 mixed packaging 15 01 07 glass packaging 15 01 09 textile packaging 15 01 10* packaging containing residues of or contaminated by dangerous substances 15 01 11* metallic packaging containing a dangerous solid porous matrix (e.g. asbestos), including empty pressure containers 15 02 absorbents, filter materials, wiping cloths and protective clothing 15 02 02* absorbents, filter materials (including oil filters not otherwise specified), wiping cloths, protective clothing contaminated by dangerous substances 15 02 03 absorbents, filter materials, wiping cloths and protective clothing other than those mentioned in 15 02 02 16 WASTES NOT OTHERWISE SPECIFIED IN THE LIST 16 01 end-of-life vehicles from different means of transport (including off-road machinery) and wastes from dismantling of end-of-life vehicles and vehicle maintenance (except 13, 14, 16 06 and 16 08) 16 01 03 end-of-life tyres 16 01 04* end-of-life vehicles 16 01 06 end-of-life vehicles, containing neither liquids nor other hazardous components 16 01 07* oil filters 16 01 08* components containing mercury 16 01 09* components containing PCBs 16 01 10* explosive components (e.g. air bags) 16 01 11* brake pads containing asbestos 16 01 12 brake pads other than those mentioned in 16 01 11 16 01 13* brake fluids 16 01 14* antifreeze fluids containing dangerous substances 16 01 15 antifreeze fluids other than those mentioned in 16 01 14 16 01 16 tanks for liquefied gas 16 01 17 ferrous metal 16 01 18 non-ferrous metal 16 01 19 plastic 16 01 20 glass 16 01 21* hazardous components other than those mentioned in 16 01 07 to 16 01 11 and 16 01 13 and 16 01 14 16 01 22 components not otherwise specified 16 01 99 wastes not otherwise specified 16 02 wastes from electrical and electronic equipment 16 02 09* transformers and capacitors containing PCBs 16 02 10* discarded equipment containing or contaminated by PCBs other than those mentioned in 16 02 09 16 02 11* discarded equipment containing chlorofluorocarbons, HCFC, HFC 16 02 12* discarded equipment containing free asbestos 16 02 13* discarded equipment containing hazardous components (20) other than those mentioned in 16 02 09 to 16 02 12 16 02 14 discarded equipment other than those mentioned in 16 02 09 to 16 02 13 16 02 15* hazardous components removed from discarded equipment 16 02 16 components removed from discarded equipment other than those mentioned in 16 02 15 16 03 off-specification batches and unused products 16 03 03* inorganic wastes containing dangerous substances 16 03 04 inorganic wastes other than those mentioned in 16 03 03 16 03 05* organic wastes containing dangerous substances 16 03 06 organic wastes other than those mentioned in 16 03 05 16 04 waste explosives 16 04 01* waste ammunition 16 04 02* fireworks wastes 16 04 03* other waste explosives 16 05 gases in pressure containers and discarded chemicals 16 05 04* gases in pressure containers (including halons) containing dangerous substances 16 05 05 gases in pressure containers other than those mentioned in 16 05 04 16 05 06* laboratory chemicals consisting of or containing dangerous substances including mixtures of laboratory chemicals 16 05 07* discarded inorganic chemicals consisting of or containing dangerous substances 16 05 08* discarded organic chemicals consisting of or containing dangerous substances 16 05 09 discarded chemicals other than those mentioned in 16 05 06, 16 05 07 or 16 05 08 16 06 batteries and accumulators 16 06 01* lead batteries 16 06 02* Ni-Cd batteries 16 06 03* mercury-containing batteries 16 06 04 alkaline batteries (except 16 06 03) 16 06 05 other batteries and accumulators 16 06 06* separately collected electrolyte from batteries and accumulators 16 07 wastes from transport tank, storage tank and barrel cleaning (except 05 and 13) 16 07 08* wastes containing oil 16 07 09* wastes containing other dangerous substances 16 07 99 wastes not otherwise specified 16 08 spent catalysts 16 08 01 spent catalysts containing gold, silver, rhenium, rhodium, palladium, iridium or platinum (except 16 08 07) 16 08 02* spent catalysts containing dangerous transition metals (21) or dangerous transition metal compounds 16 08 03 spent catalysts containing transition metals or transition metal compounds not otherwise specified 16 08 04 spent fluid catalytic cracking catalysts (except 16 08 07) 16 08 05* spent catalysts containing phosphoric acid 16 08 06* spent liquids used as catalysts 16 08 07* spent catalysts contaminated with dangerous substances 16 09 oxidising substances 16 09 01* permanganates, e.g. potassium permanganate 16 09 02* chromates, e.g. potassium chromate, potassium or sodium dichromate 16 09 03* peroxides, e.g. hydrogen peroxide 16 09 04* oxidising substances, not otherwise specified 16 10 aqueous liquid wastes destined for off-site treatment 16 10 01* aqueous liquid wastes containing dangerous substances 16 10 02 aqueous liquid wastes other than those mentioned in 16 10 01 16 10 03* aqueous concentrates containing dangerous substances 16 10 04 aqueous concentrates other than those mentioned in 16 10 03 16 11 waste linings and refractories 16 11 01* carbon-based linings and refractories from metallurgical processes containing dangerous substances 16 11 02 carbon-based linings and refractories from metallurgical processes others than those mentioned in 16 11 01 16 11 03* other linings and refractories from metallurgical processes containing dangerous substances 16 11 04 other linings and refractories from metallurgical processes other than those mentioned in 16 11 03 16 11 05* linings and refractories from non-metallurgical processes containing dangerous substances 16 11 06 linings and refractories from non-metallurgical processes others than those mentioned in 16 11 05 17 CONSTRUCTION AND DEMOLITION WASTES (INCLUDING EXCAVATED SOIL FROM CONTAMINATED SITES) 17 01 concrete, bricks, tiles and ceramics 17 01 01 concrete 17 01 02 bricks 17 01 03 tiles and ceramics 17 01 06* mixtures of, or separate fractions of concrete, bricks, tiles and ceramics containing dangerous substances 17 01 07 mixtures of concrete, bricks, tiles and ceramics other than those mentioned in 17 01 06 17 02 wood, glass and plastic 17 02 01 wood 17 02 02 glass 17 02 03 plastic 17 02 04* glass, plastic and wood containing or contaminated with dangerous substances 17 03 bituminous mixtures, coal tar and tarred products 17 03 01* bituminous mixtures containing coal tar 17 03 02 bituminous mixtures other than those mentioned in 17 03 01 17 03 03* coal tar and tarred products 17 04 metals (including their alloys) 17 04 01 copper, bronze, brass 17 04 02 aluminium 17 04 03 lead 17 04 04 zinc 17 04 05 iron and steel 17 04 06 tin 17 04 07 mixed metals 17 04 09* metal waste contaminated with dangerous substances 17 04 10* cables containing oil, coal tar and other dangerous substances 17 04 11 cables other than those mentioned in 17 04 10 17 05 soil (including excavated soil from contaminated sites), stones and dredging spoil 17 05 03* soil and stones containing dangerous substances 17 05 04 soil and stones other than those mentioned in 17 05 03 17 05 05* dredging spoil containing dangerous substances 17 05 06 dredging spoil other than those mentioned in 17 05 05 17 05 07* track ballast containing dangerous substances 17 05 08 track ballast other than those mentioned in 17 05 07 17 06 insulation materials and asbestos-containing construction materials 17 06 01* insulation materials containing asbestos 17 06 03* other insulation materials consisting of or containing dangerous substances 17 06 04 insulation materials other than those mentioned in 17 06 01 and 17 06 03 17 06 05* construction materials containing asbestos 17 08 gypsum-based construction material 17 08 01* gypsum-based construction materials contaminated with dangerous substances 17 08 02 gypsum-based construction materials other than those mentioned in 17 08 01 17 09 other construction and demolition wastes 17 09 01* construction and demolition wastes containing mercury 17 09 02* construction and demolition wastes containing PCB (e.g. PCB-containing sealants, PCB-containing resin-based floorings, PCB-containing sealed glazing units, PCB-containing capacitors) 17 09 03* other construction and demolition wastes (including mixed wastes) containing dangerous substances 17 09 04 mixed construction and demolition wastes other than those mentioned in 17 09 01, 17 09 02 and 17 09 03 18 WASTES FROM HUMAN OR ANIMAL HEALTH CARE AND/OR RELATED RESEARCH (EXCEPT KITCHEN AND RESTAURANT WASTES NOT ARISING FROM IMMEDIATE HEALTH CARE) 18 01 wastes from natal care, diagnosis, treatment or prevention of disease in humans 18 01 01 sharps (except 18 01 03) 18 01 02 body parts and organs including blood bags and blood preserves (except 18 01 03) 18 01 03* wastes whose collection and disposal is subject to special requirements in order to prevent infection 18 01 04 wastes whose collection and disposal is not subject to special requirements in order to prevent infection (e.g. dressings, plaster casts, linen, disposable clothing, diapers) 18 01 06* chemicals consisting of or containing dangerous substances 18 01 07 chemicals other than those mentioned in 18 01 06 18 01 08* cytotoxic and cytostatic medicines 18 01 09 medicines other than those mentioned in 18 01 08 18 01 10* amalgam waste from dental care 18 02 wastes from research, diagnosis, treatment or prevention of disease involving animals 18 02 01 sharps (except 18 02 02) 18 02 02* wastes whose collection and disposal is subject to special requirements in order to prevent infection 18 02 03 wastes whose collection and disposal is not subject to special requirements in order to prevent infection 18 02 05* chemicals consisting of or containing dangerous substances 18 02 06 chemicals other than those mentioned in 18 02 05 18 02 07* cytotoxic and cytostatic medicines 18 02 08 medicines other than those mentioned in 18 02 07 19 WASTES FROM WASTE MANAGEMENT FACILITIES, OFF-SITE WASTE WATER TREATMENT PLANTS AND THE PREPARATION OF WATER INTENDED FOR HUMAN CONSUMPTION AND WATER FOR INDUSTRIAL USE 19 01 wastes from incineration or pyrolysis of waste 19 01 02 ferrous materials removed from bottom ash 19 01 05* filter cake from gas treatment 19 01 06* aqueous liquid wastes from gas treatment and other aqueous liquid wastes 19 01 07* solid wastes from gas treatment 19 01 10* spent activated carbon from flue-gas treatment 19 01 11* bottom ash and slag containing dangerous substances 19 01 12 bottom ash and slag other than those mentioned in 19 01 11 19 01 13* fly ash containing dangerous substances 19 01 14 fly ash other than those mentioned in 19 01 13 19 01 15* boiler dust containing dangerous substances 19 01 16 boiler dust other than those mentioned in 19 01 15 19 01 17* pyrolysis wastes containing dangerous substances 19 01 18 pyrolysis wastes other than those mentioned in 19 01 17 19 01 19 sands from fluidised beds 19 01 99 wastes not otherwise specified 19 02 wastes from physico/chemical treatments of waste (including dechromatation, decyanidation, neutralisation) 19 02 03 premixed wastes composed only of non hazardous wastes 19 02 04* premixed wastes composed of at least one hazardous waste 19 02 05* sludges from physico/chemical treatment containing dangerous substances 19 02 06 sludges from physico/chemical treatment other than those mentioned in 19 02 05 19 02 07* oil and concentrates from separation 19 02 08* liquid combustible wastes containing dangerous substances 19 02 09* solid combustible wastes containing dangerous substances 19 02 10 combustible wastes other than those mentioned in 19 02 08 and 19 02 09 19 02 11* other wastes containing dangerous substances 19 02 99 wastes not otherwise specified 19 03 stabilised/solidified wastes (22) 19 03 04* wastes marked as hazardous, partly (23) stabilised 19 03 05 stabilised wastes other than those mentioned in 19 03 04 19 03 06* wastes marked as hazardous, solidified 19 03 07 solidified wastes other than those mentioned in 19 03 06 19 04 vitrified waste and wastes from vitrification 19 04 01 vitrified waste 19 04 02* fly ash and other flue-gas treatment wastes 19 04 03* non-vitrified solid phase 19 04 04 aqueous liquid wastes from vitrified waste tempering 19 05 wastes from aerobic treatment of solid wastes 19 05 01 non-composted fraction of municipal and similar wastes 19 05 02 non-composted fraction of animal and vegetable waste 19 05 03 off-specification compost 19 05 99 wastes not otherwise specified 19 06 wastes from anaerobic treatment of waste 19 06 03 liquor from anaerobic treatment of municipal waste 19 06 04 digestate from anaerobic treatment of municipal waste 19 06 05 liquor from anaerobic treatment of animal and vegetable waste 19 06 06 digestate from anaerobic treatment of animal and vegetable waste 19 06 99 wastes not otherwise specified 19 07 landfill leachate 19 07 02* landfill leachate containing dangerous substances 19 07 03 landfill leachate other than those mentioned in 19 07 02 19 08 wastes from waste water treatment plants not otherwise specified 19 08 01 screenings 19 08 02 waste from desanding 19 08 05 sludges from treatment of urban waste water 19 08 06* saturated or spent ion exchange resins 19 08 07* solutions and sludges from regeneration of ion exchangers 19 08 08* membrane system waste containing heavy metals 19 08 09 grease and oil mixture from oil/water separation containing only edible oil and fats 19 08 10* grease and oil mixture from oil/water separation other than those mentioned in 19 08 09 19 08 11* sludges containing dangerous substances from biological treatment of industrial waste water 19 08 12 sludges from biological treatment of industrial waste water other than those mentioned in 19 08 11 19 08 13* sludges containing dangerous substances from other treatment of industrial waste water 19 08 14 sludges from other treatment of industrial waste water other than those mentioned in 19 08 13 19 08 99 wastes not otherwise specified 19 09 wastes from the preparation of water intended for human consumption or water for industrial use 19 09 01 solid waste from primary filtration and screenings 19 09 02 sludges from water clarification 19 09 03 sludges from decarbonation 19 09 04 spent activated carbon 19 09 05 saturated or spent ion exchange resins 19 09 06 solutions and sludges from regeneration of ion exchangers 19 09 99 wastes not otherwise specified 19 10 wastes from shredding of metal-containing wastes 19 10 01 iron and steel waste 19 10 02 non-ferrous waste 19 10 03* fluff  light fraction and dust containing dangerous substances 19 10 04 fluff  light fraction and dust other than those mentioned in 19 10 03 19 10 05* other fractions containing dangerous substances 19 10 06 other fractions other than those mentioned in 19 10 05 19 11 wastes from oil regeneration 19 11 01* spent filter clays 19 11 02* acid tars 19 11 03* aqueous liquid wastes 19 11 04* wastes from cleaning of fuel with bases 19 11 05* sludges from on-site effluent treatment containing dangerous substances 19 11 06 sludges from on-site effluent treatment other than those mentioned in 19 11 05 19 11 07* wastes from flue-gas cleaning 19 11 99 wastes not otherwise specified 19 12 wastes from the mechanical treatment of waste (e.g. sorting, crushing, compacting, pelletising) not otherwise specified 19 12 01 paper and cardboard 19 12 02 ferrous metal 19 12 03 non-ferrous metal 19 12 04 plastic and rubber 19 12 05 glass 19 12 06* wood containing dangerous substances 19 12 07 wood other than that mentioned in 19 12 06 19 12 08 textiles 19 12 09 minerals (e.g. sand, stones) 19 12 10 combustible waste (refuse derived fuel) 19 12 11* other wastes (including mixtures of materials) from mechanical treatment of waste containing dangerous substances 19 12 12 other wastes (including mixtures of materials) from mechanical treatment of wastes other than those mentioned in 19 12 11 19 13 wastes from soil and groundwater remediation 19 13 01* solid wastes from soil remediation containing dangerous substances 19 13 02 solid wastes from soil remediation other than those mentioned in 19 13 01 19 13 03* sludges from soil remediation containing dangerous substances 19 13 04 sludges from soil remediation other than those mentioned in 19 13 03 19 13 05* sludges from groundwater remediation containing dangerous substances 19 13 06 sludges from groundwater remediation other than those mentioned in 19 13 05 19 13 07* aqueous liquid wastes and aqueous concentrates from groundwater remediation containing dangerous substances 19 13 08 aqueous liquid wastes and aqueous concentrates from groundwater remediation other than those mentioned in 19 13 07 20 MUNICIPAL WASTES (HOUSEHOLD WASTE AND SIMILAR COMMERCIAL, INDUSTRIAL AND INSTITUTIONAL WASTES) INCLUDING SEPARATELY COLLECTED FRACTIONS 20 01 separately collected fractions (except 15 01) 20 01 01 paper and cardboard 20 01 02 glass 20 01 08 biodegradable kitchen and canteen waste 20 01 10 clothes 20 01 11 textiles 20 01 13* solvents 20 01 14* acids 20 01 15* alkalines 20 01 17* photochemicals 20 01 19* pesticides 20 01 21* fluorescent tubes and other mercury-containing waste 20 01 23* discarded equipment containing chlorofluorocarbons 20 01 25 edible oil and fat 20 01 26* oil and fat other than those mentioned in 20 01 25 20 01 27* paint, inks, adhesives and resins containing dangerous substances 20 01 28 paint, inks, adhesives and resins other than those mentioned in 20 01 27 20 01 29* detergents containing dangerous substances 20 01 30 detergents other than those mentioned in 20 01 29 20 01 31* cytotoxic and cytostatic medicines 20 01 32 medicines other than those mentioned in 20 01 31 20 01 33* batteries and accumulators included in 16 06 01, 16 06 02 or 16 06 03 and unsorted batteries and accumulators containing these batteries 20 01 34 batteries and accumulators other than those mentioned in 20 01 33 20 01 35* discarded electrical and electronic equipment other than those mentioned in 20 01 21 and 20 01 23 containing hazardous components (24) 20 01 36 discarded electrical and electronic equipment other than those mentioned in 20 01 21, 20 01 23 and 20 01 35 20 01 37* wood containing dangerous substances 20 01 38 wood other than that mentioned in 20 01 37 20 01 39 plastics 20 01 40 metals 20 01 41 wastes from chimney sweeping 20 01 99 other fractions not otherwise specified 20 02 garden and park wastes (including cemetery waste) 20 02 01 biodegradable waste 20 02 02 soil and stones 20 02 03 other non-biodegradable wastes 20 03 other municipal wastes 20 03 01 mixed municipal waste 20 03 02 waste from markets 20 03 03 street-cleaning residues 20 03 04 septic tank sludge 20 03 06 waste from sewage cleaning 20 03 07 bulky waste 20 03 99 municipal wastes not otherwise specified Part 3 List A (Annex II to the Basel Convention) (25) Y46 Waste collected from households (26) Y47 Residues arising from the incineration of household wastes List B (Waste from Appendix 4, Part II of the OECD Decision (27) Metal bearing wastes AA 010 261900 Dross, scalings and other wastes from the manufacture of iron and steel (28) AA 060 262050 Vanadium ashes and residues (28) AA 190 810420 ex ex 810430 Magnesium waste and scrap that is flammable, pyrophoric or emits, upon contact with water, flammable gases in dangerous quantities Wastes containing principally inorganic constituents, which may contain metals and organic materials AB 030 Wastes from non-cyanide based systems which arise from surface treatment of metals AB 070 Sands used in foundry operations AB 120 ex ex 281290 ex ex 3824 Inorganic halide compounds, not elsewhere specified or included AB150 ex ex 382490 Unrefined calcium sulphite and calcium sulphate from flue gas desulphurisation (FGD) Wastes containing principally organic constituents, which may contain metals and inorganic materials AC060 ex ex 381900 Hydraulic fluids AC070 ex ex 382000 Antifreeze fluids AC080 ex ex 381900 Brake fluids AC150 Chlorofluorocarbons AC160 Halons AC170 ex ex 440310 Treated cork and wood wastes Wastes which may contain either inorganic or organic constituents AD090 ex ex 382490 Wastes from production, formulation and use of reprographic and photographic chemicals and materials not elsewhere specified or included AD100 Wastes from non-cyanide based systems which arise from surface treatment of plastics AD120 ex ex 391400 ex ex 3915 Ion exchange resins AD150 Naturally occurring organic material used as a filter medium (such as bio-filters) Wastes containing principally inorganic constituents, which may contain metals and organic materials RB020 ex ex 6815 Ceramic based fibres of physico-chemical characteristics similar to those of asbestos (1) References in Lists A and B to Annexes I, III and IV refer to Annexes of the Basel Convention. (2) Note that mirror entry on list B (B1160) does not specify exceptions. (3) This entry does not include scrap assemblies from electric power generation. (4) PCBs are at a concentration level of 50 mg/kg or more. (5) PCBs at a concentration level of 50mg/kg or more. (6) The 50 mg/kg level is considered to be an internationally practical level for all wastes. However, many individual countries have established lower regulatory levels (e.g. 20 mg/kg) for specific wastes. (7) Out-dated means unused within the period recommended by the manufacturer. (8) This entry does not include wood treated with wood-preserving chemicals. (9) Out-dated means unused within the period recommended by the manufacturer. (10) Note that even where low level contamination with Annex I materials initially exists, subsequent processes, including recycling processes, may result in separated fractions containing significantly enhanced concentrations of those Annex I materials. (11) The status of zinc ash is currently under review and there is a recommendation with United Nations Conference on Trade and Development (UNCTAD) that zinc ashes should not be dangerous goods. (12) This entry does not include scrap from electrical power generation. (13) Re-use can include repair, refurbishment or upgrading, but not major reassembly. (14) In some countries these materials destined for direct re-use are not considered wastes. (15) The concentration level of Benzol[a]pyrene should not be 50mg/kg or more. (16) It is understood that such scraps are completely polymerised. (17)  Post-consumer wastes are excluded from this entry.  Wastes shall not be mixed.  Problems arising from open-burning practices to be considered. (18) Wastes marked with an asterisk are considered to be hazardous waste pursuant to Directive 91/689/EEC. When identifying a waste in the list below, the introduction to the Annex of Decision 2000/532/EC is relevant. (19) For the purpose of this list of wastes, PCBs will be defined as in Council Directive 96/59/EC of 16 September 1996 on the disposal of polychlorinated biphenyls and polychlorinated terphenyls (PCB/PCT) (OJ L 243, 24.9.1996, p. 31). (20) Hazardous components from electrical and electronic equipment may include accumulators and batteries mentioned in 16 06 and marked as hazardous, mercury switches, glass from cathode ray tubes and other activated glass etc. (21) For the purpose of this entry, transition metals are: scandium, vanadium, manganese, cobalt, copper, yttrium, niobium, hafnium, tungsten, titanium, chromium, iron, nickel, zinc, zirconium, molybdenum and tantalum. These metals or their compounds are dangerous if they are classified as dangerous substances. The classification of dangerous substances shall determine which among those transition metals and which transition metal compounds are hazardous. (22) Stabilisation processes change the dangerousness of the constituents in the waste and thus transform hazardous waste into non-hazardous waste. Solidification processes only change the physical state of the waste (e.g. liquid into solid) by using additives without changing the chemical properties of the waste. (23) A waste is considered as partly stabilised if after the stabilisation process dangerous constituents which have not been changed completely into non-dangerous constituents could be released into the environment in the short, middle or long term. (24) Hazardous components from electrical and electronic equipment may include accumulators and batteries mentioned in 16 06 and marked as hazardous, mercury switches, glass from cathode ray tubes and other activated glass, etc. (25) This list originates from Appendix 4, Part I of the OECD Decision. (26) Unless appropriately classified under a single entry in Annex III. (27) The wastes numbered AB130, AC250, AC260 and AC270 have been deleted since they have been considered, in accordance with the procedure laid down in Article 18 of Council Directive 75/442/EEC of 15 July 1975 on waste (OJ L 194, 25.7.1975, p. 39. Directive as repealed by Directive 2006/12/EC), to be non-hazardous and therefore not subject to the export prohibition laid down in Article 35 of this Regulation. (28) This listing includes wastes in the form of ash, residue, slag, dross, skimming, scaling, dust, powder, sludge and cake, unless a material is expressly listed elsewhere. ANNEX VI FORM FOR PRE-CONSENTED FACILITIES (ARTICLE 14) ANNEX VII INFORMATION ACCOMPANYING SHIPMENTS OF WASTE AS REFERRED TO IN ARTICLE 3(2) AND (4) ANNEX VIII GUIDELINES ON ENVIRONMENTALLY SOUND MANAGEMENT (ARTICLE 49) I. Guidelines adopted under the Basel Convention: 1. Technical Guidelines on the Environmentally Sound Management of Biomedical and Health Care Wastes (Y1; Y3) (1) 2. Technical Guidelines on the Environmentally Sound Management of Waste Lead Acid Batteries (1) 3. Technical Guidelines on the Environmentally Sound Management of the Full and Partial Dismantling of Ships (1) 4. General Technical Guidelines for the Environmentally Sound Management of Wastes Consisting of, Containing or Contaminated with Persistent Organic Pollutants (POPs) (2) 5. Technical Guidelines for the Environmentally Sound Management of Wastes Consisting of, Containing or Contaminated with Polychlorinated Biphenyls (PCBs), Polychlorinated Terphenyls (PCTs) or Polybrominated Biphenyls (PBBs) (2) 6. Technical Guidelines on the Environmentally Sound Recycling/Reclamation of Metals and Metal Compounds (R4) (2) II. Guidelines adopted by the OECD: Technical guidance for the environmentally sound management of specific waste streams: Used and scrap personal computers (3) III. Guidelines adopted by the International Maritime Organisation (IMO) Guidelines on ship recycling (4) IV. Guidelines adopted by the International Labour Organisation (ILO): Safety and health in shipbreaking: guidelines for Asian countries and Turkey (5) (1) Adopted by the sixth meeting of the Conference of the Parties to the Basel Convention on the Control of Transboundary Movements of Hazardous Waste and Their Disposal, 9 to 13 December 2002. (2) Adopted by the seventh meeting of the Conference of the Parties to the Basel Convention on the Control of Transboundary Movements of Hazardous Wastes and Their Disposal, 25 to 29 October 2004. (3) Adopted by the Environment Policy Committee of the OECD in February 2003 (document ENV/EPOC/WGWPR(2001)3/FINAL). (4) Resolution A.962 adopted by the Assembly of the IMO at its 23rd Regular session, 24 November to 5 December 2003. (5) Approved for publication by the Governing Body of the ILO at its 289th session, 11 to 26 March 2004. ANNEX IX ADDITIONAL QUESTIONNAIRE FOR REPORTS BY MEMBER STATES PURSUANT TO ARTICLE 51(2) Table 1 Information on exceptions to the implementation of the principles of proximity, priority for recovery and self-sufficiency (Article 11(3)) Table 2 Objections to planned shipments or disposal (Article 11(1)(g)) Table 3 Objections to planned shipments or recovery (Article 12(1)(c)) Table 4 Information on decisions by competent authorities to issue pre-consents (Article 14) Table 5 Information on illegal shipments of waste (1)(Article 24 and Article 50(1)) Table 6 Information on any specific customs offices designated by Member States for shipments of waste entering and leaving the Community (Article 55) (1) Information on cases which have been closed during the reporting period.